Exhibit 10.1

 

SECOND AMENDED AND RESTATED FACILITY AGREEMENT

 

This SECOND AMENDED AND RESTATED FACILITY AGREEMENT (this “Agreement”), dated as
of December 7, 2015, by and among Aralez Pharmaceuticals Inc., a corporation
formed under the laws of the Province of British Columbia, Canada (“Parent”),
POZEN Inc., a corporation formed under the laws of the State of Delaware
(“Pozen”), Tribute Pharmaceuticals Canada Inc., a corporation formed under the
laws of the Province of Ontario, Canada (“Tribute” and collectively with Parent
and Pozen, each a “Credit Party” and collectively, the “Credit Parties”), and
the lenders set forth on the signature page of this Agreement (together with
their successors and assigns, the “Lenders” and, together with the Credit
Parties, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, Pozen, Tribute, the Lenders and certain other parties previously
executed and delivered that certain Facility Agreement, dated as of June 8,
2015, as amended and restated on October 29, 2015 (the “Original Facility
Agreement”);

 

WHEREAS, in connection with the Transactions (as defined below), the Arrangement
Agreement (as defined below) has been amended and restated;

 

WHEREAS, the parties hereto desire to amend and restate the Original Facility
Agreement to reflect the foregoing;

 

WHEREAS, the Borrower wishes to borrow from the Lenders up to Two Hundred
Seventy Five Million Dollars ($275,000,000) for the purpose described in
Section 2.1;

 

WHEREAS, pursuant to the Arrangement Agreement, Pozen, Tribute, Luxembourg FinCo
(defined below) and certain other entities shall become wholly owned
subsidiaries of Parent and this Agreement and the Obligations hereunder shall be
assigned to and assumed by Parent;

 

WHEREAS, Parent, Pozen, Tribute, Luxembourg FinCo and each other Subsidiary of
Parent shall guaranty the Obligations (defined below); and

 

WHEREAS, the Lenders desire to make loans to the Borrower for the purposes set
forth in Section 2.1.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1                                   General Definitions.  Wherever
used in this Agreement, the Exhibits or the Schedules attached hereto, unless
the context otherwise requires, the following terms have the following meanings:

 

--------------------------------------------------------------------------------


 

“Acquisition Loans” shall have the meaning provided therefor in Section 2.3.

 

“Acquisition Notes” means the Secured Notes issued to the Lenders evidencing the
Acquisition Loans in the form attached hereto as Exhibit A-3.

 

“Adjusted EBITDA” means, with respect to Parent for any Test Period, Parent’s
EBITDA plus (i) to the extent deducted in determining Consolidated Net Income
for such Test Period, (A) fees and expenses directly incurred or paid in
connection with (x) the transactions contemplated by this Agreement, (y) any
Permitted Acquisition and (z) to the extent permitted hereunder, issuances or
incurrence of Indebtedness, issuances of equity interests or refinancing
transactions and modifications of instruments of Indebtedness, (B) any
non-recurring charges, costs, fees and expenses directly incurred or paid
directly as a result of discontinued operations (other than such charges, costs,
fees and expenses to the extent constituting losses arising from such
discontinued operations), (C) restructuring charges or reserves, including
write-downs and write-offs, including any one-time costs incurred in connection
with Permitted Acquisitions and costs related to the closure, consolidation and
integration of facilities, information technology infrastructure and legal
entities, and severance and retention bonuses as reasonably approved by the
Required Lenders, (D) the amount of cost savings and synergies projected by
Parent in good faith to be realized as a result of a Permitted Acquisition, in
each case within the four consecutive fiscal quarters following the consummation
of a Permitted Acquisition (or following the consummation of the squeeze-out
merger in the case of a Permitted Acquisition structured as a two-step
transaction), as the case may be, calculated as though such cost savings and
synergies had been realized on the first day of the Test Period and net of the
amount of actual benefits received during such period from the Permitted
Acquisition; provided that (1) no cost savings or synergies shall be added
pursuant to this clause (D) to the extent duplicative of any expenses or charges
otherwise added to Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (2) subject to the last paragraph of Section 5.1, a
duly completed certificate signed by an authorized officer of Parent shall be
delivered to the Lenders, specifying such cost savings and synergies in
reasonable detail and certifying that such cost savings and synergies are
reasonably expected and factually supportable in the good faith judgment of
Parent, and (3) the cost savings or synergies pursuant to this clause (D) shall
not exceed the amount of such expected costs savings or synergies publicly
disclosed by Parent or the public successor (if applicable) in any filings with
the SEC with respect to such Permitted Acquisition, minus (ii) to the extent
included in Consolidated Net Income for such Person for such Test Period, any
non-recurring income or gains directly as a result of discontinued operations.

 

“Affiliate” shall have the meaning provided therefor in the Notes.

 

“Agreement Date” means the date of this Agreement.

 

“Applicable Laws” means all statutes, rules and regulations of Governmental
Authorities in the United States, Canada or elsewhere applicable to the Credit
Parties.

 

“Arrangement Agreement” means that certain Agreement and Plan of Merger and
Arrangement dated as of June 8, 2015, as amended on August 19, 2015, and on
December 7, 2015 among Parent, Pozen, Tribute, ARLZ US Acquisition II Corp. and
ARLZ CA Acquisition Corp.

 

2

--------------------------------------------------------------------------------


 

“Authorizations” has the meaning set forth in Section 3.1(r).

 

“Borrower” shall mean Tribute until the filing of the Articles of Arrangement
pursuant to the Arrangement Agreement and thereafter shall mean Parent.

 

“Business Day” means a day on which banks are required to be open for business
in the cities of New York, NY, Toronto, Ontario and Vancouver, B.C.

 

“Canadian Security Documents” means the Security Agreement to be entered into
between Tribute, all other Canadian Subsidiaries and the Lenders, substantially
in the form of Exhibit B attached hereto, with such changes reasonably
acceptable to Lenders, and all instruments, documents and agreements executed
and delivered in connection therewith required to perfect Liens on the assets of
Tribute.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

 

“Collateral” shall have the meaning provided therefor in the Security Documents.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Shares” shall mean the common shares of Tribute and Parent, as
applicable.

 

“Common Share Equivalents” means any securities of Parent which would entitle
the holder thereof to acquire at any time Common Shares, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Shares or other
securities that entitle the holder to receive, directly or indirectly, Common
Shares.

 

“Consolidated Net Income” means, with respect to Parent for any Test Period, net
income (or loss) for Parent and its Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of
Parent (or is accounted for by Parent by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to Parent or one of its Subsidiaries during such Test Period, (ii) the
net income (or loss) of any other Person acquired by, or merged with, such
Person or any of its Subsidiaries for any period prior to the date of such
acquisition or merger, and (iii) the net income of any Subsidiary of Parent to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of such net income is not at the time permitted by operation
of the terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument or Applicable Laws.

 

“Conversion Failure” shall have the meaning provided therefor in the Convertible
Notes.

 

“Convertible Notes” means the Senior Secured Convertible Notes issued to the
Lenders evidencing the Initial Loans in substantially the forms attached hereto
as Exhibit A-1 (evidencing the Tribute Convertible Notes until the filing of the
Articles of Arrangement) and Exhibit A-2

 

3

--------------------------------------------------------------------------------


 

(evidencing the Parent Convertible Notes from and after the filing of the
Articles of Arrangement).

 

“Conversion Shares” shall mean the shares issuable upon conversion of the
Convertible Notes.

 

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

 

“Disbursement Condition” means Tribute (and Parent immediately following the
filing of the Articles of Arrangement under the Arrangement Agreement) shall
have authorized and reserved for issuance a number of Common Shares sufficient
to cover all shares issuable on conversion of the Convertible Notes (computed
without regard to any limitations on the number of shares that may be issued on
exercise).

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“EBITDA” means, with respect to Parent for any Test Period, Consolidated Net
Income for such Person for such Test Period plus (i) to the extent deducted in
determining Consolidated Net Income for such Person for such Test Period,
(A) interest expense, (B) provision for taxes paid or accrued, (C) depreciation
and amortization, (D) non-cash expenses related to stock based compensation,
(E) extraordinary non-cash expenses or losses incurred other than in the
ordinary course of business, (F) any unrealized losses in respect of any
interest rate hedge agreements, and (G) adjustments relating to purchase price
allocation accounting, minus (ii) to the extent included in Consolidated Net
Income for such Person for such Test Period, (A) interest income (to the extent
not netted against interest expense in the calculation of interest expense),
(B) income tax credits and refunds (to the extent not netted from tax expenses),
(C) extraordinary non-cash income or gains realized other than in the ordinary
course of business, and (D) any unrealized income or gains in respect of any
interest rate hedge agreements (to the extent not included in clause (i)(F))
above or netted against interest expense in the calculation of interest
expense).

 

“Employment Agreement” means each of the Employment Agreements dated as of
May 31, 2015 between Pozen and each of Adrian Adams and Andrew Koven.

 

“Equity Agreement” means the Share Subscription Agreement dated as of June 8,
2015 as amended and restated on December 7, 2015, among Lenders, Parent and the
other Persons party thereto.

 

“Equity Investment” means the investment by Lenders or their Affiliates and
other Persons in the Common Shares pursuant to the Equity Agreement.

 

“Event of Default” has the meaning given to it in Section 5.4.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

4

--------------------------------------------------------------------------------


 

“Excluded Taxes” means with respect to any Lender, (a) income Taxes imposed on
(or measured by) such Lender’s net income, franchise Taxes and branch profit
Taxes, in each case imposed by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender is organized or incorporated or in which the applicable lending office of
such Lender is located, (b) Other Connection Taxes, (c) Other Taxes that arise
with respect to the onward transfer of the Conversion Shares by a Lender, but
for greater certainty not including any Taxes or Other Taxes (other than Taxes
described in paragraphs (a), (b) or (d) of this definition of “Excluded Taxes”)
arising as a result of the issuance of Conversion Shares to a Lender pursuant to
the Conversion Notes, or (d) any U.S. federal withholding Taxes imposed under
FATCA due to such Lender’s non-compliance with Section 2.6(e).

 

“Excluded Transaction” means any of the following transactions:

 

The entering into any collaborative arrangement, licensing, joint venture,
partnership, royalty agreement or similar agreements or other research,
development, manufacturing or other commercial exploitation arrangements
relating to Parent or any Subsidiary’s Intellectual Property or other assets
(provided, that Parent has a reasonable basis for believing that the downstream
economics potentially to be received by Parent and its Subsidiaries in
connection with such collaborative arrangement, licensing, joint venture,
partnership, royalty agreement or similar agreements or other research,
development, manufacturing or other commercial exploitation arrangements
relating to the IP, when combined with the potential downstream economics of
rights in the IP retained by Parent and its Subsidiaries are adequate to enable
Borrower to timely satisfy all obligations of the Borrower and its Subsidiaries
under this Agreement), including, without limitation, but subject to the
conditions set forth above, (1) any grant to any entity engaged in, or owned by
an entity engaged in, the pharmaceutical or biotechnology industry of a license
or option to obtain a license to any of Parent’s or any Subsidiary’s
Intellectual Property or other assets, provided that Parent or a Subsidiary (and
not any third party or any of Parent’s equity holders) directly receives from
such entity all consideration paid or payable by such entity in consideration of
such grant, which consideration may, but need not, include (without limitation)
upfront, milestone, royalty and profit-sharing payments, (2) any grant of a
license or option to obtain a license to any entity that intends to research,
develop, commercialize or manufacture products or services covered by such
Intellectual Property or other assets whether directly or through Parent, any
Subsidiary or another entity, and (3) any arrangement or transfers of assets for
the manufacture, research, promotion and development of Parent’s or any
Subsidiary’s products and clinical trial management, and data analysis and
similar activities in support of Parent’s or any Subsidiary’s development
programs.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements with respect thereto, any current or future regulations or official
interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Final Payment” means such amount as may be necessary to repay the outstanding
principal amount of the Notes and any other Obligations owing by the Borrower to
the Lenders

 

5

--------------------------------------------------------------------------------


 

pursuant to the Loan Documents.”GAAP” means generally accepted accounting
principles consistently applied as set forth in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the accounting profession).

 

“Governmental Authority” means any government, quasi-governmental agency,
governmental department, ministry, cabinet, commission, board, bureau, agency,
court, tribunal, regulatory authority, instrumentality, judicial, legislative,
fiscal, or administrative or public body or entity, whether domestic or foreign,
federal, provincial, state or local, having jurisdiction over the matter or
matters and Person or Persons in question.

 

“Guaranty” means the guaranty of the Obligations to be executed by each
Guarantor in favor of Lenders substantially in the form of Exhibit C attached
hereto, with such changes reasonably acceptable to Lenders.

 

“Guarantor” means Parent, each Subsidiary of Parent and each other Person that
executes a Guaranty.

 

“Indebtedness” means the following:

 

(i)                                     all indebtedness for borrowed money;

 

(ii)                                  the deferred purchase price of assets or
services (other than payables) which in accordance with GAAP would be shown to
be a liability (or on the liability side of a balance sheet);

 

(iii)                               all guarantees of Indebtedness;

 

(iv)                              all letters of credit issued or acceptance
facilities established for the account of Parent and any of its Subsidiaries,
including without duplication, all drafts drawn thereunder;

 

(v)                                 all capitalized lease obligations;

 

(vi)                              all indebtedness of another Person secured by
any Lien on any property of Parent or its Subsidiaries, whether or not such
indebtedness has been assumed or is recourse (with the amount thereof, in the
case of any such indebtedness that has not been assumed by Parent or its
Subsidiaries, being measured as the lower of (x) fair market value of such
property and (y) the amount of the indebtedness secured); and

 

(vii)                           indebtedness created or arising under any
conditional sale or title retention agreement.

 

“Indemnified Person” has the meaning given to it in Section 6.12(a).

 

“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.

 

6

--------------------------------------------------------------------------------


 

“Indemnity” has the meaning given to it in Section 6.12(a).

 

“Initial Funding Date” shall have the meaning set forth in Section 2.2.

 

“Initial Loans” means the Loans made available by the Lenders to the Borrower
pursuant to Section 2.2 in the aggregate principal amount of Seventy Five
Million Dollars ($75,000,000) or, as the context may require, the principal
amount thereof from time to time outstanding.

 

“Interest Rate” means 2.5% per annum with respect to the Initial Loans and 12.5%
per annum with respect to the Acquisition Loans.

 

“IP” and “Intellectual Property” have the meaning given to it in Section 3.1(n).

 

“IRS” means the United States Internal Revenue Service.

 

“Irish Security Document” means that certain Irish law debenture dated the date
of the Initial Funding Date among each Irish Subsidiary of Parent and Lenders,
substantially in the form of Exhibit D attached hereto, with such changes
thereto reasonably acceptable to Lenders.

 

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention, or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.

 

“Loans” means the Initial Loans and the Acquisition Loans.

 

“Loan Documents” means this Agreement, the Notes, the Guaranties, the Pledge
Agreement, the Security Documents, the Registration Rights Agreement, and any
other document or instrument delivered in connection with any of the foregoing
and dated the Agreement Date or subsequent thereto, whether or not specifically
mentioned herein or therein.

 

“Loss” has the meaning given to it in Section 6.12(a).

 

“Luxembourg FinCo” means Luxembourg FinCo, a limited liability company organized
under the laws of the Grand Duchy of Luxembourg.

 

“Major Transaction” has the meaning set forth in the Convertible Notes.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise), or assets of Parent or any of
its Subsidiaries, (b) the validity or enforceability of any provision of any
Loan Document, (c) the ability of Parent or any of its Subsidiaries to timely
perform the Obligations or (d) the rights and remedies of the Lenders under any
Loan Document; provided, however, any adverse effect that results directly or
indirectly from general economic, business, financial or market conditions shall
not be deemed to be a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

“Material Contract” means any contract of any Credit Party that has been filed
or was required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Nijhawan Note” means the unsecured convertible promissory note in the aggregate
principal amount of C$5,000,000 issued by Tribute to Nidhi Nijhawan on June 16,
2015.

 

“Notes” means the Convertible Notes and the Acquisition Notes.

 

“Obligations” means all obligations and liabilities (monetary or otherwise) of
Parent, Borrower and their Subsidiaries arising under or in connection with this
Agreement and the other Loan Documents.

 

“Organizational Documents” means the Certificate of Incorporation, Articles,
Notices of Articles, Bylaws, memorandum and articles of association or similar
documents, each as amended to date, of the Credit Parties or any of their
Subsidiaries, as the context may require.

 

“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (except a connection arising from such Lender
having executed, delivered or performed its obligations under the Loan
Documents).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other charges or similar levies, and
all liabilities with respect thereto, together with any interest, additions to
tax or penalties applicable thereto (including by reason of any delay in
payment) arising from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any Loan
Document or the delivery to a Lender of the Conversion Shares, except any such
Taxes imposed with respect to an assignment (other than an assignment made in
connection with the exercise of remedies following an Event of Default).

 

“Parent” means Aralez Pharmaceuticals Inc., a corporation formed under the laws
of the Province of British Columbia, Canada.

 

“Parent Convertible Notes” shall have the meaning set forth in Section 5.1(l).

 

“Permitted Acquisition” means any transaction or series of related transaction
by which Parent or any of its Subsidiaries acquires all or substantially all of
the assets of a Person or going business, division, or line of business or
product or acquires equity interests of any Person having at least a majority of
combined voting power of the then outstanding equity interests of such Person;
provided,

 

(i)                                     immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(ii)                                  all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Authorizations;

 

8

--------------------------------------------------------------------------------


 

(iii)                               Borrower shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of Parent, each of the
actions set forth in Section 5.1(ix);

 

(iv)                              Subject to the last paragraph of Section 5.1,
Borrower shall have delivered to Lenders at least ten (10) Business Days prior
to such proposed acquisition, an executed term sheet and/or commitment letter
(setting forth in reasonable detail the terms and conditions of such
acquisition) and, at the request of any Lender, such other information and
documents that any Lender may request, including, without limitation, executed
counterparts of the respective agreements, instruments or other documents
pursuant to which such acquisition is to be consummated, to the extent available
(including, without limitation, any related management, non-compete, employment,
option or other material agreements), any schedules to such agreements,
instruments or other documents and all other material ancillary agreements,
instruments or other documents to be executed or delivered in connection
therewith;

 

(v)                                 any Person or assets or division acquired in
accordance herewith shall be in same business or lines of business in which
Parent and/or its Subsidiaries are engaged as of the Initial Funding Date or a
business or line of business complimentary thereto;

 

(vi)                              the acquisition shall have been approved by
the board of directors or other governing body of the Person acquired or the
Person from whom such assets or division is acquired; and

 

(vii)                           the Adjusted EBITDA of Parent for the Test
Period determined as of the date of the definitive documentation for such
transaction or transactions on a pro forma basis as if such Permitted
Acquisition had occurred at the beginning of such Test Period is greater than
Adjusted EBITDA of Parent for such Test Period without giving such pro forma
effect.

 

“Permitted Indebtedness” means:

 

(i)                                     The Obligations;

 

(ii)                                  Indebtedness in respect of netting
services, overdraft protections and other similar and customary services in
connection with deposit accounts;

 

(iii)                               Performance bonds, surety bonds, letters of
credit, security deposits and similar instruments incurred in the ordinary
course of business;

 

(iv)                              Guarantees with respect to any Permitted
Indebtedness;

 

(v)                                 Indebtedness in respect of purchase money
financing, capital lease obligations and equipment financing facilities covering
existing and newly-acquired equipment, including for the acquisition,
installation, qualification and validation of such equipment up to the aggregate
amount, together with Indebtedness permitted by clause (vi) below, not in excess
of $5,000,000 outstanding at any time;

 

9

--------------------------------------------------------------------------------


 

(vi)                              Indebtedness acquired pursuant to or incurred
in connection with a Permitted Acquisition up to the aggregate amount, together
with Indebtedness permitted by clause (v) above, not in excess of $5,000,000
outstanding at any time; provided that such Indebtedness has a rate of interest
no greater than the market rate of interest for comparable Indebtedness and a
maturity which is not less than 180 days after the latest maturity date of the
Loans;

 

(vii)                           Unsecured Indebtedness up to an aggregate
principal amount of $300,000,000 subordinated to the Obligations by written
agreement in form and substance acceptable to Lenders, which has an interest
rate no greater than the market rate of interest for comparable Indebtedness and
a maturity which is not less than 180 days after the latest maturity date of the
Loans;

 

(viii)                        Unsecured convertible Indebtedness up to an
aggregate principal amount of $300,000,000 subordinated to the Obligations by
written agreement in form and substance acceptable to Lenders, which has a rate
of interest no greater than the market rate of interest for comparable
Indebtedness and a maturity which is not less than 180 days after the latest
maturity date of the Loans; and

 

(ix)                              Losses on hedging obligations or other
derivative instruments entered into solely for the purpose of hedging foreign
currency or interest rate risk and not for speculative purposes.

 

“Permitted Liens” means:

 

(i)                                     Liens in favor of the Lenders;

 

(ii)                                  Statutory Liens created by operation of
Applicable Laws;

 

(iii)                               Liens arising in the ordinary course of
business and securing obligations not in excess of the aggregate sum of
$1,000,000 that are not more than 60 days past due or are being contested in
good faith by appropriate proceedings diligently pursued;

 

(iv)                              Liens for taxes, assessments or governmental
charges or levies not past due and payable or that are being contested in good
faith by appropriate proceedings;

 

(v)                                 Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default;

 

(vi)                              Liens in favor of financial institutions
arising in connection with any Credit Party’s or any of its Subsidiaries’
accounts maintained in the ordinary course held at such institutions to secure
standard fees for services charged by, but not financing made available by, such
institutions;

 

(vii)                           Pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

10

--------------------------------------------------------------------------------


 

(viii)                        Easements, rights of way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the conduct of the business of the applicable Person;

 

(ix)                              Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code (or equivalent in foreign
jurisdictions) on items in the course of collection; and

 

(x)                                 Liens securing Indebtedness pursuant to
clause (v) of the definition of Permitted Indebtedness.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

“Pledge Agreement” means the Pledge Agreement to be entered into as of the
Initial Funding Date by the entity which holds the equity interests in Pozen,
Tribute and each other Subsidiary of Parent in favor of Lenders, substantially
in the form of Exhibit E attached hereto, with such changes reasonably
acceptable to Lenders.

 

“PPSA” means the Personal Property Security Act (Ontario), the Personal Property
Security Act (British Columbia) and to the extent applicable, equivalent
legislation of any other jurisdiction in Canada.

 

“Principal Trading Markets” means the Trading Markets on which the Common Shares
are listed on and quoted for trading, which, as of the date of this Agreement,
shall be the NASDAQ Global Market and the Toronto Stock Exchange.

 

“Register” has the meaning set forth in Section 1.4 (b).

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of June 8, 2015 between Lenders and Parent, as amended and restated on
October 29, 2015 and December 7, 2015.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Lenders of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Required Lenders” means, at any time, Lenders holding Loans representing more
than 50% of the sum of the Loans outstanding.

 

“Restricted Lender” means the initial Lenders party to this Agreement and their
Affiliates and any assignee of any interest in a Note that notifies the Borrower
in writing that it wishes to be deemed a Restricted Lender.

 

11

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning set forth in Section 5.1(v).

 

“Securities” means the Convertible Notes and the Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Security Agreement” means that certain Security Agreement to be entered into as
of the Initial Funding Date among Pozen, all other U.S. Subsidiaries of Parent,
the other grantors from time to time party thereto and Lenders, substantially in
the form of Exhibit F attached hereto, with such changes reasonably acceptable
to Lenders.

 

“Security Documents” means the Security Agreement, the Irish Security Agreement,
the Canadian Security Documents and all other instruments, documents and
agreements executed or delivered in connection therewith required to perfect
Liens on the assets of Borrower and Guarantors.

 

“Subsidiary or Subsidiaries” means, as to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned or controlled by such Person, or
one or more of the Subsidiaries of the Person, or a combination thereof.

 

“Tax Affiliate” means (a) Parent and its Subsidiaries and (b) any Affiliate of
the Parent with which Parent files or is required to file consolidated, combined
or unitary tax returns.

 

“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings and all liabilities with respect
thereto, (including by reason of any delay in payment).

 

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of Parent then ended for which financial statements
have been filed with the SEC.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market, the Toronto Stock
Exchange or the OTC Bulletin Board on which the Common Shares are listed or
quoted for trading on the date in question.

 

“Transactions” shall mean the transactions contemplated by the Arrangement
Agreement and the Equity Agreement, including, but not limited to the Equity
Investment.

 

“Tribute Convertible Notes” shall have the meaning set forth in Section 5.1(l).

 

12

--------------------------------------------------------------------------------


 

Section 1.2                                   Interpretation.  In this
Agreement, unless the context otherwise requires, all words and personal
pronouns relating thereto shall be read and construed as the number and gender
of the party or parties requires and the verb shall be read and construed as
agreeing with the required word and pronoun; the division of this Agreement into
Articles and Sections and the use of headings and captions is for convenience of
reference only and shall not modify or affect the interpretation or construction
of this Agreement or any of its provisions; the words “herein,” “hereof,”
“hereunder,” “hereinafter” and “hereto” and words of similar import refer to
this Agreement as a whole and not to any particular Article or Section hereof;
the words “include,” “including,” and derivations thereof shall be deemed to
have the phrase “without limitation” attached thereto unless otherwise expressly
stated; references to a specified Article, Exhibit, Section or Schedule shall be
construed as a reference to that specified Article, Exhibit, Section or Schedule
of this Agreement; and any reference to any of the Loan Documents means such
document as the same shall be amended, supplemented or modified and from time to
time in effect.

 

Section 1.3                                   Business Day Adjustment.  If the
day by which any payment or other performance is due to be made is not a
Business Day, that payment or performance shall be made by the next succeeding
Business Day.

 

Section 1.4                                   Registration.

 

(a)                                 The Borrower shall record on its books and
records the amount of the Loans, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding.

 

(b)                                 The Borrower shall establish and maintain at
its address referred to in Section 6.2, a record of ownership (the “Register”)
in which the Borrower agrees to register by book entry the interests (including
any rights to receive payment hereunder) of each Lender in the Loan, and any
assignment of any such interest, and (ii) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders (and any change thereto pursuant to this Agreement), (2) the amount
of the Loan and each funding of any participation therein, (3) the amount of any
principal or interest due and payable or paid, and (4) any other payment
received by the Lenders from the Borrower and its application to the Loan.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing the
Loans) are a registered obligation, the right, title and interest of the Lenders
and their assignees in and to the Loans shall be transferable only upon notation
of such transfer in the Register and no assignment thereof shall be effective
until recorded therein. This Section 1.4 shall be construed so that the Loans
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)                                 The Borrower and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender for all purposes
of this Agreement. Information contained in the Register with respect to any
Lender shall be available for

 

13

--------------------------------------------------------------------------------


 

access by the Borrower or such Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

ARTICLE 2

 

AGREEMENT FOR THE LOAN

 

Section 2.1                                   Use of Proceeds.  The proceeds of
the Initial Loan shall be used for working capital and general corporate
purposes and the proceeds of the Acquisition Loans shall be used solely to fund
Permitted Acquisitions.

 

Section 2.2                                   Initial Loans.  Subject to the
conditions set forth in Section 4.1 and this Section 2.2, the Lenders shall
disburse Initial Loans in the amount of $75,000,000 to the Borrower on a date
(“Initial Funding Date”) not less than three (3) Business Days following the
satisfaction of the conditions set forth in Section 4.1.  Lenders shall fulfill
the Initial Loans in accordance with their respective allocations set forth on
Schedule 1 hereto.  In the event the conditions to the Initial Loan have not
been satisfied by April 30, 2016, the Lenders shall not have any further
obligations under this Agreement.

 

Section 2.3                                   Acquisition Loans.  Subject to the
conditions set forth in Section 4.2 at any time and from time to time after the
Initial Funding Date and prior to April 30, 2017; upon not less than three
(3) Business Days’ written request (“Acquisition Loan Request”) by Borrower to
Lenders, Lenders shall make additional advances to Borrower (each an
“Acquisition Loan” and collectively the “Acquisition Loans”) up to the aggregate
sum of $200,000,000 for the payment of the purchase price of any Permitted
Acquisition.  Lenders shall fulfill the Acquisition Loans in accordance with
their respective allocations set forth on Schedule 1 hereto.

 

Section 2.4                                   Payment.

 

(a)                                 Borrower shall repay the outstanding
principal amount of the Initial Loans, together with all accrued and unpaid
interest thereon on the sixth anniversary of the Initial Funding Date.  Parent
shall repay the outstanding principal amount of each Acquisition Loan, together
with all accrued and unpaid interest thereon on the sixth anniversary of the
funding of each such Acquisition Loan.  Except as specifically provided herein,
the Convertible Notes shall not be prepayable.  The Acquisition Notes shall be
prepayable in whole or in part at any time following the end of the sixth month
after the funding date of the applicable Acquisition Loan and prior to the
maturity of such Acquisition Loan (provided that any Acquisition Loan incurred
to refinance Indebtedness incurred before the Initial Funding Date with respect
to a Permitted Acquisition may be prepaid in whole or in part at any time prior
to maturity) at 101% of the principal amount of such Acquisition Loan to be
prepaid, plus all accrued and unpaid interest on such Acquisition Loan to be
prepaid.

 

(b)                                 Lenders shall have the right to convert all
or any part of the principal amount of their Convertible Notes into Common
Shares in accordance with the terms of the Convertible Notes.  Upon the Share
Delivery Date (as defined in the

 

14

--------------------------------------------------------------------------------


 

Convertible Notes) Borrower shall pay to Lenders all accrued and unpaid interest
on the principal amount of the Convertible Notes converted into Common Shares.

 

Section 2.5                                   Payments.  All payments by the
Borrower under any of the Loan Documents shall be made without setoff or
counterclaim.  Payments of any amounts due to the Lenders under this Agreement
shall be made in Dollars in immediately available funds prior to 11:00 a.m. New
York City time on such date that any such payment is due, at such bank or places
as the Lenders shall from time to time designate in writing at least five
(5) Business Days prior to the date such payment is due.  The Borrower shall pay
all and any costs (administrative or otherwise) imposed by banks, clearing
houses, or any other financial institution, in connection with making any
payments under any of the Loan Documents, except for any costs imposed by the
Lenders’ banking institutions.

 

Section 2.6                                   Taxes.

 

(a)                                 Any and all payments hereunder or under any
other Loan Document shall be made, in accordance with this Section 2.6, free and
clear of and without deduction for any and all present or future Taxes except as
required by applicable law. If Borrower (or another applicable Credit Party)
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any other Loan Document and such Taxes are
Indemnified Taxes, (i) the sum payable hereunder or thereunder shall be
increased by as much as shall be necessary so that after making all required
deductions (including deductions for Indemnified Taxes applicable to additional
sums payable under this Section 2.6(a)), each Lender shall receive an amount
equal to the sum it would have received had no such deductions been made (any
and all such additional amounts payable shall hereafter be referred to as the
“Additional Amounts”), (ii) Borrower shall make such deductions, and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. Within thirty (30) days after the
date of any payment of such Taxes, Borrower shall furnish to the applicable
Lender the original or a certified copy of a receipt evidencing payment thereof
or other evidence of such payment reasonably satisfactory to such Lender.

 

(b)                                 Borrower agrees to pay and authorizes each
Lender to pay in its name (but without duplication), all Other Taxes. Within 30
days after the date of any payment of Other Taxes, Borrower shall furnish to the
applicable Lender the original or a certified copy of a receipt evidencing
payment thereof or other evidence of such payment reasonably satisfactory to
such Lender.

 

(c)                                  Without duplication of Section 2.6(a) or
Section 2.6(b), Borrower shall reimburse and indemnify, within ten (10) days
after receipt of demand therefor, each Lender for all Indemnified Taxes
(including all Indemnified Taxes imposed on amounts payable under this
Section 2.6(c)) paid by such Lender, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of the applicable Lender(s) setting
forth the amounts to be paid thereunder and delivered to Borrower shall be
conclusive, absent manifest error.

 

15

--------------------------------------------------------------------------------


 

(d)                                 If any Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.6 (including by
the payment of Additional Amounts), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (d) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (d), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(e)                                  If a payment made to a Lender under any
Loan Document would be subject to withholding Tax under FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA, such
Lender shall deliver to the Borrower or its designated agent at such time or
times reasonably requested by the Borrower or its designated agent such U.S. tax
forms and such additional documentation reasonably requested by the Borrower or
its agent as may be necessary for the Borrower or its agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

Notwithstanding anything else to the contrary in any of the Loan Documents or
the Arrangement Agreement, the provisions of this Section 2.6 shall also apply
mutatis mutandis to all Taxes (whether or not such Taxes are Excluded Taxes)
incurred by the Lenders as a result of (i) the assignment by the Borrower of the
Loan Documents to the Parent pursuant to the Arrangement Agreement, and (ii) the
sale, assignment and transfer by the Lenders of the Conversion Notes to the
Parent pursuant to the Arrangement Agreement.

 

Section 2.7                                   Fee and Costs.  Notwithstanding
anything to the contrary contained in the Equity Agreement, the Credit Parties
(excluding Tribute prior to the closing of the transactions contemplated by the
Arrangement Agreement), jointly and severally agree to reimburse the Lenders for
reasonable, documented expenses for attorneys, accountants and other
professional advisors, and other out-of-pocket expenses incurred by Lenders in
connection with their due diligence, negotiation and documentation of the
transactions contemplated by the Loan Documents and all amendments and
modifications thereto, whether or not consummated; provided that Credit Parties’
obligation to reimburse Lenders for such fees and expenses in

 

16

--------------------------------------------------------------------------------


 

connection with the negotiation, documentation and closing of this Agreement and
the other Loan Documents shall not exceed the aggregate amount of $300,000.  At
Lender’s election, such reimbursed amounts may be deducted from the Initial
Loans.

 

Section 2.8                                   Interest.  The outstanding
principal amount of the Loans shall bear interest at the Interest Rate
(calculated on the basis of the actual number of days elapsed in each month). 
Interest shall be paid quarterly in arrears commencing on April 1, 2016 and on
the first Business Day of each January, April, July and October thereafter
(each, an “Interest Payment Date”).

 

Section 2.9                                   Interest on Late Payments. 
Without limiting the remedies available to the Lenders under the Loan Documents
or otherwise, to the maximum extent permitted by applicable law, if the Borrower
fails to make a required payment of principal or interest with respect to the
Loan when due or to timely comply with Section 5.1(v) of this Agreement
(regardless of any cure period provided in Section 5.4(b) of this Agreement),
the Borrower shall pay interest, in respect of such principal and interest at
the rate per annum equal to the Interest Rate plus ten percent (10%) for so long
as such payment remains outstanding or such covenant is not timely cured.  Such
interest shall be payable on demand.

 

Section 2.10                            Compliance with Interest Act (Canada)
and Criminal Code (Canada)

 

(a)                                 For the purposes of disclosure pursuant to
the Interest Act (Canada), where rates of interest or fees provided in this
Agreement or any Loan Document are to be computed on the basis of any period of
time less than a calendar year, then the equivalent annual rates are the rates
or fees so computed multiplied by the actual number of days in the applicable
calendar year and divided by the number of days in such other period of time.

 

(b)                                 If any provision of this Agreement would
obligate the Borrower to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would result in a receipt
by that Lender of interest or yield at a criminal rate (as such terms are
construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest or yield, as the
case may be, as would not result in a receipt by that Lender of interest at a
criminal rate, such adjustment to be effected by that Lender, to the extent
necessary, as follows:

 

(i)                                     Firstly, by reducing the number or rate
of interest required to be paid to the affected Lender hereunder; and

 

(ii)                                  Thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid to the affected
Lender which would constitute interest for purpose of Section 347 of the
Criminal Code (Canada).

 

If, after giving effect to all adjustments contemplated by this Section 2.10(b),
any Lender shall have received an amount in excess of the maximum permitted by
this Section 2.10(b), then the affected Lender shall reimburse Borrower in an
amount equal to such excess.

 

17

--------------------------------------------------------------------------------


 

Any amount or rate of interest referred to in this Section 2.10(b) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term of the
applicable Loan on the assumption that any payments of interest or other amounts
payable that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
date of the advance of the relevant Loan to the date on which all obligations of
the Borrower in respect of such Loan have been paid and discharged in full, and,
in the event of a dispute, a certificate of a Fellow of the Canadian Institute
of Actuaries appointed by the Required Lenders shall be conclusive for the
purposes of such determination.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                   Representations and Warranties of
the Credit Parties.  Except with respect to Section 3.1(ee) below, to which the
Parent solely represents and warrants, each Credit Party represents and warrants
to the Lenders that, except as set forth in a Schedule to this Agreement:

 

(a)                                 Each Credit Party and each of its
Subsidiaries are conducting their business in compliance with their
Organizational Documents, which are in full force and effect.

 

(b)                                 No Default or Event of Default has occurred.

 

(c)                                  Each Credit Party and each of its
Subsidiaries (i) are capable of paying their debts as they fall due, have not
admitted their inability to pay their debts as they fall due, (ii) are not
bankrupt or insolvent or deemed to be bankrupt or insolvent under Applicable
Laws and (iii) have not taken action, and no such action has been taken by a
third party, for any Credit Parties’ or any of its Subsidiaries’ winding up,
dissolution, or liquidation, examinership or similar executory or judicial
proceeding or for the appointment of a liquidator, custodian, receiver,
receiver-manager, trustee, administrator, examinership or other similar officer
for any Credit Party or any of its Subsidiaries or any or all of their assets or
revenues.

 

(d)                                 Except as disclosed on Schedule 3.1(d),
which Liens shall be terminated on or prior to the Initial Funding Date, no Lien
exists on any Credit Parties’ or any of its Subsidiaries’ assets, except for
Permitted Liens.

 

(e)                                  The obligations of Tribute and Parent to
make any payment under this Agreement (together with all charges in connection
therewith) is absolute and unconditional.

 

(f)                                   Except with respect to the Nijhawan Note,
which shall be repaid in full at or prior to maturity, without extension, or
converted prior thereto pursuant to its terms, and except as disclosed on
Schedule 3.1(f) which Indebtedness will be repaid

 

18

--------------------------------------------------------------------------------


 

on or about the Initial Funding Date, no Indebtedness of any Credit Party or any
of its Subsidiaries exists other than Permitted Indebtedness.

 

(g)                                  Tribute is validly existing as a
corporation in good standing under the laws of the Province of Ontario, Canada. 
Pozen is validly existing as a corporation in good standing under the laws of
the State of Delaware.  Parent is validly existing as a corporation in good
standing under the laws of the Province of British Columbia, Canada.  Each
Credit Party and each of its Subsidiaries have full power and authority to own
their properties, conduct their business and enter into the Loan Documents and
to consummate the transactions contemplated under the Loan Documents, and are
duly qualified to do business as a foreign entity and are in good standing in
each jurisdiction where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect.

 

(h)                                 There is not pending or, to the knowledge of
any Credit Party, threatened, any action, suit, investigation, hearings or other
proceeding before any Governmental Authority (a) to which any Credit Party or
any of its Subsidiaries is a party or (b) which has as the subject thereof any
assets owned by any Credit Party or any of its Subsidiaries, except, as would
not reasonably be expected to have a Material Adverse Effect.  There are no
current or, to the knowledge of any Credit Party, pending, legal, governmental
or regulatory enforcement actions, suits or other proceedings to which any
Credit Party or any of its Subsidiaries or any of their assets is subject,
except, as would not reasonably be expected to have a Material Adverse Effect.

 

(i)                                     Each Credit Party has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Loan Documents to which it is a party and otherwise
to carry out its obligations hereunder and thereunder.  Each Credit Parties’
execution and delivery of each of the Loan Documents to which it is a party and
the consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Notes and the
reservation for issuance and the subsequent issuance of the Conversion Shares
upon exercise of the Convertible Notes) have been duly authorized by all
necessary action on the part of each Credit Party, and no further action is
required by any Credit Party, its directors or its stockholders in connection
therewith other than in connection with the Required Approvals (as defined
below). Each of the Loan Documents to which it is a party has been (or upon
delivery will have been) duly executed by each Credit Party and each of its
Subsidiaries and is, or when delivered by each Credit Party and each of its
Subsidiaries a party thereto, in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of such Credit Party and its
Subsidiaries party thereto enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, examinership, moratorium, liquidation or similar laws relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application. The execution, delivery
and performance of the Loan Documents by the Credit Parties and their
Subsidiaries and the consummation of the transactions therein contemplated
(including, but not limited to, the delivery of the Convertible Notes and the
reservation for issuance and subsequent issuance of the Conversion Shares) will
not (A) conflict

 

19

--------------------------------------------------------------------------------


 

with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any assets of any Credit Party
or any of its Subsidiaries pursuant to, any agreement to which any Credit Party
or any of its Subsidiaries is a party or by which any Credit Party or any of its
Subsidiaries are bound or to which any of the assets of any Credit Party or any
of its Subsidiaries is subject, (B) result in any violation of or conflict with
the provisions of the Organizational Documents or (C) result in the violation of
any Applicable Law or (D) result in the violation of any judgment, order, rule,
regulation or decree of any Governmental Authority.  No consent, approval,
authorization or order of, or registration or filing with any Governmental
Authority is required for the execution, delivery and performance of any of the
Loan Documents or for the consummation by any Credit Party and any of its
Subsidiaries of the transactions contemplated thereby except for such
registrations and filings in connection with (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (ii) filings required by applicable Canadian
provincial and US state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filing of any requisite notices and/or application(s) to the
Principal Trading Markets for the issuance and sale of the Securities and the
listing of the Conversion Shares for trading or quotation, as the case may be,
thereon in the time and manner required thereby, (v) filings contemplated by the
Security Documents and (vi) those that are required to be obtained in connection
with the Transactions or that have been made or obtained prior to the Initial
Funding Date (the “Required Approvals”).

 

(j)                                    As of their respective filing dates, or
to the extent corrected by a subsequent restatement or amendment, the SEC
Reports filed by any Credit Party comply in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, will contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  No Credit Party has ever been an issuer subject
to Rule 144(i) under the Securities Act.  Each of the Material Contracts to
which any Credit Party is a party or to which the property or assets of any
Credit Party are subject will be filed as an exhibit to the SEC Reports.

 

(k)                                 Other than the actions required under the
Registration Rights Agreement with respect to the Registration Statement or with
respect to the Transactions, no Authorization is required for (i) the execution
and delivery of this Agreement, the other Loan Documents, or (ii) the
consummation of the transactions contemplated hereby and thereby.

 

(l)                                     Each Credit Party and each of its
Subsidiaries holds, and is operating in good standing (where applicable) and in
compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any Governmental Authority (collectively, “Necessary Documents”) required for
the conduct of its business and all Necessary Documents are

 

20

--------------------------------------------------------------------------------


 

valid and in full force and effect; and neither any Credit Party nor any of its
Subsidiaries has received written notice of any revocation or modification of
any of the Necessary Documents and neither any Credit Party nor any of its
Subsidiaries has any reason to believe that any of the Necessary Documents will
not be renewed in the ordinary course of business, and each Credit Party and
each of its Subsidiaries are in compliance in all material respects with all
applicable federal, state, local and foreign laws, regulations, orders and
decrees applicable to the conduct of its business.

 

(m)                             Each Credit Party and each of its Subsidiaries
have good and marketable title to all of their assets free and clear of all
Liens except Permitted Liens and those Liens set forth in Schedule 3.1(d).  The
property held under lease by each Credit Party and each of its Subsidiaries is
held under valid, subsisting and enforceable leases with only such exceptions
with respect to any particular lease as do not interfere in any material respect
with the conduct of the business of any Credit Party or any of its Subsidiaries.

 

(n)                                 Except as set forth on Schedule 3.1(n), each
Credit Party and each of its Subsidiaries own or have the right to use pursuant
to a valid and enforceable written license, implied license or other legally
enforceable right, all of the Intellectual Property (as defined below) that is
necessary for the conduct of their business as currently conducted and the
manufacture, importation and sale of products being developed by such Credit
Party or any of its Subsidiaries (the “IP”).  The IP that is registered with or
issued by a Governmental Authority is valid and enforceable; there is no
outstanding, pending, or threatened action, suit, other proceeding or claim by
any third person challenging or contesting the validity, scope, use, ownership,
enforceability, or other rights of any Credit Party or any of its Subsidiaries
in or to any IP and neither any Credit Party nor any of its Subsidiaries has
received any written notice regarding, any such action, suit, or other
proceeding.  Neither any Credit Party nor any of its Subsidiaries has infringed
or misappropriated any material rights of others.  There is no pending or
threatened action, suit, other proceeding or claim by others that any Credit
Party or any of its Subsidiaries infringes upon, violates or uses the
Intellectual Property rights of others without authorization, and neither any
Credit Party nor any of its Subsidiaries has received any written notice
regarding, any such action, suit, other proceeding or claim.  Except as set
forth on Schedule 3.1(n), neither any Credit Party nor any of its Subsidiaries
is a party to or bound by any options, licenses, or agreements with respect to
IP other than licenses for computer software acquired in the ordinary course of
business.  The term “Intellectual Property” as used herein means (i) all
patents, patent applications, patent disclosures and inventions (whether
patentable or unpatentable and whether or not reduced to practice), (ii) all
trademarks, service marks, trade dress, trade names, slogans, logos, and
corporate names and Internet domain names, together with all of the goodwill
associated with each of the foregoing, (iii) copyrights, copyrightable works,
and licenses, (iv) registrations and applications for registration for any of
the foregoing, (v) computer software (including but not limited to source code
and object code), data, databases, and documentation thereof, (vi) trade secrets
and other confidential information, (vii) other intellectual property, and
(viii) copies and tangible embodiments of the foregoing (in whatever form and
medium).

 

21

--------------------------------------------------------------------------------


 

(o)                                 Neither any Credit Party nor any of its
Subsidiaries is in violation of the Organizational Documents, or in breach of or
otherwise in default under, and no event has occurred which, with notice or
lapse of time or both, would constitute such breach or other default in the
performance of any agreement or condition contained in any agreement under which
it may be bound, or to which any of its assets is subject.

 

(p)                                 All US and Canadian federal, provincial,
state, local and foreign income and franchise and other material Tax returns,
reports and statements (collectively, the “Tax Returns”) required to be filed by
any Tax Affiliates have been filed with the appropriate Governmental
Authorities, all such Tax Returns are true and correct in all material respects,
and all Taxes, assessments and other governmental charges and impositions
reflected therein and all other material Taxes, assessments and other
governmental charges otherwise due and payable have been paid prior to the date
on which any liability may be added thereto for non-payment thereof except for
those contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves are maintained on the books of the appropriate
Tax Affiliate in accordance with GAAP or other applicable accounting principles,
standards and procedures that such Tax Affiliate uses to compile its financial
statements.  As of the Agreement Date, no Tax Return is under audit or
examination by any Governmental Authority, and no Tax Affiliate has received
written notice from any Governmental Authority of any audit or examination or
any assertion of any material claim for Taxes.

 

(q)                                 Other than as set forth in Schedule
3.1(q) neither any Credit Party nor any of its Subsidiaries has granted rights
to market or sell its products or services to any other Person, and are not
bound by any agreement that affects the exclusive right of any Credit Party or
any of its Subsidiaries to develop, license, market or sell its products or
services, in each case including rights relating to products under development
by any Credit Party or any of its Subsidiaries.

 

(r)                                    Each Credit Party and each of its
Subsidiaries:  (A) at all times has complied in all materials respects with all
Applicable Laws; (B) has not received any warning letter or other correspondence
or notice from any Governmental Authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
reasonably required in connection with the business of any Credit Party or any
of its Subsidiaries by any Applicable Laws (together, the “Authorizations”);
(C) possesses and complies with the Authorizations, which are valid and in full
force and effect; (D) has not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorization and has no knowledge that any Governmental
Authority is considering such action; (E) has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as reasonably required by any
Applicable Laws or Authorizations.

 

(s)                                   Each of Pozen and Tribute maintains or, in
the case of Parent, as of the Initial Funding Date will maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in

 

22

--------------------------------------------------------------------------------


 

accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

(t)                                    (i) To the knowledge of each Credit
Party, no “prohibited transaction” as defined under Section 406 of ERISA or
Section 4975 of the Code that is not exempt under ERISA Section 408 or
Section 4975 of the Code, under any applicable regulations and published
interpretations thereunder or under any applicable prohibited transaction,
individual or class exemption issued by the Department of Labor, has occurred
with respect to any Employee Benefit Plan, except for such transactions as would
not have a Material Adverse Effect, (ii) at no time within the last seven
(7) years has any Credit Party or any ERISA Affiliate maintained, sponsored,
participated in, contributed to or has or had any liability or obligation in
respect of any Employee Benefit Plan subject to Section 302 of ERISA, Title IV
of ERISA, or Section 412 of the Code or any “multiemployer plan” as defined in
Section 3(37) of ERISA or any multiple employer plan for which any Credit Party
or any ERISA Affiliate has incurred or could incur liability under Section 4063
or 4064 of ERISA, (iii) no Employee Benefit Plan represents any current or
future liability for retiree health, life insurance, or other retiree welfare
benefits except as may be required by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or similar state law, (iv) each Employee
Benefit Plan is and has been operated in compliance with its terms and all
applicable laws, including but not limited to ERISA and the Code, except for
such failures to comply that would not have a Material Adverse Effect, (v) no
event has occurred (including a “reportable event” as such term is defined in
Section 4043 of ERISA) and no condition exists that would subject any Credit
Party or any ERISA Affiliate to any tax, fine, lien, penalty or liability
imposed by ERISA, the Code or other applicable law, except for any such tax,
fine, lien, penalty or liability that would not, individually or in the
aggregate, have a Material Adverse Effect, (vi) no Credit Party maintains any
Foreign Benefit Plan, (vii) no Credit Party has any obligations under any
collective bargaining agreement.  As used in this clause (t), “Employee Benefit
Plan” means any material “employee benefit plan” within the meaning of
Section 3(3) of ERISA, and all stock purchase, stock option, stock-based
severance, employment, change-in-control, medical, disability, fringe benefit,
bonus, incentive, deferred compensation, employee loan and all other employee
benefit plans, agreements, programs, policies or other arrangements, whether or
not subject to ERISA, under which (A) any current or former employee, director
or independent contractor of any Credit Party or any of its Subsidiaries has any
present or future right to benefits and which are contributed to, sponsored by
or maintained by any Credit Party or any of its respective Subsidiaries or
(B) no Credit Party nor any of its Subsidiaries has had or has any present or
future obligation or liability on behalf of any such employee, director or
independent contractor; “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended; “ERISA Affiliate” means any member of any Credit
Party’s controlled group as defined in Code Section 414 (b), (c), (m) or (o);
and “Foreign Benefit Plan” means any Employee Benefit Plan mandated by a
Governmental Authority other than the

 

23

--------------------------------------------------------------------------------


 

United States of America is subject to the laws or a jurisdiction outside of the
United States, including for greater certainty any “registered pension plan” as
defined under Section 248(l) of the Income Tax Act (Canada) which is sponsored,
maintained, funded, contributed to or required to be contributed to, or
administered for the employees or former employees of any Credit Party or any
Subsidiary thereof.

 

(u)                                 Each Credit Party’s Subsidiaries are set
forth in Schedule 3.1(u).

 

(v)                                 All of the issued and outstanding shares of
capital stock of each Credit Party are duly authorized and validly issued, fully
paid and non-assessable, have been issued in compliance with all federal,
provincial and state and foreign securities laws, were not issued in violation
of or subject to any preemptive rights or other rights to subscribe for or
purchase securities that have not been waived in writing; the Parent Convertible
Notes and the Tribute Convertible Notes and the Conversion Shares issuable upon
the Parent Convertible Notes and Tribute Convertible Notes have been duly
authorized and, and the Conversion Shares, when issued and delivered in
accordance with the terms of the Convertible Notes will have been validly issued
and will be fully paid. Parent and Tribute have each reserved from their duly
authorized capital stock a sufficient number of Common Shares to issue the
Conversion Shares underlying the Parent Convertible Notes and Tribute
Convertible Notes, respectively, free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Loan
Documents or imposed by applicable securities laws and except for those created
by the Lenders.  Assuming the accuracy of the representations and warranties of
the Lenders in this Agreement and, in the case of each Credit Party, the
representations and warranties of the other Credit Parties set forth in
Section 3.1 of this Agreement, the Securities will be issued in compliance with
all applicable US and Canadian federal, provincial and state securities laws and
will be exempt from the prospectus requirements of applicable Canadian
securities laws. Tribute has been a “reporting issuer” (as such term is defined
in Canadian securities laws) in a jurisdiction of Canada for the four (4) months
preceding the date of this Agreement and will be a reporting issuer not in
default immediately preceding the issue of the Tribute Convertible Notes. 
Borrower shall, so long as any of the Convertible Notes are outstanding, take
all action necessary to reserve and keep available out of its authorized and
unissued capital stock, solely for the purpose of effecting the conversion of
the Convertible Notes, the number of Common Shares issuable upon such conversion
(without taking into account any limitations on the conversion of the
Convertible Notes as set forth therein).  There are no preemptive rights or
other rights to subscribe for or to purchase, or any restriction upon the voting
or transfer of any common shares pursuant to the Organizational Documents of any
Credit Party or any agreement to which any Credit Party or any of their
Subsidiaries is a party or by which any Credit Party or any of their
Subsidiaries is bound and all of the foregoing rights have been fully waived in
respect of the issuance of the Parent Convertible Notes and Tribute Convertible
Notes and the Conversion Shares thereunder. As of the date hereof, each of
Borrower’s, Pozen’s and Parent’s respective outstanding shares of capital stock,
options and warrants are accurately set forth in Schedule 3.1(v) to this
Agreement, and, except as set forth in such Schedule, there are no other
(i) options issuable or issued under Borrower’s, Pozen’s or Parent’s respective
option plans, or (ii) any other options, warrants,

 

24

--------------------------------------------------------------------------------


 

agreements, contracts or other rights in existence to purchase or acquire from
Parent or any Subsidiary of Parent any shares of the capital stock of Parent or
any Subsidiary of Parent.  Schedule 3.1(v) to this Agreement also sets forth the
pro forma outstanding shares of capital stock, options and warrants of Parent as
of Closing (assuming no further exercise of outstanding options and warrants of
Borrower and/or Pozen).

 

(w)                               The issuance of the Notes and the Conversion
Shares will not obligate any Credit Party to issue Common Shares or other
securities to any Person (other than the Lenders) and will not result in a right
of any holder securities of any Credit Party to adjust the exercise, conversion,
exchange or reset price or other right under any of such securities.  There are
no stockholders’ agreements, voting agreements or other similar agreements with
respect to the capital stock of any Credit Party or, to the knowledge of any
Credit Party, between or among any Credit Party or the stockholders of any
Credit Party.

 

(x)                                 Assuming the accuracy of the representations
and warranties of the Lenders set forth in Section 3.3 of this Agreement and, in
the case of each Credit Party, the representations and warranties of the other
Credit Parties set forth in Section 3.1 of this Agreement, no registration under
the Securities Act is required for the offer and sale of the Securities and the
Acquisition Notes under the Loan Documents.  The issuance and sale of the
Securities and the Acquisition Notes hereunder complies and will comply in all
material respect with and does not and will not contravene the rules and
regulations of the Principal Trading Markets.

 

(y)                                 Neither Tribute nor Parent is registered,
and immediately after issuance of any Notes, neither Tribute nor Parent will be
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, under such Act.  Borrower shall
conduct its business in a manner so that it will not be required to be
registered under the Investment Company Act of 1940, as amended.

 

(z)                                  Other than the Lenders or pursuant to the
Transactions, no Person has any right to cause Parent or Tribute to effect the
registration under the Securities Act of any securities of Borrower other than
those securities which are currently registered on an effective registration
statement on file with the Commission.

 

(aa)                          From and after the Initial Funding Date, Parent’s
Common Shares shall be registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and Borrower shall not have taken any action designed to terminate
the registration of the Common Shares under the Exchange Act nor shall Borrower
have received any notification that the Commission is contemplating terminating
such registration.  From and after the Initial Funding Date, Borrower will be in
compliance with all listing and maintenance requirements of the Principal
Trading Markets.

 

(bb)                          None of Parent, Pozen or Tribute or, to Parent’s,
Pozen’s or Tribute’s knowledge, any person acting on behalf of Parent, Pozen or
Tribute, has offered or sold any of the Securities by any form of “general
solicitation” or “general

 

25

--------------------------------------------------------------------------------


 

advertising”, as such terms are used in Rule 502(c) of Regulation D under the
Securities Act.

 

(cc)                            Each Credit Party is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. Each Credit Party other than Parent has, and as of
the Initial Funding Date Parent shall have established disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act) for it and designed such disclosure controls and procedures to
ensure that information required to be disclosed by it in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
Each Credit Party’s other than Parent’s certifying officers have, and as of the
Initial Funding Date Parent’s certifying officers shall have evaluated the
effectiveness of the its disclosure controls and procedures as of the end of the
period covered by its most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). Each Credit Party presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in Tribute’s or Pozen’s internal
control over financial reporting (as such term is defined in the Exchange Act)
that have materially affected, or are reasonably likely to materially affect,
its internal controls over financial reporting.

 

(dd)                          The charts depicting the pre and post merger
organization structure for Parent and its Subsidiaries (“Organization Charts”)
and description of the proposed structure steps to effectuate the Transactions
(“Transaction Steps”)  provided to Lenders on the Agreement Date are true,
complete and accurate descriptions of the post merger organization structure of
Parent and its Subsidiaries and the steps required to effectuate the
Transactions.

 

(ee)                            Assuming compliance with (i) that certain
Agreement and Plan of Merger and Arrangement, dated as of June 8, 2015, as
amended on August 19, 2015 and the date hereof (the “Merger Agreement”), by and
among the Credit Parties and certain other parties thereto, (ii) that certain
Amended and Restated Plan of Arrangement attached as Schedule II to the Merger
Agreement (the “Plan of Arrangement”) and (iii) this Agreement, upon issuance of
the Parent Convertible Notes, the Parent Convertible Notes will have been duly
and validly issued pursuant to an exemption from the registration requirements
of the Securities Act as provided by Section 3(a)(10) thereof and will be exempt
from the prospectus requirements of applicable Canadian securities laws. The
first trade in Parent Convertible Notes and Conversion Shares will be exempt
from the prospectus requirements of applicable Canadian securities laws subject
to compliance with applicable Canadian securities laws at the time of resale.

 

Section 3.2                                   Acknowledgment.  Each Credit Party
acknowledges that it has made the representations and warranties referred to in
Section 3.1 with the intention of persuading the Lenders to enter into the Loan
Documents and that the Lenders have entered into the Loan Documents on the basis
of, and in full reliance on, each of such representations and warranties,

 

26

--------------------------------------------------------------------------------


 

each of which shall survive the execution of this Agreement until the
Obligations are paid in full and each representation or warranty related to the
Conversion Shares shall be deemed to be continuously made at all times until the
Obligations are paid in full.

 

Section 3.3                                   Representations and Warranties of
the Lenders.  Each Lender, severally and not jointly, represents and warrants to
Borrower and Parent as of the Agreement Date that:

 

(a)                                 Such Lender is duly organized and validly
existing under the laws of the jurisdiction of its formation.

 

(b)                                 Each Loan Document to which it is a party
has been duly authorized, executed and delivered by such Lender and constitutes
the valid and legally binding obligation of such Lender, enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) applicable insolvency, bankruptcy, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, and (ii) applicable
equitable principles (whether considered in a proceeding at law or in equity).

 

(c)                                  Such Lender has full power and authority to
make the Loans and to enter into and perform its other obligations under each of
the Loan Documents and carry out the other transactions contemplated thereby.

 

(d)                                 The Tribute Convertible Notes and the
Conversion Shares to be issuable thereunder will be acquired for such Lender’s
own account, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, except pursuant to sales registered
or in a transaction exempted under the Securities Act, and such Lender has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act without prejudice,
however, to such Lender’s right at all times to sell or otherwise dispose of all
or any part of such Securities in compliance with applicable federal and state
securities laws.  Nothing contained herein shall be deemed a representation or
warranty by such Lender to hold the Securities for any period of time and such
Lender reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act.

 

(e)                                  Such Lender can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.

 

(f)                                   Such Lender understands that the Tribute
Convertible Notes and the Conversion Shares thereunder are characterized as
“restricted securities” under the U.S. federal securities laws inasmuch as they
are being acquired from Parent in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act only in certain limited
circumstances.

 

27

--------------------------------------------------------------------------------


 

(g)                                  Such Lender is an “accredited investor” as
such term is defined in Regulation D promulgated under the Securities Act and
National Instrument 45-106 — Prospectus Exemptions promulgated by the Canadian
Securities Administrators.

 

ARTICLE 4

 

CONDITIONS OF DISBURSEMENT OF LOANS

 

Section 4.1                                   Conditions to the Disbursement of
Loans.  The obligation of the Lenders to make the Initial Loans shall be subject
to the fulfillment of the following conditions:

 

(a)                                 The Lenders shall have received sufficient
copies of each Loan Document originally executed and delivered by each Credit
Party and its Subsidiaries party thereto for each Lender;

 

(b)                                 The Lenders shall have received
(i) sufficient copies of each Organization Document executed and delivered by
each Credit Party and its Subsidiaries, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, for each Lender, each dated the Initial Funding Date or a recent date
prior thereto; (ii) signature and incumbency certificates of the officers of
such Person executing the Loan Documents to which it is a party;
(iii) resolutions of the board of directors or other governing body of each
Credit Party and its Subsidiaries approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party or by which it or its assets may be bound , certified as of the
Initial Funding Date by an authorized officer as being in full force and effect
without modification or amendment; (iv) a good standing certificate (or
appropriate comparable confirmation in the relevant jurisdiction) from the
applicable Governmental Authority of each Credit Party and each of its
Subsidiary’s jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, and (v) such other documents as Lenders may reasonably
request;

 

(c)                                  Each Credit Party and each of its
Subsidiaries shall have obtained all Authorizations and all consents of other
Persons, in each case that are necessary or advisable in connection with the
transactions contemplated by the Arrangement Agreement, Loan Documents and the
Equity Agreement and each of the foregoing shall be in full force and effect and
in form and substance reasonably satisfactory to Lenders.  All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Arrangement
Agreement, Loan Documents or the Equity Agreement or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired;

 

(d)                                 Lenders shall have received evidence of the
compliance by Parent and its Subsidiaries of their obligations under the
Security Documents (including,

 

28

--------------------------------------------------------------------------------


 

without limitation, their obligations to authorize or execute, as the case may
be, and deliver UCC financing statements, PPSA financing statements or
equivalent foreign filings, originals of securities, instruments and chattel
paper and any agreements governing deposit and/or securities accounts as
provided therein and a duly executed authorization to pre-file UCC-1 financing
statements, PPSA financing statements (or foreign equivalents), together with
other documents as may be necessary to perfect the security interests purported
to be created by the Security Documents;

 

(e)                                  Lenders shall have received opinions of
counsel with respect to the creation and perfection of the security interests in
favor of Lenders in such Collateral and such other matters governed by the laws
of each jurisdiction in which Parent or any Subsidiary or any Collateral is
located as Lenders may reasonably request, in each case in form and substance
reasonably satisfactory to Lenders;

 

(f)                                   Lenders shall have received a certificate
from Parent and each Subsidiary’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to the
Security Documents is in full force and effect, together with endorsements
naming the Lenders as additional insureds and loss payees thereunder;

 

(g)                                  Lenders shall have received originally
executed copies of the favorable written opinions of counsel for Parent and its
Subsidiaries as to such matters as Lenders may reasonably request and otherwise
in form and substance reasonably satisfactory to Lenders;

 

(h)                                 No Default or Event of Default shall have
occurred;

 

(i)                                     All of the representations and
warranties set forth in Section 3.1 shall be true and correct as if made on the
Initial Funding Date;

 

(j)                                    Tribute shall have the status of a
reporting issuer not in default immediately preceding the issue of the Tribute
Convertible Notes and until the time the Plan of Arrangement is effected;

 

(k)                                 The Disbursement Condition shall have been
satisfied;

 

(l)                                     The Common Shares shall have been listed
on the Trading Market;

 

(m)                             All conditions precedent to the Transactions set
forth in the Equity Agreement and Arrangement Agreement shall have been
satisfied and the Transactions contemplated thereby shall have been completed
other than the filing of the Articles of Arrangement and the Certificate of
Merger;

 

(n)                                 No Material Adverse Effect shall have
occurred;

 

(o)                                 Each of the Employment Agreements shall have
been executed and shall be in full force and effect;

 

29

--------------------------------------------------------------------------------


 

(p)                                 The Indebtedness of Tribute to SWK Funding
LLC and any other Indebtedness incurred by Tribute shall be repaid in full out
of the proceeds of the Initial Loans and Acquisition Loans on or prior to the
Initial Funding Date (or shall have been otherwise repaid) and all Liens
securing such Indebtedness released;

 

(q)                           The final organizational structure of the Credit
Parties shall be as set forth in the Organization Charts, with such
modifications thereto as are consented to by the Required Lenders (such consent
not to be unreasonably withheld or delayed) and the Transactions shall have been
completed in accordance with the Transaction Steps, with such modifications
thereto as are consented to by the Required Lenders (such consent not to be
unreasonably withheld or delayed); and

 

(r)                              No material modifications to the terms of the
Arrangement Agreement and Plan of Arrangement attached as Schedule II
thereunder, as provided in the Arrangement Agreement as in effect as of the date
hereof, shall have occurred.

 

Section 4.2                                   Condition to the Disbursement of
Acquisition Loans.  The obligation of the Lenders to make an Acquisition Loan
shall be subject to the fulfillment of the following conditions:

 

(a)                                 Lenders shall have received an Acquisition
Loan Request and a certification by an authorized officer of Parent that the
proposed acquisition is a Permitted Acquisition;

 

(b)                                 Lenders shall have received Acquisition
Notes executed by Parent in the aggregate principal amount of the Acquisition
Loan;

 

(c)                                  All conditions precedent to the closing of
the Permitted Acquisition shall have been satisfied except for the funding of
the purchase price with the proceeds of such Acquisition Loan;

 

(d)                                 No Default or Event of Default shall have
occurred or would be created by such Permitted Acquisition; and

 

(e)                                  All of the representations and warranties
in Section 3.1 shall be true and correct as if made on the date of funding of
each such Acquisition Loan.

 

ARTICLE 5

 

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

 

Section 5.1                                   Affirmative Covenants.  Unless the
Required Lenders shall otherwise agree:

 

(a)                                 Parent shall and shall cause its
Subsidiaries to maintain their existence and qualify and remain qualified to do
their business as currently conducted, except for any merger or dissolution of a
Subsidiary in accordance with Section 5.2(a) or

 

30

--------------------------------------------------------------------------------


 

where the failure to maintain such qualification would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Parent shall and shall cause its
Subsidiaries to comply in all material respects with all Applicable Laws.

 

(c)                                  Parent shall obtain and shall cause its
Subsidiaries to make and keep in full force and effect all Authorizations.

 

(d)                                 Parent shall promptly notify the Lenders of
the occurrence of (i) any Default or Event of Default and (ii) any claims,
litigation, arbitration, mediation or administrative or regulatory proceedings
that are instituted or threatened against Parent or any of its Subsidiaries
concurrently with any public disclosure of any such event, and (iii) each event
which, at the giving of notice, lapse of time, determination of materiality or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an event of default (however described) under any
Loan Document.

 

(e)                                  Each Credit Party will timely file with the
SEC (subject to appropriate extensions made under Rule 12b-25 of the Exchange
Act) any annual reports, quarterly reports and other periodic reports required
to be filed pursuant to Section 13 or 15(d) of the Exchange Act (“SEC Reports”).

 

(f)                                   Parent shall, so long as any of the
Convertible Notes are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the conversion of the Convertible Notes, the number of
Common Shares issuable upon such conversion (without taking into account any
limitations on the conversion of the Notes as set forth therein).

 

(g)                                  For so long as a Lender owns Notes or
Common Shares, upon the request of such Lender, Borrower shall furnish any
information reasonably requested by such Lender (and not generally available by
reference to Parent’s publicly available SEC filings) to confirm whether or not
Borrower is a passive foreign investment company (“PFIC”) under the Code;
provided, however, that Parent shall not be obligated to furnish any information
that it has not already publicly disclosed.  In addition, for each taxable year
of Borrower during any portion of which the Notes are outstanding or any Lender
holds Common Shares, Borrower shall make due inquiry of its tax advisors on an
annual basis regarding its status as a PFIC and, if Borrower’s tax advisors
determine that Borrower became a PFIC for any such taxable year, shall notify
each Lender in writing, of the determination that Borrower has become a PFIC for
such taxable year by no later than 75 days following the close of such taxable
year.  With respect to (a) any taxable year in respect of which Borrower was
determined to be a PFIC and (b) each subsequent taxable year during any part of
which the Notes are outstanding or any Lender holds Common Shares, the Borrower
shall promptly provide each Lender with all information that is required by a
United States person holding Common Shares in order to make a valid election to
treat the Borrower as a “qualified electing fund” for the purposes of the Code,
including a “PFIC Annual Information Statement” as described in

 

31

--------------------------------------------------------------------------------


 

Treasury Regulation section 1.1295-(1)(g)(1) (or any successor Treasury
Regulation) and all representations and statements required by such Statement,
and will take any other steps necessary to facilitate such election.  The
Borrower understands and agrees that time is of the essence in complying with
the foregoing deadlines, and that any failure by the Borrower to so comply will
be materially adverse to each Lender.  Each Lender shall promptly respond to any
written inquiry from the Borrower requesting the Lender to inform the Borrower
whether it owns any Common Shares.

 

(h)                                 In the event that any Person becomes a
Subsidiary of Parent, Parent shall (a) concurrently with such Person becoming a
Subsidiary cause such Subsidiary to become a Guarantor hereunder and a Grantor
under the Security Agreement, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are necessary to grant and to perfect a first
priority Lien in favor of Lenders in any assets owned by such Person and in all
equity interests of Parent in such Subsidiary.

 

(i)                                     The Parent shall provide, free from
preemptive rights, out of the Parent’s authorized but unissued shares or shares
held in treasury, sufficient Common Shares to provide for conversion of the
Convertible Notes held by the Lenders from time to time as such Convertible
Notes are presented for conversion (assuming that at the time of computation of
such number of Common Shares, all such Convertible Notes would be converted by
Lenders into Conversion Shares without regard to any limitation on conversion).

 

(j)                                    The Parent covenants that it will cause
all Common Shares issued upon conversion of the Convertible Notes held by the
Lenders to be fully paid and free from all taxes, liens and charges with respect
to the issue thereof.

 

(k)                                 The Parent will cause any Common Shares
issuable under the Convertible Notes (whether upon conversion or otherwise) to
be listed on whatever stock exchange(s) the Common Shares are listed, on the
date a Lender becomes a record holder of such Common Shares.

 

(l)                                     Upon consummation of the Transactions,
the Convertible Notes issuable hereunder by Tribute in substantially the form of
Exhibit A-1 (the “Tribute Convertible Notes”) shall, pursuant to the Plan of
Arrangement attached as Schedule II to the Arrangement Agreement, automatically
and without any action by any parties, be cancelled and deemed exchanged for the
Convertible Notes issuable by Parent pursuant to the Plan of Arrangement
attached as Schedule II to the Arrangement Agreement, in substantially the form
of Exhibit A-2 (the “Parent Convertible Notes”). On the Initial Funding Date,
the Parent shall deliver the Parent Convertible Notes to the Lenders. Upon
consummation of the Transactions, the obligations of Tribute under this
Agreement shall be automatically assumed by Parent without any further action,
and the provisions of this Agreement shall be interpreted consistent with such
assumption.

 

(m)                             Notwithstanding anything set forth in the
definition of Permitted Acquisition or elsewhere in this Agreement to the
contrary, if any notice or information

 

32

--------------------------------------------------------------------------------


 

required to be furnished contains material non-public information (any such
notice or information, a “Public Notice”), the Borrower, instead of delivering
such Public Notice to all the Lenders shall promptly deliver such Public Notice
to each Lender that is not a Restricted Lender and promptly notify each
Restricted Lender in writing or orally that Borrower desires to deliver to such
Restricted Lender a Public Notice.  Within five Business Days of receipt of such
notification the Restricted Lender may either (i) refuse the delivery of such
Public Notice, in which case Borrower’s obligations with respect to such Public
Notice and such Restricted Lender shall be deemed satisfied, or (ii) enter into
good faith negotiations with the Parent to agree to the time period within which
the Borrower will make the material non-public information contained in such
Public Notice publicly available by including such information in a filing with
the SEC.  If Borrower and such Restricted Lender agree on such time period, the
Borrower shall promptly deliver to such Restricted Lender such Public Notice and
shall cause Parent to include the applicable material non-public information in
a public filing with the SEC within such agreed to time period.  The failure to
agree on such time period will be deemed to satisfy Borrower’s obligations with
respect to such Public Notice and such Restricted Lender.

 

(n)                                 Tribute shall prepare and file a business
acquisition report with respect to the acquisition by Tribute of certain
pharmaceutical products from Novartis AG announced in the press release of
Tribute dated October 2, 2014.

 

(o)                                 The Credit Parties covenant and agree that
the Nijhawan Note (i) shall be repaid in full at or prior to maturity, or
(ii) shall be converted into equity in accordance with its terms at or prior to
maturity, without extension.

 

Section 5.2                                   Negative Covenants.  Unless the
Required Lenders shall otherwise agree:

 

(a)                                 Parent shall not and shall not permit any
Subsidiary to (i) liquidate, or be wound up provided that a Subsidiary may merge
into Parent or any other Subsidiary, or (ii) enter into any merger,
consolidation or reorganization, unless (x) Parent or a Subsidiary is the
surviving corporation or, (y) subject to Section 5.3 and the terms of the Notes,
if the survivor is a Person other than Parent or a Subsidiary, such Person
assumes the Obligations of Borrower under this Agreement and the other Loan
Documents.  Parent shall not establish any Subsidiary unless such Subsidiary
executes and delivers to the Lenders, a Guaranty and the Security Documents in
form acceptable to the Lenders and takes all steps necessary to create and
perfect a first priority Lien in favor of Lenders on all of its assets and
Parent takes all steps necessary to create and perfect a first priority Lien in
favor of Lenders in all equity interests in such Subsidiary;

 

(b)                                 Parent shall not and shall not permit any
Subsidiary to (i) enter into any partnership, joint venture, syndicate, pool,
profit-sharing or royalty agreement or other combination, or engage in any
transaction with an Affiliate (other than a Subsidiary), whereby its income or
profits are or might be, shared with another Person (other than a Subsidiary),
(ii) enter into any management contract or similar agreement whereby a
substantial part of its business is managed by another Person; or (iii) make any
cash dividend or distribute, or permit the dividend or distribution of, any of
its

 

33

--------------------------------------------------------------------------------


 

assets, including its intangibles, to any of its shareholders in such capacity
or its Affiliates (other than a Subsidiary) (except for distributions in which
Lenders participate pursuant to the provisions of the Notes); provided, however,
that Parent or any Subsidiary may enter into Excluded Transactions;

 

(c)                                  Parent shall not and shall not permit any
Subsidiary to (i) create, incur or suffer any Lien upon any of its assets,
except Permitted Liens, or (ii) assign, sell, transfer or otherwise dispose of,
any Loan Document or its rights and obligations thereunder;

 

(d)                                 Parent shall not and shall not permit any
Subsidiary to create, incur, assume, guarantee or be liable with respect to any
Indebtedness, except for Permitted Indebtedness;

 

(e)                                  Parent shall not and shall not permit any
Subsidiary to acquire any assets (i) (other than Permitted Acquisitions (after
disregarding, solely for purposes of this Section 5.2(e), the requirements set
forth in clause (vii) of the definition of Permitted Acquisition) and (ii) other
than assets acquired in the ordinary course of business, directly or indirectly,
in one or more related transactions, for a consideration, in cash or other
property (valued at its fair market value) not greater than $1,000,000;

 

(f)                                   Parent shall not and shall not permit any
Subsidiary to sell or otherwise transfer the products being developed or sold by
Parent or any Subsidiary or any material assets associated therewith, other than
in Excluded Transactions; and

 

(g)                                  Parent shall not issue any equity
securities (i) senior to its common shares or (ii) convertible or exercisable
for equity securities senior to its common shares.

 

Section 5.3                                   Major Transaction.  The Borrower
shall give the Lenders notice of a Major Transaction at least thirty (30) days
prior to the consummation thereof but in any event not later than five
(5) business days following the first public announcement thereof.  Each Lender,
within the Major Transaction Conversion Period (as defined in the Convertible
Notes), in the exercise of its sole discretion, may deliver a notice to the
Parent (the “Put Notice”), that either or both of the Parent Convertible Notes
and Acquisition Notes shall be due and payable in cash (collectively, the “Major
Transaction Payment”).  If any of the Lenders deliver a Put Notice, then
simultaneously with consummation of such Major Transaction, the Parent shall
make such Major Transaction Payment to each such Lender.  The Parent shall not
consummate any Major Transaction without complying with the provisions of this
Section 5.3.

 

Section 5.4                                   General Acceleration Provision
upon Events of Default.  If one or more of the events specified in this
Section 5.4 shall have happened and be continuing beyond the applicable cure
period (each, an “Event of Default”), the Required Lenders, by written notice to
the Borrower (an “Acceleration Notice”), may declare the principal of, and
accrued and unpaid interest on, all of the Notes or any part of any of them
(together with any other amounts accrued or payable under the Loan Documents) to
be, and the same shall thereupon become, immediately due and payable, without
any further notice and without any presentment, demand, or protest of

 

34

--------------------------------------------------------------------------------


 

any kind, all of which are hereby expressly waived by the Borrower, and take any
further action available at law or in equity, including, without limitation, the
sale of the Loan and all other rights acquired in connection with the Loan:

 

(a)                                 The Borrower shall have failed to make
payment of (i) principal when due, or (ii) interest or any other amounts due
under the Notes or any other Obligations within five (5) Business Days of their
due date.

 

(b)                                 (i) Any Credit Party shall have failed to
comply with the due observance or performance of any covenant contained in this
Agreement (other than the covenant described in (a) above or as otherwise
expressly provided in this Section 5.4) or in the other Loan Documents and such
default is not remedied by the Borrower or waived by the Lenders within fifteen
(15) days (inclusive of any extension periods or cure periods contained in any
such covenant or provided by Applicable Laws) after the earlier of (A) receipt
by any Credit Party of notice from the Lenders of such default, or (B) actual
knowledge of any Credit Party of such default.

 

(c)                                  Any representation or warranty made by any
Credit Party or any of its Subsidiaries in any Loan Document shall be incorrect,
false or misleading in any material respect (except to the extent that such
representation or warranty is qualified by reference to materiality or Material
Adverse Effect, to which extent it shall be incorrect, false or misleading in
any respect) as of the date it was made or deemed made.

 

(d)                                 (i)  Any Credit Party or any of its
Subsidiaries shall generally be unable to pay its debts as such debts become due
or be deemed to be unable to pay its debts, or shall admit in writing its
inability to pay its debts as they come due or shall make a general assignment
for the benefit of creditors; (ii) any Credit Party or any of its Subsidiaries
shall declare a moratorium on the payment of its debts; (iii) the commencement
by any Credit Party or any of its Subsidiaries of proceedings to be adjudicated
bankrupt or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, examinership, intervention or other similar
relief under any applicable law, or the consent by it to the filing of any such
petition or to the appointment of an intervenor, receiver, receiver-manager,
liquidator, assignee, trustee, sequestrator, examiner (or other similar
official) of all or substantially all of its assets; (iv) the commencement
against any Credit Party or any of its Subsidiaries of a proceeding in any court
of competent jurisdiction under any bankruptcy or other applicable law (as now
or hereafter in effect) seeking its liquidation, winding up, dissolution,
reorganization, examinership, arrangement, adjustment, or the appointment of an
intervenor, receiver, receiver-manager, liquidator, assignee, trustee,
sequestrator, examiner (or other similar official), and any such proceeding
shall continue undismissed, or any order, judgment or decree approving or
ordering any of the foregoing shall continue unstayed or otherwise in effect,
for a period of forty five (45) days; (v) the making by any Credit Party or any
of its Subsidiaries of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debt generally as they
become due; or (vi) any other event shall have occurred which under

 

35

--------------------------------------------------------------------------------


 

any applicable law would have an effect analogous to any of those events listed
above in this subsection.

 

(e)                                  One or more judgments against any Credit
Party or any Subsidiary or attachments against any of their respective property,
which in the aggregate exceed $1,000,000 (net of any anticipated insurance
proceeds), and such judgment(s) remains unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of thirty (30) days from the
date of entry of such judgment.

 

(f)                                   Any Authorization held by any Credit Party
or any of its Subsidiaries shall have been suspended, cancelled or revoked, and
such suspension, cancellation or revocation would reasonably be expected to have
a Material Adverse Effect.

 

(g)                                  Any Authorization necessary for the
execution, delivery or performance of any Loan Document or for the validity or
enforceability of any of the Obligations is not given or is withdrawn or ceases
to remain in full force or effect.

 

(h)                                 There is a failure to perform under any
agreement to which any Credit Party is a party resulting in the acceleration by
a third party of the maturity of any Indebtedness in an amount in excess of
$5,000,000.

 

(i)                                     The validity of any Loan Document shall
be contested by any Credit Party or any Subsidiary, or any Applicable Law shall
purport to render any material provision of any Loan Document invalid or
unenforceable or shall purport to prevent or materially delay the performance or
observance by any Credit Party of the Obligations.

 

(j)                                    The Common Shares of Parent cease to be
listed on the Principal Trading Markets or the Common Shares cease to be
registered under Section 12 of the Exchange Act.

 

(k)                                 The occurrence of a Conversion Failure.

 

Section 5.5                                   Automatic Acceleration on
Dissolution or Bankruptcy.  Notwithstanding any other provisions of this
Agreement, if an Event of Default under Section 5.4(d) shall occur, the
principal of the Notes (together with any other amounts accrued or payable under
this Agreement) shall thereupon become immediately due and payable without any
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

Section 5.6                                   Recovery of Amounts Due.  If any
amount payable hereunder is not paid as and when due, the Borrower hereby
authorizes the Lenders to proceed, to the fullest extent permitted by applicable
law, without prior notice, by right of set-off, banker’s lien or counterclaim,
against any moneys or other assets of any Credit Party to the full extent of all
amounts payable to the Lenders.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1                                   Lender Agreement.  Each of the
Lenders agrees that, for a period from the date hereof and ending on the earlier
of (i) Closing (as defined in the Arrangement Agreement), (ii) termination of
the Arrangement Agreement, and (iii) April 30, 2016, it shall not short the
securities of Pozen or Tribute.  In addition, each Lender further agrees that
during the ten (10) days immediately preceding the Closing (as defined in the
Arrangement Agreement) it shall not trade in the securities of either Pozen or
Tribute.

 

Section 6.2                                   Notices.  Any notices required or
permitted to be given under the terms hereof shall be sent by certified or
registered mail (return receipt requested) or delivered personally or by courier
(including a recognized overnight delivery service) or by facsimile or by
electronic mail and shall be effective five (5) days after being placed in the
mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile, or when received by electronic mail in each case addressed to a
party.  The addresses for such communications shall be:

 

If to Credit Parties:

 

Aralez Pharmaceuticals Inc.

Suite 6000 - 100 King St. West

Toronto, Ontario M5X 1E2

Attention:  President

 

With a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)
51 John F. Kennedy Parkway
Short Hills, New Jersey  07078-2704
Fax:  (973) 520-2573
Email:  Andrew.gilbert@dlapiper.com
Attn:  Andrew Gilbert

 

With a copy (which shall not constitute notice) to:

 

Tribute Pharmaceuticals Canada Inc.
151 Steeles Ave. East
Milton, Ontario, Canada  L9T1Y1
Fax:  (519) 434-4382
Email:  rob.harris@tributepharma.com
Attn:  Robert Harris, President and Chief Executive Officer

 

37

--------------------------------------------------------------------------------


 

If to the Lenders:

 

Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-3075

Email: dclark@deerfield.com

Attn: David J. Clark

 

With a copy (which shall not constitute notice) to:

 

Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Fax:  (212) 940-8776
Email:  mark.fisher@kattenlaw.com
Attn:  Mark I. Fisher, Esq.

 

Section 6.3                                   Waiver of Notice.  Whenever any
notice is required to be given to the Lenders or the Borrower under any of the
Loan Documents, a waiver thereof in writing signed by the person or persons
entitled to such notice, whether before or after the time stated therein, shall
be deemed equivalent to the giving of such notice.

 

Section 6.4                                   Reimbursement of Legal and Other
Expenses.  If any amount owing to the Lenders under any Loan Document shall be
collected through enforcement of this Agreement, any Loan Document or
restructuring of the Loan in the nature of a work-out, settlement, negotiation,
or any process of law, or shall be placed in the hands of third Persons for
collection, the Borrower shall pay (in addition to all monies then due in
respect of the Loan or otherwise payable under any Loan Document) all reasonable
and documented external attorneys’ and other fees and out-of-pocket expenses
incurred in respect of such collection.

 

Section 6.5                                   Governing Law. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in such State.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the State of
Delaware.  Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of Delaware for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being

 

38

--------------------------------------------------------------------------------


 

served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  The
parties hereby waive all rights to a trial by jury.

 

Section 6.6                                   Successors and Assigns.  This
Agreement shall bind and inure to the respective successors and assigns of the
Parties, except that (a) a Credit Party may not assign or otherwise transfer all
or any part of its rights under the Loan Documents without the prior written
consent of the Required Lenders, and (b) a Lender may assign its Notes upon
three (3) days prior notice to Borrower.  Upon a Lender’s assignment of a Note
such Lender shall provide notice of the transfer to Borrower for recordation in
the Register pursuant to Section 1.4.  Upon receipt of a notice of a transfer of
an interest in a Note, Borrower shall record the identity of the transferee and
other relevant information in the Register and the transferee shall (to the
extent of the interests transferred to such transferee) have all the rights and
obligations of, and shall be deemed, a Lender hereunder.  Upon consummation of
the Transactions, Tribute shall be deemed to have assigned its rights and
obligations under this Agreement and the other Loan Documents to Parent and
Parent shall be deemed to have assumed all of the rights and obligations of
Tribute under this Agreement and the other Loan Documents.

 

Section 6.7                                   Entire Agreement.  The Loan
Documents and the Equity Agreement contain the entire understanding of the
Parties with respect to the matters covered thereby and supersede any and all
other written and oral communications, negotiations, commitments and writings
with respect thereto.  The provisions of this Agreement may be waived, modified,
supplemented or amended only by an instrument in writing signed by the
authorized officer of each Party.

 

Section 6.8                                   Severability.  If any provision of
this Agreement shall be invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.

 

Section 6.9                                   Counterparts.  This Agreement may
be executed in several counterparts, and by each Party on separate counterparts,
each of which and any photocopies and facsimile copies thereof shall be deemed
an original, but all of which together shall constitute one and the same
agreement.

 

Section 6.10                            Survival.

 

(a)                                 This Agreement and all agreements,
representations and warranties made in the Loan Documents, and in any document,
certificate or statement delivered pursuant thereto or in connection therewith
shall be considered to have been relied upon by the other Parties and shall
survive the execution and delivery of this Agreement and the making of the Loan
hereunder regardless of any investigation made by any such other Party or on its
behalf, and shall continue in force until all amounts payable under the Loan
Documents shall have been fully paid in accordance with the provisions thereof,
and the Lenders shall not be deemed to have waived, by reason of

 

39

--------------------------------------------------------------------------------


 

making the Loans, any Event of Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that the Lenders may have had notice or knowledge of any such
Event of Default or may have had notice or knowledge that such representation or
warranty was false or misleading at the time the Loans were made.

 

(b)                                 The obligations of the Borrower under
Sections 1.4 and 2.6 and the obligations of the Borrower and the Lenders under
this Article 6 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, or the termination of this Agreement or any provision hereof.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, in the event that the Arrangement Agreement is terminated prior
to completion of the transactions contemplated thereby, Tribute shall be
released from all of its obligations under this Agreement and this Agreement
shall terminate as to Tribute.

 

Section 6.11                            No Waiver.  Neither the failure of, nor
any delay on the part of, any Party in exercising any right, power or privilege
hereunder, or under any agreement, document or instrument mentioned herein,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder, or under any agreement, document or
instrument mentioned herein, preclude other or further exercise thereof or the
exercise of any other right, power or privilege; nor shall any waiver of any
right, power, privilege or default hereunder, or under any agreement, document
or instrument mentioned herein, constitute a waiver of any other right, power,
privilege or default or constitute a waiver of any default of the same or of any
other term or provision.  No course of dealing and no delay in exercising, or
omission to exercise, any right, power or remedy accruing to the Lenders upon
any default under this Agreement, or any other agreement shall impair any such
right, power or remedy or be construed to be a waiver thereof or an acquiescence
therein; nor shall the action of the Lenders in respect of any such default, or
any acquiescence by it therein, affect or impair any right, power or remedy of
the Lenders in respect of any other default.  All rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law.

 

Section 6.12                            Indemnity.

 

(a)                                 Each Credit Party (excluding Tribute prior
to the closing of the transactions contemplated by the Arrangement Agreement)
shall, at all times, indemnify and hold each Lender harmless (the “Indemnity”)
and each of their respective directors, partners, officers, employees, agents,
counsel and advisors (each, an “Indemnified Person”) in connection with any
losses, claims (including the reasonable attorneys’ fees incurred in defending
against such claims), damages, liabilities, penalties, or other expenses arising
out of, or relating to, the Loan Documents, the extension of credit hereunder or
the Loans or the use or intended use of the Loans, which an Indemnified Person
may incur or to which an Indemnified Person may become subject (each, a
“Loss”).  The Indemnity shall not apply to the extent that a court or arbitral
tribunal of competent jurisdiction issues a final judgment that such Loss
resulted from the gross negligence or willful misconduct of the Indemnified
Person.  The Indemnity is

 

40

--------------------------------------------------------------------------------


 

independent of and in addition to any other agreement of any Credit Party under
any Loan Document to pay any amount to the Lenders, and any exclusion of any
obligation to pay any amount under this subsection shall not affect the
requirement to pay such amount under any other section hereof or under any other
agreement. This Section 6.12 shall not apply with respect to Taxes (which are
governed by Section 2.6) other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

 

(b)                                 Promptly after receipt by an Indemnified
Person under this Section 6.12 of notice of the commencement of any action
(including any governmental action), such Indemnified Person shall, if a Loss in
respect thereof is to be made against the indemnifying person under this
Section 6.12, deliver to Borrower a written notice of the commencement thereof,
and Borrower shall have the right to participate in, and, to the extent Borrower
so desires, to assume control of the defense thereof with counsel mutually
satisfactory to Borrower and the Indemnified Person, as the case may be.

 

(c)                                  An Indemnified Person shall have the right
to retain its own counsel with the documented reasonable fees and out-of-pocket
expenses to be paid by the indemnifying person, if, in the reasonable opinion of
counsel for the Indemnified Person, the representation by such counsel of the
Indemnified Person and Borrower would be inappropriate due to actual or
potential differing interests between such Indemnified Person and any other
party represented by such counsel in such proceeding.  Credit Parties shall pay
for only one separate legal counsel for the Indemnified Persons. The failure of
an Indemnified Person to deliver written notice to the Borrower within a
reasonable time of the commencement of any such action shall not relieve Credit
Parties of any liability to the Indemnified Person under this Section 6.12,
except to the extent that Credit Parties are actually prejudiced in its ability
to defend such action.  The indemnification required by this Section 6.12 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.

 

Section 6.13                            No Usury.  The Loan Documents are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration or otherwise, shall the amount paid or agreed to be paid
to the Lenders for the Loan exceed the maximum amount permissible under
applicable law.  If from any circumstance whatsoever fulfillment of any
provision hereof, at the time performance of such provision shall be due, shall
involve transcending the limit of validity prescribed by law, then, ipso facto,
the obligation to be fulfilled shall be reduced to the limit of such validity,
and if from any such circumstance the Lenders shall ever receive anything which
might be deemed interest under applicable law, that would exceed the highest
lawful rate, such amount that would be deemed excessive interest shall be
applied to the reduction of the principal amount owing on account of the Loans,
or if such deemed excessive interest exceeds the unpaid balance of principal of
the Loans, such deemed excess shall be refunded to the Borrower.  All sums paid
or agreed to be paid to the Lenders for the Loan shall, to the extent permitted
by applicable law, be deemed to be amortized, prorated, allocated and spread
throughout the full term of the Loans until payment in full so that the deemed
rate of interest on account of the Loans is uniform throughout the term
thereof.  Except as set forth in Section 2.10, the terms and provisions of this
Section shall control and supersede every other provision of this Agreement and
the Notes.

 

41

--------------------------------------------------------------------------------


 

Section 6.14                            Several Obligations.  The obligations of
the Lenders under the Loan Documents shall be several and not joint.

 

Section 6.15                            Further Assurances.  Each Credit Party
covenants and agrees to take all necessary action to consummate the transactions
contemplated by this Agreement and to fulfill all requirements to the Initial
Loans set forth in Section 4.1, including the execution and delivery of the
Convertible Notes, contemporaneous with the closing of the Transactions.  From
time to time, the Borrower shall perform any and all acts and execute and
deliver to the Lenders such additional documents as may be necessary or as
requested by the Lenders to carry out the purposes of any Loan Document or any
or to preserve and protect the Lenders’ rights as contemplated therein.

 

Section 6.16                            Judgment Currency.  To the extent
permitted by applicable law, the obligations of any Credit Party in respect of
any amount due under this Agreement shall, notwithstanding any payment in any
other currency (the “Other Currency”) (whether pursuant to a judgment or
otherwise), be discharged only to the extent of the amount in the currency in
which it is due (the “Agreed Currency”) that Lenders may purchase with the sum
paid in the Other Currency (after any premium and costs of exchange) on the
Business Day immediately after the day on which Lender receives the payment.  If
the amount in the Agreed Currency that may be so purchased for any reason falls
short of the amount originally due, the Credit Parties shall pay all additional
amounts, in the Agreed Currency, as may be necessary to compensate for the
shortfall.  Any obligation of a Credit Party not discharged by that payment
shall, to the extent permitted by applicable law, be due as a separate and
independent obligation and, until discharged as provided in this Section 6.16,
continue in full force and effect.

 

Section 6.17                            Amendment and Restatement; Costs of
Amendment and Restatement.  This Agreement is an amendment and restatement of
and is in substitution and replacement for the Original Facility Agreement.  The
costs and expenses of the Amended and Restated Facility Agreement, dated as of
October 29, 2015 and this Agreement, including all costs incurred by the Lenders
in connection therewith and herewith, shall be joint and several obligations of
the Credit Parties (excluding Tribute prior to the closing of the transactions
contemplated by the Arrangement Agreement) and shall be in addition to the
obligation of the Credit Parties pursuant to Section 2.7.  The provisions of
this Section 6.17 are without prejudice to the obligations of the Credit Parties
under Section 2.6.

 

[SIGNATURE PAGE FOLLOWS]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Lenders and the Credit Parties have caused this
Agreement to be duly executed as of the date first written above.

 

CREDIT PARTIES:

 

 

 

ARALEZ PHARMACEUTICALS INC.

 

 

 

 

By:

/s/ Andrew Koven

 

Name: Andrew Koven

 

Title: President

 

 

 

POZEN INC.

 

 

 

 

By:

/s/ Adrian Adams

 

Name: Adrian Adams

 

Title: Chief Executive Officer

 

 

 

TRIBUTE PHARMACEUTICALS CANADA INC.

 

 

 

 

By:

/s/ Scott Langille

 

Name: Scott Langille

 

Title: Chief Financial Officer

 

 

 

 

 

LENDERS:

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

By: Deerfield Mgmt III, L.P., General Partner

 

By: J.E. Flynn Capital III, LLC, General Partner

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

 

By: Deerfield Mgmt, L.P., General Partner

 

By: J.E. Flynn Capital, LLC, General Partner

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

DEERFIELD PARTNERS, L.P.

 

By: Deerfield Mgmt, L.P., General Partner

 

By: J.E. Flynn Capital, LLC, General Partner

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDER

 

ALLOCATION OF LOANS,
PREPAYMENTS*

 

Deerfield Private Design Fund III, L.P.

 

50

%

Deerfield International Master Fund, L.P.

 

28

%

Deerfield Partners, L.P.

 

22

%

 

--------------------------------------------------------------------------------

*  Lenders may, from time to time reallocate the percentages among themselves
without the consent of Credit Parties.

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING, WITHOUT LIMITATION,
PURSUANT TO RULES 144 OR 144A UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE
EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE,
SUCH AS A SO-CALLED “4(1) AND A HALF” SALE.

 

THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SECOND AMENDED
AND RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF DECEMBER 7, 2015, AS
AMENDED FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS
OUTSTANDING SECURITIES. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY.

 

UNLESS PERMITTED UNDER APPLICABLE CANADIAN SECURITIES LEGISLATION, THE HOLDER OF
THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE [  , 2016] [INSERT THE DATE
THAT IS 4 MONTHS AND A DAY AFTER THE CONVERTIBLE NOTE ISSUANCE DATE].  WITHOUT
PRIOR WRITTEN APPROVAL OF TSX VENTURE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR
FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [INSERT DATE].”

 

SENIOR SECURED CONVERTIBLE NOTE

 

Issuance Date:         , 2016

Principal: U.S. $                    

 

FOR VALUE RECEIVED, TRIBUTE PHARMACEUTICALS CANADA INC., a corporation formed
under the laws of the Province of Ontario, Canada (the “Company”), hereby
promises to pay to [ ], or its registered assigns (the “Holder”) the principal
amount of                        ($        ) (the “Principal”) pursuant to, and
in accordance with, the terms of that certain Second Amended and Restated
Facility Agreement, dated as of December 7, 2015, by and among the Company, the
Lenders party thereto and the other parties thereto (together with all exhibits
and schedules thereto and as may be amended, restated, modified and supplemented
from time to time, the “Facility Agreement”). The Company hereby promises to pay
accrued and unpaid Interest (as defined below) and premium, if any, on the
Principal on the dates, at the rates and in the manner provided for in the
Facility Agreement. This

 

46

--------------------------------------------------------------------------------


 

Senior Secured Convertible Note (including all Senior Secured Convertible Notes
issued in exchange, transfer or replacement hereof, and as any of the foregoing
may be amended, restated, supplemented or otherwise modified from time to time,
this “Note”) is one of the Senior Secured Convertible Notes issued pursuant to
the Facility Agreement (collectively, including all Senior Secured Convertible
Notes issued in exchange, transfer or replacement thereof, and as any of the
foregoing may be amended, restated, supplemented or otherwise modified from time
to time, the “Notes”). All capitalized terms used and not otherwise defined
herein shall have the respective meanings set forth in the Facility Agreement.

 

This Note is subject to mandatory prepayment on the terms specified in the
Facility Agreement. Except as expressly provided in the Facility Agreement, the
Company has no right, but under certain circumstances may have an obligation, to
make payments of Principal prior to the sixth anniversary of the Issuance Date.
At any time an Event of Default exists, the Principal of this Note, together
with all accrued and unpaid Interest and any applicable premium due, if any, may
be declared, or shall otherwise become, due and payable in the manner, at the
price and with the effect provided in the Facility Agreement.

 

1.                                      Definitions.

 

(a)                                 Certain Defined Terms. For purposes of this
Note, the following terms shall have the following meanings:

 

(i)                                     “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act. With respect
to a Holder, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Holder will be deemed
to be an Affiliate of such Holder. As used in this definition of “Affiliate,”
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or partnership or other ownership
interest, by contract, or otherwise.

 

(ii)                                  “Capital Stock” means, for any entity, any
and all shares, interests, rights to purchase, warrants, options, participations
or other equivalents of or interests in (however designated) stock issued by
that entity, but for the avoidance of doubt, excluding any debt securities
convertible into such stock.

 

(iii)                               “Common Equity” of any Person means Capital
Stock of such Person that is generally entitled (a) to vote, in the election of
directors of such person or (b) if such Person is not a corporation, to vote or
otherwise participate in the election of the governing body, partners, managers
or others that will control the management or policies of such person.

 

(iv)                              “Common Shares” means the common shares of the
Company.

 

47

--------------------------------------------------------------------------------


 

(v)                                 “Conversion Amount” means the Principal to
be converted, redeemed or otherwise with respect to which this determination is
being made.

 

(vi)                              “Conversion Price” means, as of any Conversion
Date or other date of determination, $[    ](1) per Share, subject to adjustment
as provided herein and subject to appropriate adjustment to reflect any
subdivision of outstanding Common Shares (by any stock split, share or stock
dividend, recapitalization or otherwise) or combination of outstanding Common
Shares (by consolidation, combination, reverse stock split or otherwise),
repayment or reduction of capital or other event giving rise to an adjustment of
the nominal amount of such Common Shares hereafter.

 

(vii)                           “Dollars” or “$” means United States Dollars.

 

(viii)                        “Eligible Market” means the NASDAQ Global Market,
the NASDAQ Global Select Market, the New York Stock Exchange, the NYSE
Alternext, the Toronto Stock Exchange, or the Nasdaq Capital Market.

 

(ix)                              “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(x)                                 “Interest” means any interest (including any
default interest) accrued on the Principal pursuant to the terms of this Note
and the Facility Agreement.

 

(xi)                              “Issuance Date” means      , 2016, regardless
of any exchange or replacement hereof.

 

(xii)                           “Major Transaction” means any of the following
events:

 

(A)                               a consolidation, merger, exchange of shares,
recapitalization, reorganization, business combination or other similar event,
(1) following which the holders of Common Shares immediately preceding such
consolidation, merger, exchange, recapitalization, reorganization, combination
or event either (a) no longer hold at least 50% of the Common Shares or (b) no
longer have the ability to elect at least 50% of the members of the board of
directors of the Company or (2) as a result of which Common Shares shall be
converted into or re-designated as (or the Common Shares become entitled to
receive) the same or a different number of shares of the same or another class
or classes of stock or securities of the

 

--------------------------------------------------------------------------------

(1)  Conversion Price shall equal a 32.5% premium over the product of the Pozen
Purchase Price multiplied by .1455.  The “Pozen Purchase Price” shall be equal
to the lesser of (i) $7.20, and (ii) a five percent (5%) discount off the five
(5) day volume weighted average price as reported on Bloomberg Financial Markets
(“VWAP”) per share of Pozen common stock, calculated over the five (5) trading
days immediately preceding the date of Closing (as defined in the Merger
Agreement), not to be less than $6.25. In the event any of Pozen, Tribute or
Aralez announce a material event, whether by press release or the filing of a
Form 8-K (other than results of any shareholder meeting) during the ten (10) day
period immediately preceding Closing, then clause (ii) above shall be revised to
read: “(ii) a five percent (5%) discount off the two (2) day volume weighted
average price as reported on Bloomberg Financial Markets (“VWAP”) per share of
Pozen common stock, calculated over the two (2) trading days immediately
preceding the date of Closing, not to be less than $6.25.”

 

48

--------------------------------------------------------------------------------


 

Company or another entity (other than to the extent the Common Shares are
changed or exchanged solely to reflect a change in the Company’s jurisdiction of
incorporation); or

 

(B)                               the sale or transfer (other than to a wholly
owned subsidiary of the Company) of (i) all or substantially all of the assets
of the Company or (ii) assets of the Company for a purchase price equal to more
than 50% of the Enterprise Value (as defined below) of the Company. For purposes
of this clause (B), “Enterprise Value” shall mean (I) the product of (x) the
number of issued and outstanding Common Shares on the date the Company delivers
the Major Transaction Notice (as defined below in Section 3(b)) multiplied by
(y) the per share closing price of the Common Shares on such date plus (II) the
amount of the Company’s debt as shown on the latest financial statements filed
with the SEC (the “Current Financial Statements”) less (III) the amount of cash
and cash equivalents of the Company as shown on the Current Financial
Statements; or

 

(C)                               a “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than the Company, files a Schedule TO
or any schedule, form or report under the Exchange Act disclosing that such
person or group has become the direct or indirect “beneficial owner” as defined
in Rule 13d-3 under the Exchange Act of the Company’s Common Equity representing
more than 50% of the voting power of the Company’s Common Equity;

 

provided, however, that a transaction or transactions described above shall not
constitute a Major Transaction, if at least 90% of the consideration received or
to be received by the holders of Common Shares, excluding cash payments for
fractional shares, in connection with such transaction or transactions, consists
of freely tradable, unrestricted common shares, ordinary shares or ADRs (“Equity
Shares”) of a Qualified Issuer (as defined below) that are listed on an Eligible
Market or will be so listed when issued or exchanged in connection with such
transaction or transactions and if as a result of such transaction or
transactions the obligations of the Company under the Notes and the Facility
Agreement are assumed by such Qualified Issuer, and such notes thereafter become
convertible at any time and from time to time, pursuant to the terms hereof,
into such Equity Shares, including with such appropriate revisions to the
Conversion Price and to Schedule I hereto to reflect the conversion ratio to be
received by holders of Common Shares in such transaction as shall be reasonably
satisfactory to the Holder. An issuer is a Qualified Issuer if, as of the 5th
Trading Date prior to the announcement of the foregoing transaction (1) its
Market Cap (as defined below) is at least $5 billion and (2) the rating assigned
to its long term debt by S&P is at least “A” or its debt has an equivalent
rating on Moody’s or a comparable rating agency. Market Cap shall mean the
product of the number of outstanding Equity Securities and the Volume Weighted
Average Price of such securities, both determined as of the foregoing 5th
Trading Day.

 

(xiii)                        “Major Transaction Company Shares” shall have the
meaning set forth in Section 3(a) hereof.

 

(xiv)                       “Major Transaction Conversion Period” means the
period beginning upon receipt by the Holder of a Major Transaction Notice (as
defined below) and ending (1) in the case of a Successor Major Transaction (as
defined below), five (5) Trading

 

49

--------------------------------------------------------------------------------


 

Days prior to consummation of the Major Transaction and (2) in the case of a
Company Share Major Transaction (as defined below), any time until the later of
(x) the six (6) year anniversary of the Funding Date and (y) the one-year
anniversary of the applicable Company Share Major Transaction.

 

(xv)                          “Maturity Date” means the sixth anniversary of the
Issuance Date, subject to the terms specified in the Facility Agreement.

 

(xvi)                       “Person” means an individual, a corporation, a
limited liability company, an association, a partnership, a joint venture, a
joint stock company, a trust, an unincorporated organization or a government or
agency or a political subdivision thereof.

 

(xvii)                    “Principal” means the outstanding principal amount of
this Note as of any date of determination.

 

(xviii)                 “Principal Market” means the Eligible Market on which
the Common Shares are primarily listed on and quoted for trading, which as of
the Issuance Date, shall be the NASDAQ Stock Market LLC.

 

(xix)                       “Registration Failure” means that (A) the Company
fails to file with the SEC on or before the Filing Deadline (as defined in the
Registration Rights Agreement) any Registration Statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement registering
Conversion Shares (as defined below), (B) the Company fails to use its best
efforts to obtain effectiveness with the SEC, prior to the Registration Deadline
(as defined in the Registration Rights Agreement), of any Registration
Statements (as defined in the Registration Rights Agreement) that are required
to be filed pursuant to Section 2(a) of the Registration Rights Agreement
registering Conversion Shares, or fails to keep such Registration Statement
current and effective as required in Section 3 of the Registration Rights
Agreement, (C) the Company fails to file any additional Registration Statements
required to be filed pursuant to Section 2(a)(ii) of the Registration Rights
Agreement registering Conversion Shares on or before the Additional Filing
Deadline or fails to use its best efforts to cause such new Registration
Statement to become effective on or before the Additional Registration Deadline,
(D) the Company fails to file any amendment to any Registration Statement
registering Conversion Shares, or any additional Registration Statement required
to be filed pursuant to Section 3(b) of the Registration Rights Agreement
registering Conversion Shares within twenty (20) days of the applicable
Registration Trigger Date (as defined in the Registration Rights Agreement), or
fails to use its best efforts to cause such amendment and/or new Registration
Statement to become effective within forty-five (45) days of the applicable
Registration Trigger Date, (E) any Registration Statement required to be filed
under the Registration Rights Agreement registering Conversion Shares, after its
initial effectiveness and during the Registration Period (as defined in the
Registration Rights Agreement), lapses in effect or sales of any Conversion
Shares constituting Registrable Securities (as defined in the Registration
Rights Agreement) cannot otherwise be made thereunder (whether by reason of the
Company’s failure to amend or supplement the prospectus included therein in
accordance with the Registration Rights Agreement, the Company’s failure to file
and to obtain effectiveness with the SEC of an additional Registration Statement
registering Conversion Shares or amended

 

50

--------------------------------------------------------------------------------


 

Registration Statement required pursuant to Sections 2(a)(ii) or 3(b) of the
Registration Rights Agreement, as applicable, or otherwise), and (F) the Company
fails to provide a commercially reasonable written response to any comments to
the foregoing Registration Statements submitted by the SEC within twenty (20)
days of the date that such SEC comments are received by the Company.

 

(xx)                          “Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of June 8, 2015, as amended and restated
on October 29, 2015 and December 7, 2015, among the Company and the Lenders
party to the Facility Agreement.

 

(xxi)                       “Required Note Holders” means Holders of at least
50.1% of the aggregate principal amount of the Notes outstanding.

 

(xxii)                    “SEC” means the Securities and Exchange Commission.

 

(xxiii)                 “Securities Act” means the Securities Act of 1933, as
amended.

 

(xxiv)                “Shares” means Common Shares.

 

(xxv)                   “Successor Entity” means any Person purchasing the
Company’s assets or Common Shares in a Major Transaction, or any successor
entity resulting from such Major Transaction.

 

(xxvi)                “Trading Day” means any day on which the Common Shares are
traded for any period on the Principal Market.

 

(xxvii)             “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price of such security on the
Principal Market as reported by Bloomberg Financial Markets or an equivalent,
reliable reporting service mutually acceptable to and hereinafter designated by
the Required Note Holders and the Company (“Bloomberg”) or, if no volume
weighted average sale price is reported for such security, then the last closing
trade price of such security as reported by Bloomberg, or, if no last closing
trade price is reported for such security by Bloomberg, the average of the bid
prices of any market makers for such security that are listed in the over the
counter market by the Financial Industry Regulatory Authority, Inc. or on the
“over the counter” Bulletin Board (or any successor) or in the “pink sheets” (or
any successor) by the OTC Markets Group, Inc. If the Volume Weighted Average
Price cannot be calculated for such security on such date in the manner provided
above, the Volume Weighted Average Price shall be the fair market value as
mutually determined by the Company and the Holders of a majority in interest of
the Notes being converted for which the calculation of the Volume Weighted
Average Price is required in order to determine the Conversion Price of such
Notes.

 

51

--------------------------------------------------------------------------------


 

2.                                      Conversion Rights. This Note may be
converted into Shares on the terms and conditions set forth in this Section 2
and, where applicable, Section 3.

 

(a)                                 Conversion at Option of the Holder. On or
after the date hereof, the Holder shall be entitled to convert all or any part
of the Principal into, and the Company shall issue, fully paid Shares, ranking
pari passu with the fully paid Shares then in issue (the “Conversion Shares”) in
accordance with this Section 2 and, if applicable, Section 3, at the Conversion
Rate (as defined in Section 2(b)); provided that the Company will not be
required to issue Conversion Shares with respect to a Conversion Notice with
respect to less than the lesser of (i) $1,000,000 principal amount of this Note
and (ii) the principal amount outstanding under this Note. The Company shall not
issue any fraction of a Share upon any conversion. If the issuance would result
in the issuance of a fraction of a Share, then the Company shall round such
fraction of a Share up or down to the nearest whole share (with 0.5 rounded up).
Notwithstanding anything herein to the contrary, the Company shall not issue to
the Holder, and the Holder may not acquire, a number of Shares upon conversion
of this Note or otherwise issue any Common Shares pursuant hereto or the
Facility Agreement to the extent that, upon such conversion, the number of
Shares then beneficially owned by the Holder and its Affiliates and any other
persons or entities whose beneficial ownership of Common Shares would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
9.985% of the total number of Common Shares then issued (excluding treasury
shares) (the “9.985% Cap”); provided, however, that the 9.985% Cap shall only
apply to the extent that Common Shares are deemed to constitute an “equity
securities” pursuant to Rule 13d-1(i) promulgated under the Exchange Act. For
purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
the Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of the Holder, the
Company shall, within two (2) Trading Days, confirm orally and in writing to the
Holder the number of Shares then outstanding.

 

(b)                                 Conversion Rate. The number of Conversion
Shares issuable upon a conversion of any portion of this Note pursuant to
Section 2 shall be determined according to the following formula (the
“Conversion Rate”):

 

 

                 Conversion Amount                 

 

 

Conversion Price

 

 

The Conversion Rate shall be subject to adjustment in connection with a Major
Transaction Conversion (as defined below) in accordance with and subject to the
provisions of Section 3 hereof.

 

(c)                                  Mechanics of Conversion. The conversion of
this Note shall be conducted in the following manner:

 

52

--------------------------------------------------------------------------------


 

(i)                                     Holder’s Delivery Requirements. To
convert a Conversion Amount into Conversion Shares on any date (the “Conversion
Date”), the Holder shall (A) transmit by facsimile or electronic mail (or
otherwise deliver), for receipt on or prior to 5:00 p.m. New York City time on
such date, a copy of an executed conversion notice in the form attached hereto
as Exhibit A or, in the case of a Major Transaction Conversion for Major
Transaction Company Shares (as defined below), a Major Transaction Conversion
Notice (such applicable notice, the “Conversion Notice”) to the Company
(Attention: [          ,                   , Fax: (   )    -    , Email:
          @        .com)], and (B) if required by Section 2(c)(vi), surrender to
a common carrier for delivery to the Company, no later than three (3) Business
Days after the Conversion Date, the original Note being converted (or an
indemnification undertaking in customary form with respect to this Note in the
case of its loss, theft or destruction).

 

(ii)                                  Company’s Response. Upon receipt or deemed
receipt by the Company of a copy of a Conversion Notice, the Company (I) shall
immediately send, via facsimile or electronic mail, a confirmation of receipt of
such Conversion Notice to the Holder and the Company’s designated transfer agent
(the “Transfer Agent”), which confirmation shall constitute an instruction to
the Transfer Agent to process such Conversion Notice in accordance with the
terms herein and (II) on or before the second (2nd) Trading Day following the
date of receipt or deemed receipt by the Company of such Conversion Notice or,
in the case of Major Transaction Company Shares, within the period provided in
Section 3(d) (the “Share Delivery Date”); (A) provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program and provided that the Holder is eligible to receive
Shares through DTC, credit such aggregate number of Conversion Shares to which
the Holder shall be entitled to the Holder’s or its designee’s balance account
with DTC through its Deposit Withdrawal Agent Commission system, or (B) if the
foregoing shall not apply, issue and deliver to the address as specified in the
Conversion Notice, a share or stock certificate (as the case may be), registered
in the name of the Holder or its designee, for the number of Conversion Shares
to which the Holder shall be entitled. If this Note is submitted for conversion,
and the Principal represented by this Note is greater than the Principal being
converted, then the Company shall, as soon as practicable and in no event later
than three (3) Trading Days after receipt of this Note (the “Note Delivery
Date”) and at its own expense, issue and deliver to the Holder a new Note
representing the Principal not converted and cancel this Note. This Note and the
Conversion Shares will be free-trading, and freely transferable, and will not
contain a legend restricting the resale or transferability of the Conversion
Shares if the Unrestricted Conditions (as defined below) are met.

 

(iii)                               Dispute Resolution. In the case of a dispute
as to the determination of the Conversion Price or the arithmetic calculation of
the Conversion Rate, the Company shall instruct the Transfer Agent to issue to
the Holder the number of Conversion Shares that is not disputed and shall
transmit an explanation of the disputed determinations or arithmetic
calculations to the Holder via facsimile or electronic mail within two
(2) Business Days of receipt or deemed receipt of the Holder’s Conversion Notice
or other date of determination. If the Holder and the Company are unable to
agree upon the determination of the Conversion Price or arithmetic calculation
of the Conversion Rate within one (1) Business Day of such disputed
determination or arithmetic calculation being transmitted to the Holder, then
the Company shall promptly (and in any event within two (2) Business Days)
submit via facsimile or

 

53

--------------------------------------------------------------------------------


 

electronic mail (A) the disputed determination of the Conversion Price to an
independent, reputable investment banking firm agreed to by the Company and the
Required Note Holders, or (B) the disputed arithmetic calculation of the
Conversion Rate to the Company’s independent registered public accounting firm,
as the case may be. The Company shall direct the investment bank or the
accounting firm, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
two (2) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accounting firm’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error. Notwithstanding anything herein to the contrary, any such final
determination in respect of a dispute in connection with a Major Transaction in
which the Company is not the surviving parent entity, shall be made prior to
consummation of such Major Transaction.

 

(iv)                              Record Holder. The person or persons entitled
to receive the Conversion Shares issuable upon a conversion of this Note shall
be treated for all purposes as the legal and record holder or holders of such
Shares upon delivery of the Conversion Notice via facsimile, electronic mail or
otherwise in accordance with the terms hereof.

 

(v)                                 Company’s Failure to Timely Convert.

 

(A)                               Cash Damages. If within three (3) Business
Days after the Company’s receipt of the facsimile or electronic mail copy of a
Conversion Notice or deemed receipt of a Conversion Notice the Company shall
fail to issue and deliver a certificate to the Holder for, or credit the
Holder’s or its designee’s balance account with DTC with, the number of
Conversion Shares (free of any restrictive legend if the Unrestricted Conditions
(as defined below) are met) to which the Holder is entitled upon the Holder’s
conversion of any Conversion Amount, then in addition to all other available
remedies that the Holder may pursue hereunder and under the Facility Agreement,
the Company shall pay additional damages to the Holder for each 30-day period
(prorated for any partial period) after the Share Delivery Date such conversion
is not timely effected in an amount equal to one and one-half percent (1.5%) of,
the product of (I) the number of Conversion Shares not issued to the Holder or
its designee on or prior to the Share Delivery Date and to which the Holder is
entitled and (II) the Volume Weighted Average Price of an Common Share on the
Share Delivery Date (such product is referred to herein as the “Share Product
Amount. Alternatively, subject to Section 2(c)(iii), at the election of the
Holder made in the Holder’s sole discretion, the Company shall pay to the
Holder, in lieu of the additional damages referred to in the preceding sentence
(but in addition to all other available remedies that the Holder may pursue
hereunder and under the Facility Agreement), 105% of the amount by which (A) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Shares purchased to make delivery in satisfaction of a sale by the Holder of the
Conversion Shares to which the Holder is entitled but has not received upon a
conversion exceeds (B) the net proceeds received by the Holder from the sale of
the Shares to which the Holder is entitled but has not received upon such
conversion. If the Company fails to pay the additional damages set forth in this
Section 2(c)(v)(A) within five (5) Business Days of the date incurred, then the
Holder entitled to such payments shall have the right at any time, so long as
the Company continues to fail to make such payments, to require the

 

54

--------------------------------------------------------------------------------


 

Company, upon written notice, to immediately issue, in lieu of such cash
damages, the number of Shares equal to the quotient of (X) the aggregate amount
of the damages payments described herein divided by (Y) the Conversion Price in
effect on such Conversion Date as specified by the Holder in the Conversion
Notice.

 

(B)                               Void Conversion Notice. If for any reason the
Holder has not received all of the Conversion Shares prior to the fifteenth
(15th) Business Day after the Share Delivery Date with respect to a conversion
of this Note (a “Conversion Failure”), then the Holder, upon written notice to
the Company (a “Void Conversion Notice”), may void its Conversion Notice with
respect to, and retain or have returned, as the case may be, any portion of this
Note that has not been converted pursuant to the Holder’s Conversion Notice;
provided, that the voiding of the Holder’s Conversion Notice shall not affect
the Company’s obligations to make any payments that have accrued prior to the
date of such notice pursuant to Section 2(c)(v)(A) or otherwise.

 

(C)                               Event of Default. A Conversion Failure shall
constitute an Event of Default under the Facility Agreement and entitle the
Lenders to all payments and remedies provided under the Facility Agreement upon
the occurrence of an Event of Default.

 

(vi)                              Book-Entry. Notwithstanding anything to the
contrary set forth herein, upon conversion or redemption of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless all of the Principal is being
converted or redeemed. The Holder and the Company shall maintain records showing
the Principal converted or redeemed and the dates of such conversions or
redemptions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon any such partial conversion or redemption. Notwithstanding the foregoing,
if this Note is converted or redeemed as aforesaid, the Holder may not transfer
this Note unless the Holder first physically surrenders this Note to the
Company, whereupon the Company will forthwith issue and deliver upon the order
of the Holder a new Note of like tenor, registered as the Holder may request,
representing in the aggregate the remaining Principal represented by this Note.
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion or
redemption of any portion of this Note, the Principal of this Note may be less
than the principal amount stated on the face hereof.

 

(d)                                 Taxes. The Company shall pay any and all
Other Taxes that may be payable with respect to the issuance and delivery of
Conversion Shares upon the conversion of this Note. For greater certainty, the
provisions of Section 2.6 of the Facility Agreement shall apply with respect to
any and all Taxes with respect to payments by the Company (or any other
applicable Credit Party) hereunder, including with respect to the delivery of
Conversion Shares upon the conversion of this Note.

 

55

--------------------------------------------------------------------------------


 

(e)                                  Legends.

 

(i)                                     Restrictive Legend. The Holder
understands that until such time as this Note or the Conversion Shares have been
registered under the Securities Act and applicable state securities laws as
contemplated by the Registration Rights Agreement or otherwise may be sold
pursuant to Rule 144 under the Securities Act or an exemption from registration
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, this Note and the
Conversion Shares, as applicable, may bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
the certificates for such securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR
INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A SO-CALLED “4(1) AND A HALF”
SALE.”

 

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SECOND AMENDED
AND RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF DECEMBER 7, 2015, AS
AMENDED FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS
OUTSTANDING SECURITIES. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY.”

 

The Holder understands that this Note and the Conversion Shares, as applicable,
shall bear a restrictive legend in substantially the following form pursuant to
applicable Canadian securities laws (and a stop-transfer order may be placed
against transfer of the certificates for such securities):

 

“UNLESS PERMITTED UNDER APPLICABLE CANADIAN SECURITIES LEGISLATION, THE HOLDER
OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE [  , 2016] [INSERT THE DATE
THAT IS 4 MONTHS AND A DAY AFTER THE CONVERTIBLE NOTE ISSUANCE DATE]. WITHOUT
PRIOR WRITTEN APPROVAL OF TSX VENTURE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR
FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [INSERT DATE].”

 

56

--------------------------------------------------------------------------------


 

(ii)                                  Removal of Restrictive Legends. This Note
and the certificates evidencing the Conversion Shares (including any Major
Transaction Company Shares), as applicable, shall not contain any United States
legend restricting the transfer thereof (including the United States legend set
forth above in subsection 2(e)(i)): (A) while a registration statement
(including a Registration Statement, as defined in the Registration Rights
Agreement) covering the sale or resale of the Conversion Shares is effective
under the Securities Act, or (B) following any sale of such Note and/or
Conversion Shares pursuant to Rule 144, or (C) if such Note or Conversion
Shares, as the case may be, are eligible for sale under Rule 144(b)(1), (D) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC) (collectively, the “Unrestricted Conditions”). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date (as defined below), or at such other time as any of the
Unrestricted Conditions have been satisfied, if required by the Company’s
transfer agent to effect the issuance of this Note or the Conversion Shares, as
applicable, without a restrictive legend or removal of the legend hereunder. If
any of the Unrestricted Conditions are met at the time of issuance of any of the
Conversion Shares, then such Conversion Shares shall be issued free of all
United States legends. The Company agrees that following the Effective Date or
at such time as any of the Unrestricted Conditions are met or such United States
legend is otherwise no longer required under this Section 2(e), it will, no
later than five (5) Trading Days following the delivery (the “Unlegended Shares
Delivery Deadline”) by the Holder to the Company or the Transfer Agent of this
Note and a certificate representing Conversion Shares, as applicable, issued
with a restrictive United States legend (such third Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to such Holder this Note and/or
a certificate (or electronic transfer) representing such shares that is free
from all restrictive and other United States legends. For purposes hereof,
“Effective Date” shall mean the date that the Registration Statement that the
Company is required to file pursuant to the Registration Rights Agreement has
been declared effective by the SEC. The Canadian law securities legend shall be
removed promptly following         , 2016. [INSERT DATE THAT IS 4 MONTHS AND A
DAY AFTER THE ISSUANCE DATE]

 

(iii)                               Sale of Unlegended Shares. Holder agrees
that the removal of the restrictive United States legend from this Note and any
certificates representing securities as set forth in Section 2(e)(i) above is
predicated upon the Company’s reliance that the Holder will sell this Note or
any Conversion Shares, as applicable, pursuant to either the registration
requirements of the Securities Act and applicable state securities laws,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if such securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein.

 

(f)                                   Dividend, Subdivision, Combination or
Reclassification. If the Company shall, at any time or from time to time,
(A) declare a dividend on the Common Shares, or capitalization of profits or
reserves, payable in shares of its Capital Stock (including Common Shares),
other than a dividend for which the Holder would be entitled to participate
pursuant to Section 6, (B) subdivide the outstanding Common Shares into a larger
number of Common Shares, (C) consolidate or combine the outstanding Common
Shares into a smaller number of

 

57

--------------------------------------------------------------------------------


 

shares of its Common Shares or (D) issue any shares of its Capital Stock in a
reclassification of the Common Shares (including any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
corporation), or (E) repay or reduce its capital or otherwise adjust the nominal
value of its Shares, then in each such case, the Conversion Price in effect at
the time of the record date for such dividend or of the effective date of such
subdivision, combination or reclassification shall be adjusted so that the
Holder of this Note upon conversion after such date shall be entitled to receive
the aggregate number and kind of shares of its Capital Stock which, if this Note
had been converted immediately prior to such date, such holder would have owned
upon such conversion and been entitled to receive by virtue of such dividend,
subdivision, combination or reclassification. Any such adjustment shall become
effective immediately after the record date of such dividend or the effective
date of such subdivision, combination or reclassification. Such adjustment shall
be made successively whenever any event listed above shall occur. If a dividend
on the Common Shares, or capitalization of profits or reserves, payable in
shares of its Capital Stock (including Common Shares) is declared and such
dividend is not paid, the Conversion Price shall again be adjusted to be the
Conversion Price, in effect immediately prior to such record date (giving effect
to all adjustments that otherwise would be required to be made pursuant to this
Section 2 from and after such record date).

 

3.                                      Rights Upon Major Transaction.
Notwithstanding anything herein to the contrary, the provisions of this
Section 3 shall not apply prior to the issuance of the Parent Convertible Notes
(as defined in the Facility Agreement). In the event that a Major Transaction
occurs, then the Holder, at its option, may (i) require the Company to repay all
or a portion of the principal amount outstanding on the Holder’s Notes plus all
accrued and unpaid Interest thereon, in accordance with Section 5.3 of the
Facility Agreement or (ii) convert all or a portion of the principal amount
outstanding in accordance with the provisions of this Section 3 (a “Major
Transaction Conversion”) and cause the Company to pay to the Holder all accrued
and unpaid Interest under this Note. The Holder shall have the right to waive
its rights under this Section 3 with respect to such Major Transaction.

 

(a)                                 Major Transaction Conversion. In the event
that a Major Transaction occurs, then (1) in the case of a transaction covered
by the provisions of clause (A) of the definition of “Major Transaction”, in
which the Common Shares of the Company are converted into the right to receive
cash, securities of another entity and/or other assets (a “Successor Major
Transaction”), the Holder, at its option, may convert, in whole or in part, the
outstanding principal amount under this Note into the right to receive upon
consummation of the Major Transaction, the amount of cash and other assets and
the number of securities or other property of the Successor Entity or other
entity that the Holder would have received had such Holder converted the Major
Transaction Conversion Amount (as defined below) into Base Conversion Shares and
Additional Conversion Shares (as defined below and without regard to the 9.985%
Cap) immediately prior to the consummation of such Major Transaction (the
“Successor Consideration”) and (2) in the case of any other Major Transactions
not covered under clause (1) above (a “Company Share Major Transaction”), the
Holder shall have the right to convert, in whole or in part, and from time to
time, the outstanding principal amount under this Note into Base Conversion
Shares and Additional Conversion Shares (“Major Transaction Company Shares”).

 

58

--------------------------------------------------------------------------------


 

(b)                                 Base Conversion Shares and Additional
Conversion Shares. Notwithstanding anything herein to the contrary, with respect
to any conversion or deemed conversion effected in connection with a Major
Transaction pursuant to this Section 3, the aggregate total number of Major
Transaction Company Shares into which all or any portion of the principal amount
of this Note may be converted or, the aggregate number of conversion shares to
be used for calculating the Successor Consideration, as applicable, shall be
calculated to be the sum of (a) the number of Common Shares into which the
principal amount of this Note then being converted would otherwise be converted
as calculated under Section 2 hereof (such number of shares, the “Base
Conversion Shares”), plus (b) the number of Common Shares equal to the product
of (x) the Additional Share Coefficient (as such term is defined and determined
for each $1,000 of principal amount of this Note on Schedule I attached hereto
and made a part hereof) for such Major Transaction and (y) a fraction the
numerator of which is the amount of the principal amount of this Note then being
converted and the denominator of which is $1,000 (such number of Common Shares
calculated in accordance with this clause (b), the “Additional Conversion
Shares”).

 

(c)                                  Notice; Major Transaction Conversion
Election. At least thirty (30) days prior to the consummation of any Major
Transaction (other than a transaction described in clause (C) of the definition
of “Major Transaction”), but, in any event, within five (5) Business Days
following the first to occur of (x) the date of the public announcement of such
Major Transaction if such announcement is made before 4:00 p.m., New York City
time, or (y) the day following the public announcement of such Major Transaction
if such announcement is made on and after 4:00 p.m., New York City time, the
Company shall deliver written notice thereof via (i) facsimile or electronic
mail and (ii) overnight courier to the Holder (a “Major Transaction Notice”). At
any time during the Major Transaction Conversion Period, the Holder may elect to
effect a Major Transaction Conversion by delivering written notice thereof
(“Major Transaction Conversion Notice”) to the Company, which Major Transaction
Conversion Notice shall indicate the portion of the Note (the “Major Transaction
Conversion Amount”), calculated with reference to the principal amount
outstanding that the Holder is electing to treat as a Major Transaction
Conversion. For the avoidance of doubt, the Holder shall be permitted to make
successive conversions and send successive Major Transaction Conversion Notices
in respect of a Company Share Major Transaction from time to time at any time
during the Major Transaction Conversion Period; provided that the Company will
not be required to issue Conversion Shares with respect to a Major Transaction
Conversion Notice with respect to less than the lesser of (i) $1,000,000
principal amount of this Note and (ii) the principal amount outstanding under
the Note.

 

(d)                                 Settlement of Major Transaction Conversion.
Following the receipt of a Major Transaction Conversion Notice from the Holder,
the Company shall not effect a Successor Major Transaction that is being treated
as a Major Transaction Conversion unless at the time of the execution of the
definitive documentation relating to such Major Transaction it obtains the
written agreement of the Successor Entity that payment or issuance of the
Successor Consideration plus accrued and unpaid interest through the date of
payment, shall be made to the Holder prior to consummation of such Major
Transaction and such payment or issuance, as the case may be, shall be a
condition precedent to consummation of such Major Transaction. Concurrently upon
closing of such Successor Major Transaction, the Company shall pay or

 

59

--------------------------------------------------------------------------------


 

issue, as the case may be, or shall instruct any escrow agent for the
transaction to pay or issue, and will cause the Successor Entity to issue and/or
pay, the applicable Successor Consideration, plus accrued and unpaid interest
through the date of payment. Any Major Transaction Company Shares issuable in
respect of a Company Share Major Transaction shall be issued to the Holder
within three (3) Trading Days following the date of each Major Transaction
Conversion Notice.

 

(e)                                  Damages. Following the receipt of a Major
Transaction Conversion Notice from the Holder, in the event that the Company
attempts to consummate a Successor Major Transaction without obtaining the
written agreement of the Successor Entity described in subsection (d) above, the
Holder shall have the right to apply for an injunction in any state or federal
courts sitting in the City of New York, borough of Manhattan to prevent the
closing of such Major Transaction until the Successor Consideration is satisfied
to the Holder in full.

 

Notwithstanding anything to the contrary contained herein and without derogating
any obligations or rights herein, until the Holder receives its appropriate
payment or securities, plus any accrued and unpaid interest under this Note, in
accordance with the provisions of this Section 3, this Note may be converted, in
whole or in part, by the Holder into Shares, or in the event that such payments
and/or shares have not been delivered prior to the consummation of the Successor
Major Transaction in which the Company is not the surviving parent entity,
Common Shares (or their equivalent) of the Successor Entity at an appropriate
conversion price based upon the prevailing Conversion Rate (as adjusted
hereunder) at the time of such Major Transaction and price per share or
conversion ratio received by holders of Common Shares in the Major Transaction.

 

4.                                      Registration Failures. Upon any
Registration Failure, in addition to all other available remedies that the
Holder may pursue hereunder and under the Facility Agreement, the Registration
Rights Agreement and this Note, the Company shall pay additional damages to the
Holder for each 30-day period (prorated for any partial period) after the date
of such Registration Failure in an amount in cash equal to one and one-half
percent (1.5%) of such Holder’s original principal amount of this Note on the
date of such Registration Failure. Such payments shall accrue until the earlier
of (i) such time as the Registration Failure has been cured and (ii) the date on
which all of the Conversion Shares may be sold without restriction under
Rule 144 (including, without limitation, volume restrictions and without the
need for the availability of current public information under Rule 144). All
such payments that accrue under this Section 4 shall be payable no later than
five (5) business days following such date of accrual.

 

5.                                      Voting Rights. Except as required by
law, the Holder shall have no voting rights with respect to any of the
Conversion Shares until delivery of the Conversion Notice relating to the
conversion of this Note upon which such Conversion Shares are issuable.

 

6.                                      Participation. The Holder, as the holder
of this Note, shall be entitled to receive such dividends paid and distributions
of any kind made to the holders of Common Shares to the same extent as if the
Holder had converted this Note into Common Shares (without regard to any
limitations on exercise herein or elsewhere and without regard to whether or not
a sufficient number of shares are authorized and reserved to effect any such
exercise and issuance)

 

60

--------------------------------------------------------------------------------


 

and had held such Common Shares on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Shares.

 

7.                                      Certain Provisions Related to Common
Shares Issued Hereunder.

 

(a)                                 Sufficient Common Shares.  The Company shall
provide, free from preemptive rights, out of the Company’s authorized but
unissued shares or shares held in treasury, sufficient Common Shares to provide
for conversion of the Notes held by the Holder from time to time as such Notes
are presented for conversion (assuming that at the time of computation of such
number of Common Shares, all such Notes would be converted by the Holder into
Conversion Shares (without regard to the 9.985% Cap)).

 

(b)                                 Fully-Paid.  The Company covenants that all
Common Shares issued upon conversion of Notes held by the Holder will be fully
paid by the Company and free from all taxes, liens and charges with respect to
the issue thereof.

 

8.                                      Amendment; Waiver. The terms and
provisions of this Note shall not be amended or waived except in a writing
signed by the Company and the Required Note Holders.

 

9.                                      Remedies, Characterizations, Other
Obligations, Breaches and Injunctive Relief. The remedies provided in this Note
shall be cumulative and in addition to all other remedies available under this
Note, the Facility Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief). No remedy contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy, and nothing herein shall limit the Holder’s right to pursue actual
damages for any failure by the Company to comply with the terms of this Note.
The Company covenants to the Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

10.                               Specific Shall Not Limit General;
Construction. No specific provision contained in this Note shall limit or modify
any more general provision contained herein. This Note shall be deemed to be
jointly drafted by the Company and all purchasers of Notes pursuant to the
Facility Agreement and shall not be construed against any Person as the drafter
hereof.

 

11.                               Failure or Indulgence Not Waiver. No failure
or delay on the part of the Holder in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

61

--------------------------------------------------------------------------------


 

12.                               Notices. Whenever notice is required to be
given under this Note, unless otherwise provided herein, such notice shall be
given in accordance with Section 6.2 of the Facility Agreement.

 

13.                               Restrictions on Transfer.

 

(a)                                 Registration or Exemption Required. This
Note has been issued in a transaction exempt from the registration requirements
of the Securities Act by virtue of Regulation D. None of the Note or the
Conversion Shares may be pledged, transferred, sold, assigned, hypothecated or
otherwise disposed of except pursuant to an effective registration statement or
an exemption to the registration requirements of the Securities Act and
applicable state laws including, without limitation, a so-called “4(1) and a
half” transaction.

 

(b)                                 Assignment. Subject to Section 13(a), the
Holder may sell, transfer, assign, pledge, hypothecate or otherwise dispose of
this Note, in whole or in part. Other than in respect of the exchange of this
Note for the Parent Convertible Note, Holder shall deliver a written notice to
Company, substantially in the form of the Assignment attached hereto as
Exhibit B, indicating the Person or Persons to whom the Note shall be assigned
and the respective principal amount of the Note to be assigned to each assignee.
The Company shall effect the assignment within five (5) Trading Days (the
“Transfer Delivery Period”), and shall deliver to the assignee(s) designated by
Holder a Note or Notes of like tenor and terms for the appropriate principal
amount. This Note and the rights evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Holder. The
provisions of this Note are intended to be for the benefit of all Holders from
time to time of this Note, and shall be enforceable by any such Holder. For
avoidance of doubt, in the event Holder notifies the Company that such sale or
transfer is a so called “4(1) and half” transaction, the parties hereto agree
that a legal opinion from outside counsel for the Holder delivered to counsel
for the Company substantially in the form attached hereto as Exhibit C shall be
the only requirement to satisfy an exemption from registration under the
Securities Act to effectuate such “4(1) and half” transaction.

 

14.                               Obligations of the Company. For so long as any
conversion rights under this Note remain capable of being exercised, the Company
will (a) keep available for issue out of its authorized but unissued shares
capital free from pre-emptive rights such number of Common Shares as would
enable the Conversion Shares to be issued in full, and (b) will not, without the
consent of the Holder, make any alteration to its articles of association which
could have a material adverse effect on the rights attaching to the Common
Shares or the rights of the Holder.

 

15.                               Payment of Collection, Enforcement and Other
Costs. If (a) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding; or (b) an
attorney is retained to represent the Holder in any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors’
rights and involving a claim under this Note, then the Company shall pay the
costs incurred by the Holder for such collection, enforcement or action,
including reasonable attorneys’ fees and disbursements.

 

62

--------------------------------------------------------------------------------


 

16.                               Cancellation. After all Principal, Interest
and other amounts at any time owed under, or on account of, this Note have been
paid in full or converted into Shares in accordance with the terms hereof, this
Note shall automatically be deemed cancelled, shall be surrendered to the
Company for cancellation and shall not be reissued.

 

17.                               Registered Note. In order to qualify as a
“registered note” for purposes of the Code, transfer of this Note may be
effected only by (i) surrender of this Note to the Company and the re-issuance
of this Note to the transferee, or the Company’s issuance to the Holder of a new
note in the same form as this Note but with the transferee denoted as the
Holder, or (ii) the recording of the identity of the transferee by the Affiliate
of the Holder that is maintaining a record ownership register of this Note as a
non-fiduciary agent of, and on behalf of, the Company for the tax purposes set
forth herein. Such Affiliate in its capacity as such agent shall notify the
Company in writing immediately upon any change in such identity. Any attempted
transfer in violation of the relevant provisions of this Note shall be void and
of no force and effect. Until there has been a valid transfer of this Note and
of all of the rights hereunder by the Holder in accordance with this Note, the
Company shall deem and treat the Holder as the absolute beneficial owner and
holder of this Note and of all of the rights hereunder for all purposes
(including, without limitation, for the purpose of receiving all payments to be
made under this Note).

 

18.                               Waiver of Notice. To the extent permitted by
law, the Company hereby waives demand, notice, presentment, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Facility Agreement.

 

19.                               Governing Law. This Note shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note and all disputes arising
hereunder shall be governed by, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Delaware
and without prejudice to the applicability of the laws of the Province of
British Columbia, Canada or Ontario, Canada, as the case may be and, in either
case, under the federal laws of Canada applicable thereunder, to the issuance of
Shares pursuant to the Note. The Company (a) agrees that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought exclusively in any
state or federal court located within Wilmington, Delaware, (b) irrevocably
waives any objections which the Company may now or hereafter have to the venue
of any suit, action or proceeding arising out of or relating to this Note, or
any other agreement, document, or other instrument executed in connection
herewith, brought in the aforementioned courts, (c) further irrevocably waives
any claim that any such suit, action, or proceeding brought in any such court
has been brought in an inconvenient forum and (d) hereby consents that personal
service of summons or other legal process may be made as set forth in
Section 6.5 of the Facility Agreement. EACH OF THE COMPANY AND THE HOLDER (BY
ACCEPTANCE HEREOF) IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BROUGHT TO

 

63

--------------------------------------------------------------------------------


 

ENFORCE ANY PROVISION OF THIS NOTE OR ANY OTHER TRANSACTION DOCUMENT.

 

20.                               Interpretative Matters. Unless the context
otherwise requires, (a) all references to Sections or Exhibits are to Sections
or Exhibits contained in or attached to this Note, (b) each accounting term not
otherwise defined in this Note has the meaning assigned to it in accordance with
GAAP, (c) words in the singular or plural include the singular and plural and
pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter and (d) the use of the word
“including” in this Note shall be by way of example rather than limitation. If a
stock split, stock dividend, stock combination or other similar event occurs
during any period over which an average price is being determined, then an
appropriate adjustment will be made to such average to reflect such event.

 

21.                               Execution. A facsimile, telecopy, PDF or other
reproduction of this Note may be delivered by the Company, and an executed copy
of this Note may be delivered by the Company by facsimile, electronic mail or
other similar electronic transmission device pursuant to which the signature of
or on behalf of the Company can be seen, and such execution and delivery shall
be considered valid, binding and effective for all purposes. The Company hereby
agrees that it shall not raise the execution of facsimile, PDF or other
reproduction of this Note, or the fact that any signature was transmitted by
facsimile, electronic mail or other similar electronic transmission device, as a
defense to the Company’s execution of this Note. Notwithstanding the foregoing,
the Company shall be required to deliver an originally executed Note to the
Holder.

 

[Signature page follows]

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.

 

GIVEN UNDER THE COMMON SEAL OF TRIBUTE PHARMACEUTICALS CANADA INC.

 

 

 

 

 

[Title]

 

 

 

 

 

 

 

 

[Title]

 

 

65

--------------------------------------------------------------------------------


 

Exhibit A

 

CONVERSION NOTICE

 

Reference is made to the Senior Secured Convertible Note (the “Note”) of Tribute
Pharmaceuticals Canada Inc., a corporation formed under the laws of the Province
of Ontario, Canada (the “Company”), in the original principal amount of
$[          ]. In accordance with and pursuant to the Note, the undersigned
hereby elects to convert the Conversion Amount (as defined in the Note) of the
Note indicated below into Common Shares (the “C Shares”), of the Company, as of
the date specified below.

 

Date of Conversion:

 

Aggregate Conversion Amount to be converted at the Conversion Price (as defined
in the Note):

 

Principal, applicable thereto, to be converted:

 

Please confirm the following information:

 

Conversion Price:

 

Number of Common Shares to be issued:

 

Please issue Common Shares into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

Facsimile Number:

 

E-mail Address:

 

Authorization:

 

By:

 

 

Title:

 

 

 

 

Dated:

 

 

 

66

--------------------------------------------------------------------------------


 

DTC Participant Number and Name (if electronic book entry transfer):

 

Account Number (if electronic book entry transfer):

 

67

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSIGNMENT

 

(To be executed by the registered holder

desiring to transfer the Note)

 

FOR VALUE RECEIVED, the undersigned holder of the attached Senior Secured
Convertible Note (the “Note”) hereby sells, assigns and transfers unto the
person or persons below named the right to receive the principal amount of
$           from Tribute Pharmaceuticals Canada Inc., a corporation formed under
the laws of the Province of Ontario, Canada, evidenced by the attached Note and
does hereby irrevocably constitute and appoint            attorney to transfer
the said Note on the books of the Company, with full power of substitution in
the premises.

 

Dated:                                                    

Signature

 

 

 

Fill in for new registration of Note:

 

 

 

Name

 

 

 

 

 

Address

 

 

 

 

 

Please print name and address of assignee

 

(including zip code number)

 

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note in every particular, without alteration or
enlargement or any change whatsoever.

 

68

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF OPINION

 

          , 20    

 

[           ]

 

Re:        Tribute Pharmaceuticals Canada Inc.

 

Dear Sir:

 

[           ] (“[          ]”) intends to transfer its Senior Secured
Convertible Note in the principal amount of $        (the “Note”) of the Company
to            (“        ”) without registration under the Securities Act of
1933, as amended (the “Securities Act”). In connection herewith, we have
examined such documents and issues of law as we have deemed relevant.

 

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Note by         to        may be effected without registration under the
Securities Act, provided, however, that the Note to be transferred to        
contain a legend restricting its transferability pursuant to the Securities Act
and that transfer of the Note is subject to a stop order.

 

The foregoing opinion is furnished only to              and may not be used,
circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

 

Very truly yours,

 

69

--------------------------------------------------------------------------------


 

Schedule 1

 

The “Additional Share Coefficient” shall mean the number of additional Common
Shares issuable per $1,000 of principal amount of the Note upon a Major
Transaction and shall be the additional share number set forth on the chart with
respect to the “Share Price Result” on the “y” axis and the corresponding
“Remaining Note Life” on the “x” axis; provided, however, that to the extent the
actual Share Price Result (as defined below) falls between two data points on
the “y” axis and/or the actual date of the Major Transaction falls between two
data points on the “x” axis, the “Additional Share Coefficient” shall be
determined by calculating the arithmetic mean between (i) the result obtained
for the Share Price Result based on the linear interpolation between the
additional share numbers corresponding to the two Share Price Result data points
and (ii) the result obtained for the Remaining Note Life based on the linear
interpolation between the two additional share numbers corresponding to the two
Remaining Note Life data points; and provided further, however, that in the
event of any adjustment to the Conversion Price pursuant to Section 2 of this
Note, the numbers of additional Common Shares issuable per $1,000 of principal
amount of this Note as set forth in the chart below shall be deemed adjusted pro
rata with any adjustment resulting from the adjustment to the Conversion Price
that would be made to the number of Common Shares then convertible with respect
to $1,000 of principal amount of this Note as calculated under Section 2 of this
Note. For purposes of the chart below, the “Share Price Result” shall be the
greater of: (i) the last sales price of Common Shares on NASDAQ, or, if that is
not the principal trading market for Common Shares, such principal market on
which Common Shares are traded or listed (the “Closing Market Price”)
immediately prior to the consummation of the Major Transaction or (ii) in the
case of a Major Transaction in which holders of Common Shares receive solely
cash consideration in connection with such major Transaction, the cash amount
payable per share of Common Stock in such Major Transaction. If the actual Share
Price Result is greater than $60 per share (subject to adjustment in the same
manner as the Conversion Price as provided in Section 2 of this Note), or if the
actual Shares Price Result is less than $5.00 per share (subject to adjustment
in the same manner as the Conversion Price as provided in Section 2 of this
Note), then the Additional Share Coefficient shall be equal to the amount
applicable to $60 and $5, respectively.

 

70

--------------------------------------------------------------------------------


 

Additional Shares per $1,000 Principal ($6.25 Pozen Purchase Price)

 

Remaining Note Life (Yrs)

 

 

 

Y

 

6

 

5

 

4

 

3

 

2

 

1

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Share Price Result ($)

 

5.00

 

54.206

 

47.964

 

40.827

 

32.537

 

22.693

 

10.685

 

0

 

 

10.00

 

52.732

 

48.104

 

42.735

 

36.361

 

28.489

 

17.944

 

0

 

 

15.00

 

29.625

 

26.126

 

22.127

 

17.493

 

12.024

 

5.490

 

0

 

 

20.00

 

19.423

 

16.679

 

13.606

 

10.158

 

6.321

 

2.329

 

0

 

 

25.00

 

13.916

 

11.699

 

9.267

 

6.625

 

3.848

 

1.295

 

0

 

 

30.00

 

10.570

 

8.735

 

6.762

 

4.681

 

2.605

 

0.877

 

0

 

 

35.00

 

8.367

 

6.820

 

5.185

 

3.509

 

1.910

 

0.672

 

0

 

 

40.00

 

6.832

 

5.506

 

4.129

 

2.752

 

1.487

 

0.555

 

0

 

 

45.00

 

5.715

 

4.564

 

3.387

 

2.235

 

1.211

 

0.478

 

0

 

 

50.00

 

4.874

 

3.864

 

2.845

 

1.868

 

1.021

 

0.423

 

0

 

 

55.00

 

4.223

 

3.328

 

2.437

 

1.596

 

0.884

 

0.381

 

0

 

 

60.00

 

3.707

 

2.908

 

2.121

 

1.390

 

0.781

 

0.347

 

0

 

 

Additional Shares per $1,000 Principal ($7.20 Pozen Purchase Price)

 

Remaining Note Life (Yrs)

 

 

 

Y

 

6

 

5

 

4

 

3

 

2

 

1

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Share Price Result ($)

 

5.00

 

43.591

 

37.992

 

31.651

 

24.393

 

16.004

 

6.420

 

0

 

 

10.00

 

55.660

 

51.310

 

46.257

 

40.244

 

32.787

 

22.678

 

0

 

 

15.00

 

31.532

 

28.154

 

24.266

 

19.710

 

14.218

 

7.302

 

0

 

 

20.00

 

20.776

 

18.080

 

15.027

 

11.541

 

7.539

 

3.061

 

0

 

 

25.00

 

14.932

 

12.723

 

10.268

 

7.542

 

4.570

 

1.612

 

0

 

 

30.00

 

11.361

 

9.514

 

7.496

 

5.319

 

3.056

 

1.022

 

0

 

 

35.00

 

9.001

 

7.430

 

5.743

 

3.968

 

2.203

 

0.743

 

0

 

 

40.00

 

7.351

 

5.996

 

4.563

 

3.091

 

1.684

 

0.591

 

0

 

 

45.00

 

6.148

 

4.965

 

3.732

 

2.493

 

1.348

 

0.497

 

0

 

 

50.00

 

5.240

 

4.196

 

3.124

 

2.067

 

1.118

 

0.433

 

0

 

 

55.00

 

4.536

 

3.608

 

2.665

 

1.753

 

0.954

 

0.387

 

0

 

 

60.00

 

3.978

 

3.146

 

2.310

 

1.515

 

0.832

 

0.351

 

0

 

 

[Schedules to be revised to reflect a Pozen Purchase Price between $6.25 and
$7.20 in a manner consistent with the methodology applied in preparing the
foregoing schedules]

 

71

--------------------------------------------------------------------------------


 

Exhibit A-2

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING, WITHOUT LIMITATION,
PURSUANT TO RULES 144 OR 144A UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE
EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE,
SUCH AS A SO-CALLED “4(1) AND A HALF” SALE.

 

THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SECOND AMENDED
AND RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF DECEMBER 7, 2015, AS
AMENDED FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS
OUTSTANDING SECURITIES. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY.

 

SENIOR SECURED CONVERTIBLE NOTE

 

Issuance Date:         , 2016

Principal: U.S. $                    

 

FOR VALUE RECEIVED, ARALEZ PHARMACEUTICALS INC., a corporation formed under the
laws of the Province of British Columbia, Canada (the “Company”), hereby
promises to pay to [ ], or its registered assigns (the “Holder”) the principal
amount of                        ($        ) (the “Principal”) pursuant to, and
in accordance with, the terms of that certain Second Amended and Restated
Facility Agreement, dated as of December 7, 2015, by and among the Company, the
Lenders party thereto and the other parties thereto (together with all exhibits
and schedules thereto and as may be amended, restated, modified and supplemented
from time to time, the “Facility Agreement”). The Company hereby promises to pay
accrued and unpaid Interest (as defined below) and premium, if any, on the
Principal on the dates, at the rates and in the manner provided for in the
Facility Agreement. This Senior Secured Convertible Note (including all Senior
Secured Convertible Notes issued in exchange, transfer or replacement hereof,
and as any of the foregoing may be amended, restated, supplemented or otherwise
modified from time to time, this “Note”) is one of the Senior Secured
Convertible Notes issued pursuant to the Facility Agreement (collectively,
including all Senior Secured Convertible Notes issued in exchange, transfer or
replacement thereof, and as any of the foregoing may be amended, restated,
supplemented or otherwise modified from time to time, the “Notes”). All
capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Facility Agreement.

 

72

--------------------------------------------------------------------------------


 

This Note is subject to mandatory prepayment on the terms specified in the
Facility Agreement. Except as expressly provided in the Facility Agreement, the
Company has no right, but under certain circumstances may have an obligation, to
make payments of Principal prior to the sixth anniversary of the Issuance Date.
At any time an Event of Default exists, the Principal of this Note, together
with all accrued and unpaid Interest and any applicable premium due, if any, may
be declared, or shall otherwise become, due and payable in the manner, at the
price and with the effect provided in the Facility Agreement.

 

Notwithstanding anything herein to the contrary, from and after the closing of
the transactions contemplated by the Arrangement Agreement, all references to
the Company shall be deemed references to Aralez Pharmaceuticals Inc., a British
Columbia corporation (the “Parent”), and that all references to “Common Shares”
shall be deemed references to the common shares of the Parent.

 

1.                                      Definitions.

 

(a)                                 Certain Defined Terms. For purposes of this
Note, the following terms shall have the following meanings:

 

(i)                                     “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act. With respect
to a Holder, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Holder will be deemed
to be an Affiliate of such Holder. As used in this definition of “Affiliate,”
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or partnership or other ownership
interest, by contract, or otherwise.

 

(ii)                                  “Capital Stock” means, for any entity, any
and all shares, interests, rights to purchase, warrants, options, participations
or other equivalents of or interests in (however designated) stock issued by
that entity, but for the avoidance of doubt, excluding any debt securities
convertible into such stock.

 

(iii)                               “Common Equity” of any Person means Capital
Stock of such Person that is generally entitled (a) to vote, in the election of
directors of such person or (b) if such Person is not a corporation, to vote or
otherwise participate in the election of the governing body, partners, managers
or others that will control the management or policies of such person.

 

(iv)                              “Common Shares” means the common shares of the
Company.

 

(v)                                 “Conversion Amount” means the Principal to
be converted, redeemed or otherwise with respect to which this determination is
being made.

 

73

--------------------------------------------------------------------------------


 

(vi)                              “Conversion Price” means, as of any Conversion
Date or other date of determination, $[    ](2) per Share, subject to adjustment
as provided herein and subject to appropriate adjustment to reflect any
subdivision of outstanding Common Shares (by any stock split, share or stock
dividend, recapitalization or otherwise) or combination of outstanding Common
Shares (by consolidation, combination, reverse stock split or otherwise),
repayment or reduction of capital or other event giving rise to an adjustment of
the nominal amount of such Common Shares hereafter.

 

(vii)                           “Dollars” or “$” means United States Dollars.

 

(viii)                        “Eligible Market” means the NASDAQ Global Market,
the NASDAQ Global Select Market, the New York Stock Exchange, the NYSE
Alternext, the Toronto Stock Exchange, or the Nasdaq Capital Market.

 

(ix)                              “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(x)                                 “Interest” means any interest (including any
default interest) accrued on the Principal pursuant to the terms of this Note
and the Facility Agreement.

 

(xi)                              “Issuance Date” means      , 2016, regardless
of any exchange or replacement hereof.

 

(xii)                           “Major Transaction” means any of the following
events:

 

(A)                               a consolidation, merger, exchange of shares,
recapitalization, reorganization, business combination or other similar event,
(1) following which the holders of Common Shares immediately preceding such
consolidation, merger, exchange, recapitalization, reorganization, combination
or event either (a) no longer hold at least 50% of the Common Shares or (b) no
longer have the ability to elect at least 50% of the members of the board of
directors of the Company or (2) as a result of which Common Shares shall be
converted into or re-designated as (or the Common Shares become entitled to
receive) the same or a different number of shares of the same or another class
or classes of stock or securities of the Company or another entity (other than
to the extent the Common Shares are changed or exchanged solely to reflect a
change in the Company’s jurisdiction of incorporation); or

 

--------------------------------------------------------------------------------

(2)  Conversion Price shall equal a 32.5% premium over the Pozen Purchase
Price.  The “Pozen Purchase Price” shall be equal to the lesser of (i) $7.20,
and (ii) a five percent (5%) discount off the five (5) day volume weighted
average price as reported on Bloomberg Financial Markets (“VWAP”) per share of
Pozen common stock, calculated over the five (5) trading days immediately
preceding the date of Closing (as defined in the Merger Agreement), not to be
less than $6.25. In the event any of Pozen, Tribute or Aralez announce a
material event, whether by press release or filing of a Form 8-K (other than
results of any shareholder meeting) during the ten (10) day period immediately
preceding Closing, then clause (ii) above shall be revised to read: “(ii) a five
percent (5%) discount off the two (2) day volume weighted average price as
reported on Bloomberg Financial Markets (“VWAP”) per share of Pozen common
stock, calculated over the two (2) trading days immediately preceding the date
of Closing, not to be less than $6.25.”

 

74

--------------------------------------------------------------------------------


 

(B)                               the sale or transfer (other than to a wholly
owned subsidiary of the Company) of (i) all or substantially all of the assets
of the Company or (ii) assets of the Company for a purchase price equal to more
than 50% of the Enterprise Value (as defined below) of the Company. For purposes
of this clause (B), “Enterprise Value” shall mean (I) the product of (x) the
number of issued and outstanding Common Shares on the date the Company delivers
the Major Transaction Notice (as defined below in Section 3(b)) multiplied by
(y) the per share closing price of the Common Shares on such date plus (II) the
amount of the Company’s debt as shown on the latest financial statements filed
with the SEC (the “Current Financial Statements”) less (III) the amount of cash
and cash equivalents of the Company as shown on the Current Financial
Statements; or

 

(C)                               a “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than the Company, files a Schedule TO
or any schedule, form or report under the Exchange Act disclosing that such
person or group has become the direct or indirect “beneficial owner” as defined
in Rule 13d-3 under the Exchange Act of the Company’s Common Equity representing
more than 50% of the voting power of the Company’s Common Equity;

 

provided, however, that a transaction or transactions described above shall not
constitute a Major Transaction, if at least 90% of the consideration received or
to be received by the holders of Common Shares, excluding cash payments for
fractional shares, in connection with such transaction or transactions, consists
of freely tradable, unrestricted common shares, ordinary shares or ADRs (“Equity
Shares”) of a Qualified Issuer (as defined below) that are listed on an Eligible
Market or will be so listed when issued or exchanged in connection with such
transaction or transactions and if as a result of such transaction or
transactions the obligations of the Company under the Notes and the Facility
Agreement are assumed by such Qualified Issuer, and such notes thereafter become
convertible at any time and from time to time, pursuant to the terms hereof,
into such Equity Shares, including with such appropriate revisions to the
Conversion Price and to Schedule I hereto to reflect the conversion ratio to be
received by holders of Common Shares in such transaction as shall be reasonably
satisfactory to the Holder. An issuer is a Qualified Issuer if, as of the 5th
Trading Date prior to the announcement of the foregoing transaction (1) its
Market Cap (as defined below) is at least $5 billion and (2) the rating assigned
to its long term debt by S&P is at least “A” or its debt has an equivalent
rating on Moody’s or a comparable rating agency. Market Cap shall mean the
product of the number of outstanding Equity Securities and the Volume Weighted
Average Price of such securities, both determined as of the foregoing 5th
Trading Day.

 

(xiii)                        “Major Transaction Company Shares” shall have the
meaning set forth in Section 3(a) hereof.

 

(xiv)                       “Major Transaction Conversion Period” means the
period beginning upon receipt by the Holder of a Major Transaction Notice (as
defined below) and ending (1) in the case of a Successor Major Transaction (as
defined below), five (5) Trading Days prior to consummation of the Major
Transaction and (2) in the case of a Company Share Major Transaction (as defined
below), any time until the later of (x) the six (6) year anniversary

 

75

--------------------------------------------------------------------------------


 

of the Funding Date and (y) the one-year anniversary of the applicable Company
Share Major Transaction.

 

(xv)                          “Maturity Date” means the sixth anniversary of the
Issuance Date, subject to the terms specified in the Facility Agreement.

 

(xvi)                       “Person” means an individual, a corporation, a
limited liability company, an association, a partnership, a joint venture, a
joint stock company, a trust, an unincorporated organization or a government or
agency or a political subdivision thereof.

 

(xvii)                    “Principal” means the outstanding principal amount of
this Note as of any date of determination.

 

(xviii)                 “Principal Market” means the Eligible Market on which
the Common Shares are primarily listed on and quoted for trading, which as of
the Issuance Date, shall be the NASDAQ Stock Market LLC.

 

(xix)                       “Registration Failure” means that (A) the Company
fails to file with the SEC on or before the Filing Deadline (as defined in the
Registration Rights Agreement) any Registration Statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement registering
Conversion Shares (as defined below), (B) the Company fails to use its best
efforts to obtain effectiveness with the SEC, prior to the Registration Deadline
(as defined in the Registration Rights Agreement), of any Registration
Statements (as defined in the Registration Rights Agreement) that are required
to be filed pursuant to Section 2(a) of the Registration Rights Agreement
registering Conversion Shares, or fails to keep such Registration Statement
current and effective as required in Section 3 of the Registration Rights
Agreement, (C) the Company fails to file any additional Registration Statements
required to be filed pursuant to Section 2(a)(ii) of the Registration Rights
Agreement registering Conversion Shares on or before the Additional Filing
Deadline or fails to use its best efforts to cause such new Registration
Statement to become effective on or before the Additional Registration Deadline,
(D) the Company fails to file any amendment to any Registration Statement
registering Conversion Shares, or any additional Registration Statement required
to be filed pursuant to Section 3(b) of the Registration Rights Agreement
registering Conversion Shares within twenty (20) days of the applicable
Registration Trigger Date (as defined in the Registration Rights Agreement), or
fails to use its best efforts to cause such amendment and/or new Registration
Statement to become effective within forty-five (45) days of the applicable
Registration Trigger Date, (E) any Registration Statement required to be filed
under the Registration Rights Agreement registering Conversion Shares, after its
initial effectiveness and during the Registration Period (as defined in the
Registration Rights Agreement), lapses in effect or sales of any Conversion
Shares constituting Registrable Securities (as defined in the Registration
Rights Agreement) cannot otherwise be made thereunder (whether by reason of the
Company’s failure to amend or supplement the prospectus included therein in
accordance with the Registration Rights Agreement, the Company’s failure to file
and to obtain effectiveness with the SEC of an additional Registration Statement
registering Conversion Shares or amended Registration Statement required
pursuant to Sections 2(a)(ii) or 3(b) of the Registration Rights Agreement, as
applicable, or otherwise), and (F) the Company fails to provide a commercially

 

76

--------------------------------------------------------------------------------


 

reasonable written response to any comments to the foregoing Registration
Statements submitted by the SEC within twenty (20) days of the date that such
SEC comments are received by the Company.

 

(xx)                          “Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of June 8, 2015, as amended and restated
on October 29, 2015 and December 7, 2015, among the Company and the Lenders
party to the Facility Agreement.

 

(xxi)                       “Required Note Holders” means Holders of at least
50.1% of the aggregate principal amount of the Notes outstanding.

 

(xxii)                    “SEC” means the Securities and Exchange Commission.

 

(xxiii)                 “Securities Act” means the Securities Act of 1933, as
amended.

 

(xxiv)                “Shares” means Common Shares.

 

(xxv)                   “Successor Entity” means any Person purchasing the
Company’s assets or Common Shares in a Major Transaction, or any successor
entity resulting from such Major Transaction.

 

(xxvi)                “Trading Day” means any day on which the Common Shares are
traded for any period on the Principal Market.

 

(xxvii)             “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price of such security on the
Principal Market as reported by Bloomberg Financial Markets or an equivalent,
reliable reporting service mutually acceptable to and hereinafter designated by
the Required Note Holders and the Company (“Bloomberg”) or, if no volume
weighted average sale price is reported for such security, then the last closing
trade price of such security as reported by Bloomberg, or, if no last closing
trade price is reported for such security by Bloomberg, the average of the bid
prices of any market makers for such security that are listed in the over the
counter market by the Financial Industry Regulatory Authority, Inc. or on the
“over the counter” Bulletin Board (or any successor) or in the “pink sheets” (or
any successor) by the OTC Markets Group, Inc. If the Volume Weighted Average
Price cannot be calculated for such security on such date in the manner provided
above, the Volume Weighted Average Price shall be the fair market value as
mutually determined by the Company and the Holders of a majority in interest of
the Notes being converted for which the calculation of the Volume Weighted
Average Price is required in order to determine the Conversion Price of such
Notes.

 

2.                                      Conversion Rights. This Note may be
converted into Shares on the terms and conditions set forth in this Section 2
and, where applicable, Section 3.

 

77

--------------------------------------------------------------------------------


 

(a)                                 Conversion at Option of the Holder. On or
after the date hereof, the Holder shall be entitled to convert all or any part
of the Principal into, and the Company shall issue, fully paid Shares, ranking
pari passu with the fully paid Shares then in issue (the “Conversion Shares”) in
accordance with this Section 2 and, if applicable, Section 3, at the Conversion
Rate (as defined in Section 2(b)); provided that the Company will not be
required to issue Conversion Shares with respect to a Conversion Notice with
respect to less than the lesser of (i) $1,000,000 principal amount of this Note
and (ii) the principal amount outstanding under this Note. The Company shall not
issue any fraction of a Share upon any conversion. If the issuance would result
in the issuance of a fraction of a Share, then the Company shall round such
fraction of a Share up or down to the nearest whole share (with 0.5 rounded up).
Notwithstanding anything herein to the contrary, the Company shall not issue to
the Holder, and the Holder may not acquire, a number of Shares upon conversion
of this Note or otherwise issue any Common Shares pursuant hereto or the
Facility Agreement to the extent that, upon such conversion, the number of
Shares then beneficially owned by the Holder and its Affiliates and any other
persons or entities whose beneficial ownership of Common Shares would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
9.985% of the total number of Common Shares then issued (excluding treasury
shares) (the “9.985% Cap”); provided, however, that the 9.985% Cap shall only
apply to the extent that Common Shares are deemed to constitute an “equity
securities” pursuant to Rule 13d-1(i) promulgated under the Exchange Act. For
purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
the Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of the Holder, the
Company shall, within two (2) Trading Days, confirm orally and in writing to the
Holder the number of Shares then outstanding.

 

(b)                                 Conversion Rate. The number of Conversion
Shares issuable upon a conversion of any portion of this Note pursuant to
Section 2 shall be determined according to the following formula (the
“Conversion Rate”):

 

 

Conversion Amount

 

 

Conversion Price

 

 

The Conversion Rate shall be subject to adjustment in connection with a Major
Transaction Conversion (as defined below) in accordance with and subject to the
provisions of Section 3 hereof.

 

(c)                                  Mechanics of Conversion. The conversion of
this Note shall be conducted in the following manner:

 

(i)                                     Holder’s Delivery Requirements. To
convert a Conversion Amount into Conversion Shares on any date (the “Conversion
Date”), the Holder shall (A) transmit by facsimile or electronic mail (or
otherwise deliver), for receipt on or prior to

 

78

--------------------------------------------------------------------------------


 

5:00 p.m. New York City time on such date, a copy of an executed conversion
notice in the form attached hereto as Exhibit A or, in the case of a Major
Transaction Conversion for Major Transaction Company Shares (as defined below),
a Major Transaction Conversion Notice (such applicable notice, the “Conversion
Notice”) to the Company (Attention: [          ,                   , Fax: (   )
   -    , Email:           @        .com)], and (B) if required by
Section 2(c)(vi), surrender to a common carrier for delivery to the Company, no
later than three (3) Business Days after the Conversion Date, the original Note
being converted (or an indemnification undertaking in customary form with
respect to this Note in the case of its loss, theft or destruction).

 

(ii)                                  Company’s Response. Upon receipt or deemed
receipt by the Company of a copy of a Conversion Notice, the Company (I) shall
immediately send, via facsimile or electronic mail, a confirmation of receipt of
such Conversion Notice to the Holder and the Company’s designated transfer agent
(the “Transfer Agent”), which confirmation shall constitute an instruction to
the Transfer Agent to process such Conversion Notice in accordance with the
terms herein and (II) on or before the second (2nd) Trading Day following the
date of receipt or deemed receipt by the Company of such Conversion Notice or,
in the case of Major Transaction Company Shares, within the period provided in
Section 3(d) (the “Share Delivery Date”); (A) provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program and provided that the Holder is eligible to receive
Shares through DTC, credit such aggregate number of Conversion Shares to which
the Holder shall be entitled to the Holder’s or its designee’s balance account
with DTC through its Deposit Withdrawal Agent Commission system, or (B) if the
foregoing shall not apply, issue and deliver to the address as specified in the
Conversion Notice, a share or stock certificate (as the case may be), registered
in the name of the Holder or its designee, for the number of Conversion Shares
to which the Holder shall be entitled. If this Note is submitted for conversion,
and the Principal represented by this Note is greater than the Principal being
converted, then the Company shall, as soon as practicable and in no event later
than three (3) Trading Days after receipt of this Note (the “Note Delivery
Date”) and at its own expense, issue and deliver to the Holder a new Note
representing the Principal not converted and cancel this Note. This Note and the
Conversion Shares will be free-trading, and freely transferable, and will not
contain a legend restricting the resale or transferability of the Conversion
Shares if the Unrestricted Conditions (as defined below) are met.

 

(iii)                               Dispute Resolution. In the case of a dispute
as to the determination of the Conversion Price or the arithmetic calculation of
the Conversion Rate, the Company shall instruct the Transfer Agent to issue to
the Holder the number of Conversion Shares that is not disputed and shall
transmit an explanation of the disputed determinations or arithmetic
calculations to the Holder via facsimile or electronic mail within two
(2) Business Days of receipt or deemed receipt of the Holder’s Conversion Notice
or other date of determination. If the Holder and the Company are unable to
agree upon the determination of the Conversion Price or arithmetic calculation
of the Conversion Rate within one (1) Business Day of such disputed
determination or arithmetic calculation being transmitted to the Holder, then
the Company shall promptly (and in any event within two (2) Business Days)
submit via facsimile or electronic mail (A) the disputed determination of the
Conversion Price to an independent, reputable investment banking firm agreed to
by the Company and the Required Note Holders, or

 

79

--------------------------------------------------------------------------------


 

(B) the disputed arithmetic calculation of the Conversion Rate to the Company’s
independent registered public accounting firm, as the case may be. The Company
shall direct the investment bank or the accounting firm, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than two (2) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accounting
firm’s determination or calculation, as the case may be, shall be binding upon
all parties absent manifest error. Notwithstanding anything herein to the
contrary, any such final determination in respect of a dispute in connection
with a Major Transaction in which the Company is not the surviving parent
entity, shall be made prior to consummation of such Major Transaction.

 

(iv)                              Record Holder. The person or persons entitled
to receive the Conversion Shares issuable upon a conversion of this Note shall
be treated for all purposes as the legal and record holder or holders of such
Shares upon delivery of the Conversion Notice via facsimile, electronic mail or
otherwise in accordance with the terms hereof.

 

(v)                                 Company’s Failure to Timely Convert.

 

(A)                               Cash Damages. If within three (3) Business
Days after the Company’s receipt of the facsimile or electronic mail copy of a
Conversion Notice or deemed receipt of a Conversion Notice the Company shall
fail to issue and deliver a certificate to the Holder for, or credit the
Holder’s or its designee’s balance account with DTC with, the number of
Conversion Shares (free of any restrictive legend if the Unrestricted Conditions
(as defined below) are met) to which the Holder is entitled upon the Holder’s
conversion of any Conversion Amount, then in addition to all other available
remedies that the Holder may pursue hereunder and under the Facility Agreement,
the Company shall pay additional damages to the Holder for each 30-day period
(prorated for any partial period) after the Share Delivery Date such conversion
is not timely effected in an amount equal to one and one-half percent (1.5%) of,
the product of (I) the number of Conversion Shares not issued to the Holder or
its designee on or prior to the Share Delivery Date and to which the Holder is
entitled and (II) the Volume Weighted Average Price of an Common Share on the
Share Delivery Date (such product is referred to herein as the “Share Product
Amount. Alternatively, subject to Section 2(c)(iii), at the election of the
Holder made in the Holder’s sole discretion, the Company shall pay to the
Holder, in lieu of the additional damages referred to in the preceding sentence
(but in addition to all other available remedies that the Holder may pursue
hereunder and under the Facility Agreement), 105% of the amount by which (A) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Shares purchased to make delivery in satisfaction of a sale by the Holder of the
Conversion Shares to which the Holder is entitled but has not received upon a
conversion exceeds (B) the net proceeds received by the Holder from the sale of
the Shares to which the Holder is entitled but has not received upon such
conversion. If the Company fails to pay the additional damages set forth in this
Section 2(c)(v)(A) within five (5) Business Days of the date incurred, then the
Holder entitled to such payments shall have the right at any time, so long as
the Company continues to fail to make such payments, to require the Company,
upon written notice, to immediately issue, in lieu of such cash damages, the
number of Shares equal to the quotient of (X) the aggregate amount of the
damages payments described

 

80

--------------------------------------------------------------------------------


 

herein divided by (Y) the Conversion Price in effect on such Conversion Date as
specified by the Holder in the Conversion Notice.

 

(B)                               Void Conversion Notice. If for any reason the
Holder has not received all of the Conversion Shares prior to the fifteenth
(15th) Business Day after the Share Delivery Date with respect to a conversion
of this Note (a “Conversion Failure”), then the Holder, upon written notice to
the Company (a “Void Conversion Notice”), may void its Conversion Notice with
respect to, and retain or have returned, as the case may be, any portion of this
Note that has not been converted pursuant to the Holder’s Conversion Notice;
provided, that the voiding of the Holder’s Conversion Notice shall not affect
the Company’s obligations to make any payments that have accrued prior to the
date of such notice pursuant to Section 2(c)(v)(A) or otherwise.

 

(C)                               Event of Default. A Conversion Failure shall
constitute an Event of Default under the Facility Agreement and entitle the
Lenders to all payments and remedies provided under the Facility Agreement upon
the occurrence of an Event of Default.

 

(vi)                              Book-Entry. Notwithstanding anything to the
contrary set forth herein, upon conversion or redemption of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless all of the Principal is being
converted or redeemed. The Holder and the Company shall maintain records showing
the Principal converted or redeemed and the dates of such conversions or
redemptions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon any such partial conversion or redemption. Notwithstanding the foregoing,
if this Note is converted or redeemed as aforesaid, the Holder may not transfer
this Note unless the Holder first physically surrenders this Note to the
Company, whereupon the Company will forthwith issue and deliver upon the order
of the Holder a new Note of like tenor, registered as the Holder may request,
representing in the aggregate the remaining Principal represented by this Note.
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion or
redemption of any portion of this Note, the Principal of this Note may be less
than the principal amount stated on the face hereof.

 

(d)                                 Taxes. The Company shall pay any and all
Other Taxes that may be payable with respect to the issuance and delivery of
Conversion Shares upon the conversion of this Note. For greater certainty, the
provisions of Section 2.6 of the Facility Agreement shall apply with respect to
any and all Taxes with respect to payments by the Company (or any other
applicable Credit Party) hereunder, including with respect to the delivery of
Conversion Shares upon the conversion of this Note.

 

(e)                                  Legends.

 

(i)                                     Restrictive Legend. The Holder
understands that until such time as this Note or the Conversion Shares have been
registered under the Securities Act and applicable state securities laws as
contemplated by the Registration Rights Agreement or

 

81

--------------------------------------------------------------------------------


 

otherwise may be sold pursuant to Rule 144 under the Securities Act or an
exemption from registration under the Securities Act without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, this Note and the Conversion Shares, as applicable, may bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates for such securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR
INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A SO-CALLED “4(1) AND A HALF”
SALE.”

 

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SECOND AMENDED
AND RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF DECEMBER 7, 2015, AS
AMENDED FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS
OUTSTANDING SECURITIES. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY.”

 

(ii)                                  Removal of Restrictive Legends. This Note
and the certificates evidencing the Conversion Shares (including any Major
Transaction Company Shares), as applicable, shall not contain any United States
legend restricting the transfer thereof (including the United States legend set
forth above in subsection 2(e)(i)): (A) while a registration statement
(including a Registration Statement, as defined in the Registration Rights
Agreement) covering the sale or resale of the Conversion Shares is effective
under the Securities Act, or (B) following any sale of such Note and/or
Conversion Shares pursuant to Rule 144, or (C) if such Note or Conversion
Shares, as the case may be, are eligible for sale under Rule 144(b)(1), (D) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC) (collectively, the “Unrestricted Conditions”). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date (as defined below), or at such other time as any of the
Unrestricted Conditions have been satisfied, if required by the Company’s
transfer agent to effect the issuance of this Note or the Conversion Shares, as
applicable, without a restrictive legend or removal of the legend hereunder. If
any of the Unrestricted Conditions are met at the time of issuance of any of the
Conversion Shares, then such Conversion Shares shall be issued free of all
United States legends. The Company agrees that following the Effective Date or
at such time as any of the Unrestricted Conditions are met or such United States
legend is otherwise no longer required under this Section 2(e), it will, no
later than five (5) Trading Days following

 

82

--------------------------------------------------------------------------------


 

the delivery (the “Unlegended Shares Delivery Deadline”) by the Holder to the
Company or the Transfer Agent of this Note and a certificate representing
Conversion Shares, as applicable, issued with a restrictive United States legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Holder this Note and/or a certificate (or electronic transfer)
representing such shares that is free from all restrictive and other United
States legends. For purposes hereof, “Effective Date” shall mean the date that
the Registration Statement that the Company is required to file pursuant to the
Registration Rights Agreement has been declared effective by the SEC.

 

(iii)                               Sale of Unlegended Shares. Holder agrees
that the removal of the restrictive United States legend from this Note and any
certificates representing securities as set forth in Section 2(e)(i) above is
predicated upon the Company’s reliance that the Holder will sell this Note or
any Conversion Shares, as applicable, pursuant to either the registration
requirements of the Securities Act and applicable state securities laws,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if such securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein.

 

(f)                                   Dividend, Subdivision, Combination or
Reclassification. If the Company shall, at any time or from time to time,
(A) declare a dividend on the Common Shares, or capitalization of profits or
reserves, payable in shares of its Capital Stock (including Common Shares),
other than a dividend for which the Holder would be entitled to participate
pursuant to Section 6, (B) subdivide the outstanding Common Shares into a larger
number of Common Shares, (C) consolidate or combine the outstanding Common
Shares into a smaller number of shares of its Common Shares or (D) issue any
shares of its Capital Stock in a reclassification of the Common Shares
(including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing corporation), or (E) repay or
reduce its capital or otherwise adjust the nominal value of its Shares, then in
each such case, the Conversion Price in effect at the time of the record date
for such dividend or of the effective date of such subdivision, combination or
reclassification shall be adjusted so that the Holder of this Note upon
conversion after such date shall be entitled to receive the aggregate number and
kind of shares of its Capital Stock which, if this Note had been converted
immediately prior to such date, such holder would have owned upon such
conversion and been entitled to receive by virtue of such dividend, subdivision,
combination or reclassification. Any such adjustment shall become effective
immediately after the record date of such dividend or the effective date of such
subdivision, combination or reclassification. Such adjustment shall be made
successively whenever any event listed above shall occur. If a dividend on the
Common Shares, or capitalization of profits or reserves, payable in shares of
its Capital Stock (including Common Shares) is declared and such dividend is not
paid, the Conversion Price shall again be adjusted to be the Conversion Price,
in effect immediately prior to such record date (giving effect to all
adjustments that otherwise would be required to be made pursuant to this
Section 2 from and after such record date).

 

3.                                      Rights Upon Major Transaction. In the
event that a Major Transaction occurs, then the Holder, at its option, may
(i) require the Company to repay all or a portion of the principal amount
outstanding on the Holder’s Notes plus all accrued and unpaid Interest thereon,
in accordance with Section 5.3 of the Facility Agreement or (ii) convert all or
a portion of the

 

83

--------------------------------------------------------------------------------


 

principal amount outstanding in accordance with the provisions of this Section 3
(a “Major Transaction Conversion”) and cause the Company to pay to the Holder
all accrued and unpaid Interest under this Note. The Holder shall have the right
to waive its rights under this Section 3 with respect to such Major Transaction.

 

(a)                                 Major Transaction Conversion. In the event
that a Major Transaction occurs, then (1) in the case of a transaction covered
by the provisions of clause (A) of the definition of “Major Transaction”, in
which the Common Shares of the Company are converted into the right to receive
cash, securities of another entity and/or other assets (a “Successor Major
Transaction”), the Holder, at its option, may convert, in whole or in part, the
outstanding principal amount under this Note into the right to receive upon
consummation of the Major Transaction, the amount of cash and other assets and
the number of securities or other property of the Successor Entity or other
entity that the Holder would have received had such Holder converted the Major
Transaction Conversion Amount (as defined below) into Base Conversion Shares and
Additional Conversion Shares (as defined below and without regard to the 9.985%
Cap) immediately prior to the consummation of such Major Transaction (the
“Successor Consideration”) and (2) in the case of any other Major Transactions
not covered under clause (1) above (a “Company Share Major Transaction”), the
Holder shall have the right to convert, in whole or in part, and from time to
time, the outstanding principal amount under this Note into Base Conversion
Shares and Additional Conversion Shares (“Major Transaction Company Shares”).

 

(b)                                 Base Conversion Shares and Additional
Conversion Shares. Notwithstanding anything herein to the contrary, with respect
to any conversion or deemed conversion effected in connection with a Major
Transaction pursuant to this Section 3, the aggregate total number of Major
Transaction Company Shares into which all or any portion of the principal amount
of this Note may be converted or, the aggregate number of conversion shares to
be used for calculating the Successor Consideration, as applicable, shall be
calculated to be the sum of (a) the number of Common Shares into which the
principal amount of this Note then being converted would otherwise be converted
as calculated under Section 2 hereof (such number of shares, the “Base
Conversion Shares”), plus (b) the number of Common Shares equal to the product
of (x) the Additional Share Coefficient (as such term is defined and determined
for each $1,000 of principal amount of this Note on Schedule I attached hereto
and made a part hereof) for such Major Transaction and (y) a fraction the
numerator of which is the amount of the principal amount of this Note then being
converted and the denominator of which is $1,000 (such number of Common Shares
calculated in accordance with this clause (b), the “Additional Conversion
Shares”).

 

(c)                                  Notice; Major Transaction Conversion
Election. At least thirty (30) days prior to the consummation of any Major
Transaction (other than a transaction described in clause (C) of the definition
of “Major Transaction”), but, in any event, within five (5) Business Days
following the first to occur of (x) the date of the public announcement of such
Major Transaction if such announcement is made before 4:00 p.m., New York City
time, or (y) the day following the public announcement of such Major Transaction
if such announcement is made on and after 4:00 p.m., New York City time, the
Company shall deliver written notice thereof via (i) facsimile or electronic
mail and (ii) overnight courier to the Holder (a “Major

 

84

--------------------------------------------------------------------------------


 

Transaction Notice”). At any time during the Major Transaction Conversion
Period, the Holder may elect to effect a Major Transaction Conversion by
delivering written notice thereof (“Major Transaction Conversion Notice”) to the
Company, which Major Transaction Conversion Notice shall indicate the portion of
the Note (the “Major Transaction Conversion Amount”), calculated with reference
to the principal amount outstanding that the Holder is electing to treat as a
Major Transaction Conversion. For the avoidance of doubt, the Holder shall be
permitted to make successive conversions and send successive Major Transaction
Conversion Notices in respect of a Company Share Major Transaction from time to
time at any time during the Major Transaction Conversion Period; provided that
the Company will not be required to issue Conversion Shares with respect to a
Major Transaction Conversion Notice with respect to less than the lesser of
(i) $1,000,000 principal amount of this Note and (ii) the principal amount
outstanding under the Note.

 

(d)                                 Settlement of Major Transaction Conversion.
Following the receipt of a Major Transaction Conversion Notice from the Holder,
the Company shall not effect a Successor Major Transaction that is being treated
as a Major Transaction Conversion unless at the time of the execution of the
definitive documentation relating to such Major Transaction it obtains the
written agreement of the Successor Entity that payment or issuance of the
Successor Consideration plus accrued and unpaid interest through the date of
payment, shall be made to the Holder prior to consummation of such Major
Transaction and such payment or issuance, as the case may be, shall be a
condition precedent to consummation of such Major Transaction. Concurrently upon
closing of such Successor Major Transaction, the Company shall pay or issue, as
the case may be, or shall instruct any escrow agent for the transaction to pay
or issue, and will cause the Successor Entity to issue and/or pay, the
applicable Successor Consideration, plus accrued and unpaid interest through the
date of payment. Any Major Transaction Company Shares issuable in respect of a
Company Share Major Transaction shall be issued to the Holder within three
(3) Trading Days following the date of each Major Transaction Conversion Notice.

 

(e)                                  Damages. Following the receipt of a Major
Transaction Conversion Notice from the Holder, in the event that the Company
attempts to consummate a Successor Major Transaction without obtaining the
written agreement of the Successor Entity described in subsection (d) above, the
Holder shall have the right to apply for an injunction in any state or federal
courts sitting in the City of New York, borough of Manhattan to prevent the
closing of such Major Transaction until the Successor Consideration is satisfied
to the Holder in full.

 

Notwithstanding anything to the contrary contained herein and without derogating
any obligations or rights herein, until the Holder receives its appropriate
payment or securities, plus any accrued and unpaid interest under this Note, in
accordance with the provisions of this Section 3, this Note may be converted, in
whole or in part, by the Holder into Shares, or in the event that such payments
and/or shares have not been delivered prior to the consummation of the Successor
Major Transaction in which the Company is not the surviving parent entity,
Common Shares (or their equivalent) of the Successor Entity at an appropriate
conversion price based upon the prevailing Conversion Rate (as adjusted
hereunder) at the time of such Major Transaction and price per share or
conversion ratio received by holders of Common Shares in the Major Transaction.

 

85

--------------------------------------------------------------------------------


 

4.                                      Registration Failures. Upon any
Registration Failure, in addition to all other available remedies that the
Holder may pursue hereunder and under the Facility Agreement, the Registration
Rights Agreement and this Note, the Company shall pay additional damages to the
Holder for each 30-day period (prorated for any partial period) after the date
of such Registration Failure in an amount in cash equal to one and one-half
percent (1.5%) of such Holder’s original principal amount of this Note on the
date of such Registration Failure. Such payments shall accrue until the earlier
of (i) such time as the Registration Failure has been cured and (ii) the date on
which all of the Conversion Shares may be sold without restriction under
Rule 144 (including, without limitation, volume restrictions and without the
need for the availability of current public information under Rule 144). All
such payments that accrue under this Section 4 shall be payable no later than
five (5) business days following such date of accrual.

 

5.                                      Voting Rights. Except as required by
law, the Holder shall have no voting rights with respect to any of the
Conversion Shares until delivery of the Conversion Notice relating to the
conversion of this Note upon which such Conversion Shares are issuable.

 

6.                                      Participation. The Holder, as the holder
of this Note, shall be entitled to receive such dividends paid and distributions
of any kind made to the holders of Common Shares to the same extent as if the
Holder had converted this Note into Common Shares (without regard to any
limitations on exercise herein or elsewhere and without regard to whether or not
a sufficient number of shares are authorized and reserved to effect any such
exercise and issuance) and had held such Common Shares on the record date for
such dividends and distributions. Payments under the preceding sentence shall be
made concurrently with the dividend or distribution to the holders of Common
Shares.

 

7.                                      Certain Provisions Related to Common
Shares Issued Hereunder.

 

(a)                                 Sufficient Common Shares.  The Company shall
provide, free from preemptive rights, out of the Company’s authorized but
unissued shares or shares held in treasury, sufficient Common Shares to provide
for conversion of the Notes held by the Holder from time to time as such Notes
are presented for conversion (assuming that at the time of computation of such
number of Common Shares, all such Notes would be converted by the Holder into
Conversion Shares (without regard to the 9.985% Cap)).

 

(b)                                 Fully-Paid.  The Company covenants that all
Common Shares issued upon conversion of Notes held by the Holder will be fully
paid by the Company and free from all taxes, liens and charges with respect to
the issue thereof.

 

8.                                      Amendment; Waiver. The terms and
provisions of this Note shall not be amended or waived except in a writing
signed by the Company and the Required Note Holders.

 

9.                                      Remedies, Characterizations, Other
Obligations, Breaches and Injunctive Relief. The remedies provided in this Note
shall be cumulative and in addition to all other remedies available under this
Note, the Facility Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief). No remedy contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy, and nothing

 

86

--------------------------------------------------------------------------------


 

herein shall limit the Holder’s right to pursue actual damages for any failure
by the Company to comply with the terms of this Note. The Company covenants to
the Holder that there shall be no characterization concerning this instrument
other than as expressly provided herein. The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

 

10.                               Specific Shall Not Limit General;
Construction. No specific provision contained in this Note shall limit or modify
any more general provision contained herein. This Note shall be deemed to be
jointly drafted by the Company and all purchasers of Notes pursuant to the
Facility Agreement and shall not be construed against any Person as the drafter
hereof.

 

11.                               Failure or Indulgence Not Waiver. No failure
or delay on the part of the Holder in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

12.                               Notices. Whenever notice is required to be
given under this Note, unless otherwise provided herein, such notice shall be
given in accordance with Section 6.2 of the Facility Agreement.

 

13.                               Restrictions on Transfer.

 

(a)                                 Registration or Exemption Required. This
Note has been issued in a transaction exempt from the registration requirements
of the Securities Act by virtue of the exemption provided by
Section 3(a)(10) thereof. None of the Note or the Conversion Shares may be
pledged, transferred, sold, assigned, hypothecated or otherwise disposed of
except pursuant to an effective registration statement or an exemption to the
registration requirements of the Securities Act and applicable state laws
including, without limitation, a so-called “4(1) and a half” transaction.

 

(b)                                 Assignment. Subject to Section 13(a), the
Holder may sell, transfer, assign, pledge, hypothecate or otherwise dispose of
this Note, in whole or in part. Holder shall deliver a written notice to
Company, substantially in the form of the Assignment attached hereto as
Exhibit B, indicating the Person or Persons to whom the Note shall be assigned
and the respective principal amount of the Note to be assigned to each assignee.
The Company shall effect the assignment within five (5) Trading Days (the
“Transfer Delivery Period”), and shall deliver to the assignee(s) designated by
Holder a Note or Notes of like tenor and terms for the appropriate principal
amount. This Note and the rights evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Holder. The
provisions of this Note are intended to be for the benefit of all Holders from
time to time of this Note, and shall be enforceable by any such Holder. For
avoidance of doubt, in the event Holder notifies the Company that such sale or
transfer is a so called “4(1) and half” transaction,

 

87

--------------------------------------------------------------------------------


 

the parties hereto agree that a legal opinion from outside counsel for the
Holder delivered to counsel for the Company substantially in the form attached
hereto as Exhibit C shall be the only requirement to satisfy an exemption from
registration under the Securities Act to effectuate such “4(1) and half”
transaction.

 

14.                               Obligations of the Company. For so long as any
conversion rights under this Note remain capable of being exercised, the Company
will (a) keep available for issue out of its authorized but unissued shares
capital free from pre-emptive rights such number of Common Shares as would
enable the Conversion Shares to be issued in full, and (b) will not, without the
consent of the Holder, make any alteration to its articles of association which
could have a material adverse effect on the rights attaching to the Common
Shares or the rights of the Holder.

 

15.                               Payment of Collection, Enforcement and Other
Costs. If (a) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding; or (b) an
attorney is retained to represent the Holder in any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors’
rights and involving a claim under this Note, then the Company shall pay the
costs incurred by the Holder for such collection, enforcement or action,
including reasonable attorneys’ fees and disbursements.

 

16.                               Cancellation. After all Principal, Interest
and other amounts at any time owed under, or on account of, this Note have been
paid in full or converted into Shares in accordance with the terms hereof, this
Note shall automatically be deemed cancelled, shall be surrendered to the
Company for cancellation and shall not be reissued.

 

17.                               Registered Note. In order to qualify as a
“registered note” for purposes of the Code, transfer of this Note may be
effected only by (i) surrender of this Note to the Company and the re-issuance
of this Note to the transferee, or the Company’s issuance to the Holder of a new
note in the same form as this Note but with the transferee denoted as the
Holder, or (ii) the recording of the identity of the transferee by the Affiliate
of the Holder that is maintaining a record ownership register of this Note as a
non-fiduciary agent of, and on behalf of, the Company for the tax purposes set
forth herein. Such Affiliate in its capacity as such agent shall notify the
Company in writing immediately upon any change in such identity. Any attempted
transfer in violation of the relevant provisions of this Note shall be void and
of no force and effect. Until there has been a valid transfer of this Note and
of all of the rights hereunder by the Holder in accordance with this Note, the
Company shall deem and treat the Holder as the absolute beneficial owner and
holder of this Note and of all of the rights hereunder for all purposes
(including, without limitation, for the purpose of receiving all payments to be
made under this Note).

 

18.                               Waiver of Notice. To the extent permitted by
law, the Company hereby waives demand, notice, presentment, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Facility Agreement.

 

88

--------------------------------------------------------------------------------


 

19.                               Governing Law. This Note shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note and all disputes arising
hereunder shall be governed by, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Delaware
and without prejudice to the applicability of the laws of the Province of
British Columbia, Canada or Ontario, Canada, as the case may be and, in either
case, under the federal laws of Canada applicable thereunder, to the issuance of
Shares pursuant to the Note. The Company (a) agrees that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought exclusively in any
state or federal court located within Wilmington, Delaware, (b) irrevocably
waives any objections which the Company may now or hereafter have to the venue
of any suit, action or proceeding arising out of or relating to this Note, or
any other agreement, document, or other instrument executed in connection
herewith, brought in the aforementioned courts, (c) further irrevocably waives
any claim that any such suit, action, or proceeding brought in any such court
has been brought in an inconvenient forum and (d) hereby consents that personal
service of summons or other legal process may be made as set forth in
Section 6.5 of the Facility Agreement. EACH OF THE COMPANY AND THE HOLDER (BY
ACCEPTANCE HEREOF) IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS NOTE OR ANY OTHER
TRANSACTION DOCUMENT.

 

20.                               Interpretative Matters. Unless the context
otherwise requires, (a) all references to Sections or Exhibits are to Sections
or Exhibits contained in or attached to this Note, (b) each accounting term not
otherwise defined in this Note has the meaning assigned to it in accordance with
GAAP, (c) words in the singular or plural include the singular and plural and
pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter and (d) the use of the word
“including” in this Note shall be by way of example rather than limitation. If a
stock split, stock dividend, stock combination or other similar event occurs
during any period over which an average price is being determined, then an
appropriate adjustment will be made to such average to reflect such event.

 

21.                               Execution. A facsimile, telecopy, PDF or other
reproduction of this Note may be delivered by the Company, and an executed copy
of this Note may be delivered by the Company by facsimile, electronic mail or
other similar electronic transmission device pursuant to which the signature of
or on behalf of the Company can be seen, and such execution and delivery shall
be considered valid, binding and effective for all purposes. The Company hereby
agrees that it shall not raise the execution of facsimile, PDF or other
reproduction of this Note, or the fact that any signature was transmitted by
facsimile, electronic mail or other similar electronic transmission device, as a
defense to the Company’s execution of this Note. Notwithstanding the foregoing,
the Company shall be required to deliver an originally executed Note to the
Holder.

 

[Signature page follows]

 

89

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.

 

GIVEN UNDER THE COMMON SEAL OF ARALEZ PHARMACEUTICALS INC.

 

 

 

 

[Title]

 

 

 

 

 

 

 

[Title]

 

90

--------------------------------------------------------------------------------


 

Exhibit A

 

CONVERSION NOTICE

 

Reference is made to the Senior Secured Convertible Note (the “Note”) of Aralez
Pharmaceuticals Inc., a corporation formed under the laws of the Province of
British Columbia, Canada (the “Company”), in the original principal amount of
$[          ]. In accordance with and pursuant to the Note, the undersigned
hereby elects to convert the Conversion Amount (as defined in the Note) of the
Note indicated below into Common Shares (the “Common Shares”), of the Company,
as of the date specified below.

 

Date of Conversion:

 

Aggregate Conversion Amount to be converted at the Conversion Price (as defined
in the Note):

 

 

 

Principal, applicable thereto, to be converted:

 

Please confirm the following information:

 

Conversion Price:

 

Number of Common Shares to be issued:

 

Please issue Common Shares into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

Facsimile Number:

 

E-mail Address:

 

Authorization:

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

91

--------------------------------------------------------------------------------


 

DTC Participant Number and Name (if electronic book entry transfer):

 

Account Number (if electronic book entry transfer):

 

92

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSIGNMENT

 

(To be executed by the registered holder desiring to transfer the Note)

 

FOR VALUE RECEIVED, the undersigned holder of the attached Senior Secured
Convertible Note (the “Note”) hereby sells, assigns and transfers unto the
person or persons below named the right to receive the principal amount of
$           from Aralez Pharmaceuticals Inc., a corporation formed under the
laws of the Province of British Columbia, Canada, evidenced by the attached Note
and does hereby irrevocably constitute and appoint            attorney to
transfer the said Note on the books of the Company, with full power of
substitution in the premises.

 

Dated:

 

 

Signature

 

 

Fill in for new registration of Note:

 

 

 

 

Name

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

Please print name and address of assignee

 

 

(including zip code number)

 

 

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note in every particular, without alteration or
enlargement or any change whatsoever.

 

93

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF OPINION

 

, 20

 

[           ]

 

Re:            Aralez Pharmaceuticals Inc.

 

Dear Sir:

 

[           ] (“[          ]”) intends to transfer its Senior Secured
Convertible Note in the principal amount of $        (the “Note”) of the Company
to            (“        ”) without registration under the Securities Act of
1933, as amended (the “Securities Act”). In connection herewith, we have
examined such documents and issues of law as we have deemed relevant.

 

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Note by         to        may be effected without registration under the
Securities Act, provided, however, that the Note to be transferred to        
contain a legend restricting its transferability pursuant to the Securities Act
and that transfer of the Note is subject to a stop order.

 

The foregoing opinion is furnished only to              and may not be used,
circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

 

Very truly yours,

 

94

--------------------------------------------------------------------------------


 

Schedule 1

 

The “Additional Share Coefficient” shall mean the number of additional Common
Shares issuable per $1,000 of principal amount of the Note upon a Major
Transaction and shall be the additional share number set forth on the chart with
respect to the “Share Price Result” on the “y” axis and the corresponding
“Remaining Note Life” on the “x” axis; provided, however, that to the extent the
actual Share Price Result (as defined below) falls between two data points on
the “y” axis and/or the actual date of the Major Transaction falls between two
data points on the “x” axis, the “Additional Share Coefficient” shall be
determined by calculating the arithmetic mean between (i) the result obtained
for the Share Price Result based on the linear interpolation between the
additional share numbers corresponding to the two Share Price Result data points
and (ii) the result obtained for the Remaining Note Life based on the linear
interpolation between the two additional share numbers corresponding to the two
Remaining Note Life data points; and provided further, however, that in the
event of any adjustment to the Conversion Price pursuant to Section 2 of this
Note, the numbers of additional Common Shares issuable per $1,000 of principal
amount of this Note as set forth in the chart below shall be deemed adjusted pro
rata with any adjustment resulting from the adjustment to the Conversion Price
that would be made to the number of Common Shares then convertible with respect
to $1,000 of principal amount of this Note as calculated under Section 2 of this
Note. For purposes of the chart below, the “Share Price Result” shall be the
greater of: (i) the last sales price of Common Shares on NASDAQ, or, if that is
not the principal trading market for Common Shares, such principal market on
which Common Shares are traded or listed (the “Closing Market Price”)
immediately prior to the consummation of the Major Transaction or (ii) in the
case of a Major Transaction in which holders of Common Shares receive solely
cash consideration in connection with such major Transaction, the cash amount
payable per share of Common Stock in such Major Transaction. If the actual Share
Price Result is greater than $60 per share (subject to adjustment in the same
manner as the Conversion Price as provided in Section 2 of this Note), or if the
actual Shares Price Result is less than $5.00 per share (subject to adjustment
in the same manner as the Conversion Price as provided in Section 2 of this
Note), then the Additional Share Coefficient shall be equal to the amount
applicable to $60 and $5, respectively.

 

95

--------------------------------------------------------------------------------


 

Additional Shares per $1,000 Principal ($6.25 Pozen Purchase Price)

 

Remaining Note Life (Yrs)

 

 

 

Y

 

6

 

5

 

4

 

3

 

2

 

1

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Share Price Result ($)

 

5.00

 

54.206

 

47.964

 

40.827

 

32.537

 

22.693

 

10.685

 

0

 

 

10.00

 

52.732

 

48.104

 

42.735

 

36.361

 

28.489

 

17.944

 

0

 

 

15.00

 

29.625

 

26.126

 

22.127

 

17.493

 

12.024

 

5.490

 

0

 

 

20.00

 

19.423

 

16.679

 

13.606

 

10.158

 

6.321

 

2.329

 

0

 

 

25.00

 

13.916

 

11.699

 

9.267

 

6.625

 

3.848

 

1.295

 

0

 

 

30.00

 

10.570

 

8.735

 

6.762

 

4.681

 

2.605

 

0.877

 

0

 

 

35.00

 

8.367

 

6.820

 

5.185

 

3.509

 

1.910

 

0.672

 

0

 

 

40.00

 

6.832

 

5.506

 

4.129

 

2.752

 

1.487

 

0.555

 

0

 

 

45.00

 

5.715

 

4.564

 

3.387

 

2.235

 

1.211

 

0.478

 

0

 

 

50.00

 

4.874

 

3.864

 

2.845

 

1.868

 

1.021

 

0.423

 

0

 

 

55.00

 

4.223

 

3.328

 

2.437

 

1.596

 

0.884

 

0.381

 

0

 

 

60.00

 

3.707

 

2.908

 

2.121

 

1.390

 

0.781

 

0.347

 

0

 

 

Additional Shares per $1,000 Principal ($7.20 Pozen Purchase Price)

 

Remaining Note Life (Yrs)

 

 

 

Y

 

6

 

5

 

4

 

3

 

2

 

1

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Share Price Result ($)

 

5.00

 

43.591

 

37.992

 

31.651

 

24.393

 

16.004

 

6.420

 

0

 

 

10.00

 

55.660

 

51.310

 

46.257

 

40.244

 

32.787

 

22.678

 

0

 

 

15.00

 

31.532

 

28.154

 

24.266

 

19.710

 

14.218

 

7.302

 

0

 

 

20.00

 

20.776

 

18.080

 

15.027

 

11.541

 

7.539

 

3.061

 

0

 

 

25.00

 

14.932

 

12.723

 

10.268

 

7.542

 

4.570

 

1.612

 

0

 

 

30.00

 

11.361

 

9.514

 

7.496

 

5.319

 

3.056

 

1.022

 

0

 

 

35.00

 

9.001

 

7.430

 

5.743

 

3.968

 

2.203

 

0.743

 

0

 

 

40.00

 

7.351

 

5.996

 

4.563

 

3.091

 

1.684

 

0.591

 

0

 

 

45.00

 

6.148

 

4.965

 

3.732

 

2.493

 

1.348

 

0.497

 

0

 

 

50.00

 

5.240

 

4.196

 

3.124

 

2.067

 

1.118

 

0.433

 

0

 

 

55.00

 

4.536

 

3.608

 

2.665

 

1.753

 

0.954

 

0.387

 

0

 

 

60.00

 

3.978

 

3.146

 

2.310

 

1.515

 

0.832

 

0.351

 

0

 

 

[Schedules to be revised to reflect a Pozen Purchase Price between $6.25 and
$7.20 in a manner consistent with the methodology applied in preparing the
foregoing schedules]

 

96

--------------------------------------------------------------------------------


 

Exhibit A-3

 

SECURED PROMISSORY NOTE

 

,     , 2015

 

FOR VALUE RECEIVED, Aralez Pharmaceuticals Inc., a corporation formed under the
laws of the Province of British Columbia, Canada (the “Maker”), by means of this
Secured Promissory Note (this “Note”), hereby unconditionally promises to pay to
                (the “Payee”), a principal amount equal to the lesser of (a) Two
Hundred Million Dollars ($200,000,000) and (b) the aggregate amount of
Acquisition Loans allocated to the Payee pursuant to Section 2.3 of the Facility
Agreement referenced below, in lawful money of the United States of America and
in immediately available funds, on the dates provided in the Facility Agreement.

 

This Note is an “Acquisition Note” referred to in the Second Amended and
Restated Facility Agreement dated as of December 7, 2015 between the Maker, the
Payee and the other parties thereto (as modified and supplemented and in effect
from time to time, the “Facility Agreement”), with respect to an Acquisition
Loan made by the Payee thereunder and is secured by all Collateral pursuant to
the Security Documents. Capitalized terms used herein and not expressly defined
in this Note shall have the respective meanings assigned to them in the Facility
Agreement.

 

This Note shall bear interest on the principal amount hereof pursuant to the
provisions of the Facility Agreement.

 

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement.

 

If an Event of Default has occurred and is continuing, this Note may in
accordance with the applicable provisions of the Facility Agreement, become
immediately due and payable.

 

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof. Subject to the terms of the
Facility Agreement, all such payments will be free and clear of, and without
deduction or withholding for, any present or future taxes. The Maker shall pay
all and any costs (administrative or otherwise) imposed by the Maker’s banks,
clearing houses, or any other financial institution, in connection with making
any payments hereunder.

 

The Maker shall pay all costs of collection, including, without limitation, all
reasonable, legal expenses and attorneys’ fees, paid or incurred by the Payee in
collecting and enforcing this Note.

 

Other than those notices required to be provided by Payee to Maker under the
terms of the Facility Agreement, the Maker and every endorser of this Note, or
the obligations represented hereby, expressly waives presentment, protest,
demand, notice of dishonor or default, and notice of any kind with respect to
this Note and the Facility Agreement or the performance of the

 

--------------------------------------------------------------------------------


 

obligations under this Note and/or the Facility Agreement. No renewal or
extension of this Note or the Facility Agreement, no delay in the enforcement of
payment of this Note or the Facility Agreement, and no delay or omission in
exercising any right or power under this Note or the Facility Agreement shall
affect the liability of the Maker or any endorser of this Note.

 

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right.
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee. This Note may not be prepaid in whole or in part,
except in accordance with the provisions of the Facility Agreement.

 

This Note, and any rights of the Payee arising out of or relating to this Note,
may, at the option of the Payee, be enforced by the Payee in the courts of the
United States of America located in the State of Delaware or in any other courts
having jurisdiction. For the benefit of the Payee, the Maker hereby irrevocably
agrees that any legal action, suit or other proceeding arising out of or
relating to this Note may be brought in the courts of the State of Delaware or
of the United States of America for the District of Delaware, and hereby
consents that personal service of summons or other legal process may be made as
set forth in Section 6.2 of the Facility Agreement, which service the Maker
agrees shall be sufficient and valid. The Maker hereby waives any and all rights
to demand a trial by jury in any action, suit or other proceeding arising out of
or relating to this Note or the transactions contemplated by this Note.

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to contracts made and to be performed in such
State.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

 

ARALEZ PHARMACEUTICALS INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------